 



Exhibit 10.4
DALLAS STANDARD OFFICE LEASE AGREEMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
FOR
SUPPLEMENTAL LEASE PROVISIONS

              Description       Page  
Article 1
  Term and Possession     1  
 
           
Article 2
  Rent     3  
 
           
Articles 3
  Security Deposit     5  
 
           
Article 4
  Occupancy and Use     5  
 
           
Article 5
  Utilities and Services     7  
 
           
Article 6
  Maintenance, Repairs, Alterations and Improvements     9  
 
           
Article 7
  Insurance, Fire and Casualty     12  
 
           
Article 8
  Condemnation     14  
 
           
Article 9
  Liens     15  
 
           
Article 10
  Taxes on Tenant’s Property     15  
 
           
Article 11
  Subletting and Assigning     15  
 
           
Article 12
  Transfers by Landlord, Subordination and Tenant’s Estoppel Certificate     16
 
 
           
Article 13
  Default     17  
 
           
Article 14
  Notices     20  
 
           
Article 15
  Miscellaneous Provisions     20  

LIST OF EXHIBITS AND RIDERS
TO
SUPPLEMENTAL LEASE PROVISIONS

         
 
  Exhibit A   Floor Plan
 
  Exhibit B   Land Legal Description
 
  Exhibit C   Intentionally Omitted
 
  Exhibit D   Work Letter
 
  Exhibit E   Acceptance of Premises Memorandum
 
  Exhibit F   Parking Agreement
 
  Exhibit G   Rules and Regulations
 
  Exhibit H   Janitorial Specifications
 
       
 
  Rider 1   Renewal Option
 
  Rider 2   Expansion Option-Fifth Floor
 
  Rider 3   Tenant’s Right of First Refusal
 
  Rider 4   Cap on Certain Operating Expenses
 
  Rider 5   Right to Sublease or Assign to Affiliate
 
  Rider 6   Exterior Building Signage
 
  Rider 7   Generator Rights
 
  Rider 8   Termination Option
 
  Rider 9   Exclusions from Operating Expenses
 
  Rider 10   Antenna Agreement
 
  Rider 11   Right to Audit
 
  Rider 12   Expansion Option-First Floor
 
  Rider H-l   Asbestos Containing Materials and Other Hazardous Substances
 
  Rider H-2   Tenant’s Study, Testing and Inspection Rights

PRUDENTIAL OFFICE LEASE 2003

 



--------------------------------------------------------------------------------



 



OFFICE LEASE AGREEMENT
 
     This Lease Agreement (this “Lease”) is made as of the 8th day of November,
2004, between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey
corporation (hereinafter called “Landlord”), and T-NETIX, INC., a Delaware
corporation (hereinafter called “Tenant”). This Lease consists of this
paragraph, the Basic Lease Provisions, the Supplemental Lease Provisions and
each exhibit, rider, schedule and addendum attached to the Basic Lease
Provisions and Supplemental Lease Provisions. Each capitalized term used, but
not defined, in the Supplemental Lease Provisions shall have the meaning
assigned to such term in the Basic Lease Provisions.
BASIC LEASE PROVISIONS

1.   Building:

a. Name: The Princeton.
   Address: 14651 Dallas Parkway, Dallas, Texas 75240.
b. Agreed Rentable Area: 371,228 square feet.

2.   Premises:

a. Suite #: 600; Floors: the entire 6th floor.

b. Agreed Rentable Area: 51,283 square feet.

3.   a. Basic Rent (See Article 2, Supplemental Lease Provisions):

                              Rate Per Square     Basic     Basic   Rental  
Foot of Agreed     Annual     Monthly   Period   Rentable Area     Rent     Rent
 
Lease Months 1 — 12
  $  13.25     $ 679,499.76     $ 56,624.98  
Lease Months 13 — 24
  $  13.75     $ 705,141.24     $ 58,761.77  
Lease Months 25 — 36
  $  14.25     $ 730,782.72     $ 60,898.56  
Lease Months 37 — 48
  $  14.75     $ 756,424.20     $ 63,035.35  
Lease Months 49 — 60
  $  15.25     $ 782,065.80     $ 65,172.15  
Lease Months 61 — 72
  $  15.75     $ 807,707.28     $ 67,308.94  
Lease Months 73 — 84
  $  16.25     $ 833,348.76     $ 69,445.73  
Lease Months 85 — 96
  $  16.75     $ 858,990.24     $ 71,582.52  
Lease Months 97 — 108
  $  17.25     $ 884,631.72     $ 73,719.31  
Lease Months 109 — 120
  $  17.75     $ 910,273.20     $ 75,856.10  

b. Each “Lease Year” shall be a twelve (12) month period commencing with the
Commencement Date or any anniversary date of the Commencement Date and ending on
but not including the next occurring anniversary date of the Commencement Date;
provided, however, the last Lease Year shall mean the period of time from and
including the anniversary date of the Commencement Date that immediately
precedes the Expiration Date to and including the Expiration Date. Each “Lease
Month” shall be a period of time commencing on the same numeric day as the
Commencement Date and ending on (but not including) the day in the next calendar
month that is the same numeric date as the Commencement Date.

4.   Tenant’s Pro Rata Share Percentage: 13.8144% (the Agreed Rentable Area of
the Premises divided by the Agreed Rentable Area of the Building, expressed in a
percentage).   5.   Tenant’s Operating Expense Stop: Equal to actual Operating
Expenses for the calendar year 2005, grossed up in accordance with subsection
2.202 of the Supplemental Lease Provisions (see Article 2, Supplemental Lease
Provisions).   6.   Tenant’s Real Estate Taxes Stop: Equal to actual Real Estate
Taxes for the calendar year 2005 (see Article 2, Supplemental Lease Provisions).
  7.   Term: Ten (10) years and no (0) months (see Article 1, Supplemental Lease
Provisions).   8.   Commencement Date: April 1, 2005 (see Article 1,
Supplemental Lease Provisions).   9.   Expiration Date: March 31, 2015 (see
Article 1, Supplemental Lease Provisions).   10.   Security Deposit: $0.00 (see
Article 3, Supplemental Lease Provisions).   11.   Tenant’s Broker: DMc
Corporate Services (such broker is represented by Dave Besserer).   12.  
Permitted Use: General Office Purposes, Call Center, Network Operations Center
and Data Center Only (see Article 4, Supplemental Lease Provisions).   13.   All
payments shall be sent to Landlord in care of PM Realty Group (“Property
Manager”) at 14651 Dallas Parkway, Suite 101, Dallas, Texas 75240 or such other
place as Landlord may designate from time to time. All payments shall be in the
form of check until otherwise designated by Landlord, provided that payment
shall not be deemed made if the check is not duly honored with good funds.   14.
  Parking: See Section 15.17 and Exhibit F, if any, attached to the Supplemental
Lease Provisions.
  15.   Addresses for notices due under this Lease (see Article 14, Supplemental
Lease Provisions):

      Landlord:   Tenant:
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
  PRIOR TO COMMENCEMENT DATE:
c/o PM Realty Group
   
14651 Dallas Parkway, Suite 101
  T-NETIX, INC.
Dallas, Texas 75240
  8201 Tristar Drive
Attention: Property Manager
  Irving, Texas 75063
Fax: (972)788-1179
  Attention: Bob Rae
 
  Fax:(972)871-9577
 
   
AND IF NOTICE OF DEFAULT, COPY TO:
  ON AND AFTER COMMENCEMENT DATE:
The Prudential Insurance Company of America
  The Premises.
8 Campus Drive
  Fax: To be determined
Parsippany, New Jersey 07054-4493
   
Attention: Legal Department
  AND IF NOTICE OF DEFAULT, COPY TO
 
  Applicable address above
 
  Attention: General Counsel

Landlord and Tenant are initialing these Basic Lease Provisions in the
appropriate space provided below as an acknowledgment that they are a part of
this Lease.

PRUDENTIAL OFFICE LEASE 2003

 



--------------------------------------------------------------------------------



 



SUPPLEMENTAL LEASE PROVISIONS

ARTICLE 1
TERM AND POSSESSION
SECTION 1.1 LEASE OF PREMISES, COMMENCEMENT AND EXPIRATION.

1.101   Lease of Premises. In consideration of the mutual covenants herein,
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, subject
to all the terms and conditions of this Lease, the portion of the Building (as
described in Item 1 of the Basic Lease Provisions) described as the Premises in
Item 2 of the Basic Lease Provisions and that is more particularly described on
Exhibit A attached hereto (hereinafter called the “Premises”). If the Premises
include one or more floors in their entirety, all corridors and restroom
facilities located on such full floor shall be considered part of the Premises.
The Building, the land (the “Land”) on which the Building is situated (which
Land is more particularly described on Exhibit B attached hereto), the parking
garage, if any, located on the Land and serving the Building (the “Garage”) and
all other improvements located on and appurtenances to the Building, the Garage
and the Land are referred to collectively herein as the “Property”. Subject to
the terms and conditions of this Lease, Tenant shall have access to the Premises
twenty-four (24) hours per day every day of the year.   1.102   Agreed Rentable
Area. The agreed rentable area of the Premises is hereby stipulated to be the
“Agreed Rentable Area” of the Premises set forth in Item 2b of the Basic Lease
Provisions. The agreed rentable area of the Building is hereby stipulated to be
the “Agreed Rentable Area” of the Building set forth in Item 1b of the Basic
Lease Provisions.   1.103   Initial Term and Commencement. The initial term of
this Lease shall be the period of time specified in Item 7 of the Basic Lease
Provisions. The initial term shall commence on the Commencement Date (herein so
called) set forth in Item 8 of the Basic Lease Provisions (as such Commencement
Date may be adjusted pursuant to Section 3 of the Work Letter attached hereto as
Exhibit D) and, unless sooner terminated pursuant to the terms of this Lease,
the initial term of this Lease shall expire, without notice to Tenant, on the
Expiration Date (herein so called) set forth in Item 9 of the Basic Lease
Provisions (as such Expiration Date may be adjusted pursuant to Section 3 of the
Work Letter).

SECTION 1.2 INSPECTION AND DELIVERY OF PREMISES, CONSTRUCTION OF LEASE SPACE
IMPROVEMENTS AND POSSESSION.

1.201   Delivery. Tenant hereby accepts delivery of the Premises. Tenant
acknowledges that Tenant has inspected the Premises and the Common Areas (as
hereinafter defined) and, except for punch list items and latent defects
discovered and reported to Landlord by Tenant within one (1) year from the
Commencement Date, hereby (i) accepts the Common Areas in “as is” condition for
all purposes and (ii) subject to Landlord’s completion of its obligations under
the Work Letter, Tenant hereby accepts the Premises (including the suitability
of the Premises for the Permitted Use) for all purposes. LANDLORD MAKES NO
REPRESENTATIONS OR WARRANTIES, EITHER EXPRESS OR IMPLIED, AS TO THE QUALITY,
CONDITION OR FITNESS FOR A PARTICULAR USE OR USES OF ANY ABOVE-BUILDING STANDARD
IMPROVEMENTS AND/OR EQUIPMENT (SUCH AS SUPPLEMENTAL HEATING AND AIR CONDITIONING
UNITS) PRESENTLY LOCATED IN OR SERVING THE PREMISES, ALL OF SUCH REPRESENTATIONS
OR WARRANTIES BEING HEREBY EXPRESSLY EXCLUDED AND DENIED.   1.202   Completion.
Landlord will perform or cause to be performed the work and/or construction of
Tenant’s Improvements (as defined in the Work Letter) in accordance with the
terms of the Work Letter and will use reasonable efforts to Substantially
Complete (as defined in the Work Letter) Tenant’s Improvements by the date which
is thirty (30) days prior to the Commencement Date. If Tenant’s Improvements are
not Substantially Complete by the date which is thirty (30) days prior to the
Commencement Date set forth in Item 8 of the Basic Lease Provisions for any
reason whatsoever, Tenant’s sole remedy, except as set forth below in this
Section 1.202, shall be an adjustment of the Commencement Date and the
Expiration Date to the extent permitted under Section 3 of the Work Letter.
Subject to Section 5 of the Work Letter, Tenant shall be permitted to occupy the
Premises for a period of thirty (30) days prior to the Commencement Date for the
sole purpose of installing its furniture and communication and data equipment in
the Premises. Such occupancy shall be subject to all of the terms and provisions
of this Lease except for the obligation to pay Rent, other than the cost of any
special services requested by Tenant during such period (e.g., after hours
heating or air conditioning service). In the event Tenant occupies the Premises
prior to the Commencement Date for purposes of conducting its business therein,
Tenant shall be obligated to pay Rent for such period at the rate applicable to
the first month of the Term, but such occupancy shall not accelerate the
Commencement Date. Notwithstanding the foregoing, if Substantial Completion of
the Tenant’s Improvements has not occurred on or before the Outside Completion
Date (defined below), Tenant shall be entitled to one and one-half (1.5) days
abatement of Basic Rent commencing on the Commencement Date for every day in the
period beginning on the Outside Completion Date and ending on the date of
Substantial Completion of the Tenant’s Improvements as Tenant’s sole and
exclusive remedy. The “Outside Completion Date” shall mean the date which is
120 days after the later of (i) Tenant’s approval of the Contract Sum (as
defined in Exhibit D) and (ii) issuance of a building permit for the
construction of the Tenant’s Improvements. Landlord and Tenant acknowledge and
agree that: (i) the determination of the date of Substantial Completion of the
Tenant’s Improvements shall take into consideration the effect of any Tenant
Delays by Tenant (i.e., the actual date of Substantial Completion shall be
adjusted backward, to an earlier date, by one day for each day of Tenant Delay);
and (ii) the Outside Completion Date shall be postponed by the number of days
Substantial Completion of the Tenant’s Improvements is delayed due to events of
Force Majeure. Further notwithstanding the foregoing, if Substantial Completion
of the Tenant’s Improvements has not occurred on or before date which is three
(3) months after the Outside Completion Date (such date, the “Final Completion
Date”), Tenant shall, as its sole and exclusive remedy (other than abatement of
Basic Rent as provided in this Section 1.202), be entitled to terminate this
Lease by delivering written notice of termination to Landlord within thirty
(30) days after the Final Completion Date. Landlord and Tenant acknowledge and
agree that: (i) the determination of the date of Substantial Completion of the
Tenant’s Improvements shall take into consideration the effect of any Tenant
Delays by Tenant (and shall be adjusted as set forth

PRUDENTIAL OFFICE LEASE 2003

-1-



--------------------------------------------------------------------------------



 



above for Tenant Delays); and (ii) the Final Completion Date shall be postponed
by the number of days Substantial Completion of the Tenant’s Improvements is
delayed due to events of Force Majeure.

1.203   Acceptance of Premises Memorandum. Upon Substantial Completion (as
defined in the Work Letter) of Tenant’s Improvements, Landlord and Tenant shall
execute the Acceptance of Premises Memorandum (herein so called) attached hereto
as Exhibit E. If Tenant occupies the Premises for purposes of conducting
business therein without executing an Acceptance of Premises Memorandum, Tenant
shall be deemed to have accepted the Premises for all purposes and Substantial
Completion shall be deemed to have occurred on the earlier to occur of
(i) commencement of business operations in the Premises or (ii) the Commencement
Date set forth in Item 8 of the Basic Lease Provisions.

SECTION 1.3 REDELIVERY OF THE PREMISES.

1.301   Obligation to Redeliver. Upon the expiration or earlier termination of
this Lease or upon the exercise by Landlord of its right to re-enter the
Premises without terminating this Lease, Tenant shall immediately deliver to
Landlord the Premises free of offensive odors and in a safe, clean, neat,
sanitary and operational condition, together with all keys and parking and
access cards. Tenant shall, by the Expiration Date or, if this Lease is earlier
terminated, within seven (7) days after the termination, at the sole expense of
Tenant (i) remove from the Premises all of Tenant’s Property (hereinafter
defined), and (ii) if requested by Landlord, (a) remove from the Premises all or
any part of the improvements (other than Tenant’s Improvements (excluding any
Tenant’s Service Equipment (hereinafter defined) and other improvements approved
by Landlord without the requirement that same be removed upon expiration or
earlier termination of the Lease) made to the Premises by or on behalf of
Tenant, and (b) repair all damage to the Premises and the fixtures,
appurtenances, and equipment of Landlord caused by such removal, including
without limitation, patching all holes in the walls and floors of the Premises.
All removals and work described above shall be accomplished in a good and
workmanlike manner and shall be conducted so as to minimize any damage the
Premises or the Building, as so as not to damage the plumbing, electrical lines
or other utilities serving the Building. Tenant shall, at its expense, promptly
repair any damage caused by any such removal or work. If Tenant fails to deliver
the Premises in the condition aforesaid, then Landlord may restore the Premises
to such a condition at Tenant’s expense. All property required to be removed
pursuant to this Section not removed within time period required hereunder shall
thereupon be conclusively presumed to have been abandoned by Tenant and Landlord
may, at its option, take over possession of such property and either (a) declare
the same to be the property of Landlord by written notice to Tenant at the
address provided herein or (b) at the sole cost and expense of Tenant, remove
and store and/or dispose of the same or any part thereof in any manner that
Landlord shall choose without incurring liability to Tenant or any other person.
Notwithstanding the foregoing or anything to the contrary in this Lease,
Landlord may not make any removal request as to (i) alterations, additions,
improvements, fixtures, equipment (other than data and telecommunications cable
and wiring) installed pursuant to the Work Letter unless Landlord notified
Tenant of such removal obligations at the time Landlord approved the same, and
(ii) any other alterations, additions, improvements or fixtures (other than data
and telecommunications cable and wiring) effected after the Commencement Date
with Landlord’s consent and as to which Landlord did not condition its consent
on removal of such items at the conclusion of the Term.

1.302   Failure to Deliver. Notwithstanding any provision or inference to the
contrary herein contained, in the event that Tenant fails to deliver to Landlord
(and surrender possession of) all of the Premises upon the expiration or earlier
termination of this Lease (or the applicable portion of the Premises if this
Lease expires or terminates as to only a portion of the Premises) on the date of
expiration or earlier termination, then Landlord may, without judicial process
and without notice of any kind, immediately enter upon and take absolute
possession of the Premises or applicable portion thereof, expel or remove Tenant
and any other person or entity who may be occupying the Premises or applicable
portion thereof, change the locks to the Premises or applicable portion thereof
(in which event, Tenant shall have no right to any key for the new locks), limit
elevator access to the Premises or applicable portion thereof, and take any
other actions as are necessary for Landlord to take absolute possession of the
Premises or applicable portion thereof. The foregoing rights are without
prejudice and in addition to, and shall not in any way limit Landlord’s rights
under, Section 1.4 below. Notwithstanding the foregoing, if the Lease is
terminated prior to the expiration of the Term, Tenant shall have seven (7) days
after the termination to remove Tenant’s property in the Premises (but such
removal right shall not entitle Tenant to possession of the Premises).

SECTION 1.4 HOLDING OVER. In the event Tenant or any party under Tenant claiming
rights to this Lease, retains possession of the Premises after the expiration or
earlier termination of this Lease, such possession shall constitute and be
construed as a tenancy at will only, subject, however, to all of the terms,
provisions, covenants and agreements on the part of Tenant hereunder; such
parties shall be subject to immediate eviction and removal and Tenant or any
such party shall pay Landlord as rent for the period of such holdover an amount
equal to one and one-half (1-1/2) times the Basic Annual Rent and Additional
Rent (as hereinafter defined) in effect immediately preceding expiration or
termination, as applicable, computed on a monthly basis for each month or
partial month that Tenant remains in possession. Tenant shall also pay any and
all damages sustained by Landlord as a result of such holdover; provided that
Tenant shall not be liable to Landlord for consequential damages arising from
Tenant’s holdover unless (i) Landlord gives written notice (the “Vacancy
Notice”) to Tenant after the date Tenant’s right to renew the Lease pursuant to
Rider 1 has occurred stating (x) that Landlord has entered into a letter of
intent, letter or memorandum of understanding or another similar instrument with
a proposed tenant or a third party has accepted a proposal made by Landlord to
lease all or part of the Premises and (y) the date Landlord requires Tenant to
vacate the Premises (the “Vacancy Date”), which date shall be the later of
thirty (30) days after Tenant’s receipt of the Vacancy Notice and the expiration
date of this Lease, and (ii) Tenant fails to vacate the Premises on or before
the Vacancy Date. The rent during such holdover period shall be payable to
Landlord from time to time on demand; provided, however, if no demand is made
during a particular month, holdover rent accruing during such month shall be
paid in accordance with the provisions of Article 2. Tenant will vacate the
Premises and deliver same to Landlord immediately upon Tenant’s receipt of
notice from Landlord to so vacate. No holding over by Tenant, whether with or
without consent of Landlord, shall operate to extend the term of this Lease; no
payments of money by Tenant to Landlord after the expiration or earlier
termination of this Lease shall reinstate, continue or extend the term of this
Lease; and no extension of this Lease after the expiration or earlier
termination thereof shall be valid unless and until the same shall be reduced to
writing and signed by both Landlord and Tenant. If Landlord elects to cause
Tenant to be ejected from the Premises through judicial process, and without in
any way limiting Landlord’s rights under subsection 1.302 above, Tenant agrees
that Landlord will not be required to deliver Tenant more than three (3) days’
notice to vacate prior to

PRUDENTIAL OFFICE LEASE 2003

-2-



--------------------------------------------------------------------------------



 



Landlord’s filing of a forcible detainer suit. In addition, Tenant agrees that
Landlord shall be entitled to the payment of its reasonable legal fees in the
event that Landlord prevails in a forcible detainer action brought by Landlord.
ARTICLE 2
RENT
SECTION 2.1 BASIC RENT. Tenant shall pay as annual rent for the Premises the
applicable Basic Annual Rent shown in Item 3 of the Basic Lease Provisions. The
Basic Annual Rent shall be payable in monthly installments equal to the
applicable Basic Monthly Rent shown in Item 3 of the Basic Lease Provisions in
advance, without demand, offset or deduction (except as may be expressly allowed
herein). The first monthly installment of Basic Annual Rent shall be payable
within three (3) days after execution of the Lease and will be applied on the
Commencement Date to the first installment of Basic Annual Rent due under the
Lease. The remaining monthly installments of Basic Annual Rent shall commence on
the first (1st) day of the calendar month following the Commencement Date and
shall continue on the first day of each calendar month thereafter. If the
Commencement Date occurs on a day other than the first day of a calendar month
or the Expiration Date occurs on a day other than the last day of a calendar
month, the Basic Monthly Rent for such partial month shall be prorated.
SECTION 2.2 ADDITIONAL RENT.

2.201   Definitions. For purposes of this Lease, the following definitions shall
apply:

(a) “Additional Rent”, for a particular calendar year, shall equal the sum of
(i) Tenant’s Pro Rata Share Percentage (as set forth in Item 4 of the Basic
Lease Provisions) multiplied by the amount by which Real Estate Taxes (as
hereinafter defined) for such year exceeds Tenant’s Real Estate Taxes Stop (as
set forth in Item 6 of the Basic Lease Provisions) plus (ii) Tenant’s Pro Rata
Share Percentage multiplied by the amount by which Operating Expenses (as
hereinafter defined) for such calendar year exceed Tenant’s Operating Expense
Stop (as set forth in Item 5 of the Basic Lease Provisions) plus (iii) Tenant’s
Pro Rata Share Percentage multiplied by Additional Pass Through Costs (as
hereinafter defined) for such calendar year.
(b) “Operating Expenses” shall mean all of the costs and expenses Landlord
incurs, pays or becomes obligated to pay in connection with operating,
maintaining, insuring and managing the Property for a particular calendar year
or portion thereof as determined by Landlord in accordance with generally
accepted accounting principles, including, but not limited to, the following:
(i) insurance premiums (“Insurance Premiums”); (ii) water, sewer, electrical and
other utility charges (“Utility) Expenses”); (iii) service, testing and other
charges incurred in the operation and maintenance of the elevators and th
plumbing, fire sprinkler, security, heating, ventilation and air conditioning
system; (iv) cleaning and other janitorial service inclusive of window
cleaning); (v) tools and supplies costs; (vi) repair costs; (vii) costs of
landscaping, including landscape maintenance and sprinkler maintenance costs and
rental and supply costs in connection therewith; (viii) security and alarm
services; (ix) license, permit and inspection fees; (x) management fees not to
exceed four percent (4%) of gross revenue from the Property; (xi) wages and
related benefits payable to employees (other than those above the grade of
property manager), including taxes and insurance relating thereto, provided that
to the extent wages, salaries or other compensation are billed to the Building
for any employee not employed by Landlord full time on behalf of the Building,
Landlord shall reasonably prorate such employees time and bill to the Building
only such time as the employee reasonably devotes to the Building or Building
operations; (xii) accounting services; (xiii) legal services, unless incurred in
connection with tenant defaults or lease negotiations; (xiv) trash removal;
(xv) garage and parking maintenance, repair, repaying and operating costs; and
(xvi) the charges assessed against the Property pursuant to any contractual
covenants or recorded declaration covenants or the covenants, conditions and
restrictions of any other similar instrument affecting the Property.
Notwithstanding the foregoing, Operating Expenses shall not include Real Estate
Taxes or Additional Pass Through Costs. Costs and expenses to be excluded from
Operating Expenses are set forth on Rider 9 attached hereto. Notwithstanding
anything contained in this Lease to the contrary, in no event shall Landlord
collect more than one hundred percent (100%) of the total Operating Expenses for
any calendar year.
(c) “Real Estate Taxes” shall mean (i) all real estate taxes and other taxes or
assessments which are levied with respect to the Property or any portion thereof
for each calendar year, (ii) any tax, surcharge or assessment which shall be
levied as a supplement to or in lieu of real estate taxes, (iii) the costs and
expenses of a consultant, if any, or of contesting the validity or amount of
such real estate or other taxes and (iv) any rental, excise, sales, transaction,
privilege or other tax or levy, however denominated, imposed upon or measured by
the rental reserved hereunder or on Landlord’s business of leasing the Premises.
Notwithstanding the foregoing, Real Estate Taxes shall not include (a) any
inheritance, estate, succession, transfer or gift taxes imposed upon or assessed
against the Property or Landlord, or (b) taxes computed on the basis of the net
income of Landlord or the owner of any interest therein. Further, Real Estate
Taxes shall not include any penalties or interest resulting from Landlord’s late
payment of Real Estate Taxes.
(d) “Additional Pass Through Costs” shall mean the following costs and expenses
incurred by Landlord from and after January 1 of the calendar year after the
calendar year in which this Lease is executed: (i) subject to the limitations of
clause (ii) following, the cost of any improvement made to the Properly by
Landlord that is required under any governmental law or regulation which was not
promulgated, or which was promulgated but was not applicable to the Building, on
the Commencement Date, amortized over such period as Landlord shall reasonably
determine, together with an amount equal to interest at the rate of twelve
percent (12%) per annum (the “Amortization Rate”) on the unamortized balance
thereof; (ii) the cost of any improvement made to the Common Areas of the
Property that is required under interpretations or regulations issued after the
Commencement Date under, or amendments made after the Commencement Date to, the
provisions of Tex. Rev. Civ. Stat. Ann. art. 9102 and the provisions of the
Americans With Disabilities Act of 1990,42 U.S.C. §§12101-12213 (collectively,
the “Disability Acts”), amortized over such period as Landlord shall reasonably
determine, together with a amount equal to interest at the Amortization Rate on
the unamortized balance thereof; (iii) the cost of any labor-saving or
energy-saving device or other equipment installed in the Building (provided
Landlord reasonably anticipates that the installation thereof will reduce
Operating Expenses), amortized over such period as is reasonably determined by
Landlord, together with an amount equal to interest at the Amortization Rate on
the unamortized balance thereof; and (iv) all other capital costs and expenses
which would generally be regarded as ownership, operating, maintenance and
management costs

PRUDENTIAL OFFICE LEASE 2003

-3-



--------------------------------------------------------------------------------



 



and expenses which would normally be amortized over a period not to exceed five
(5) years. In the event any special assessments are assessed against the
Property, Landlord shall either pay such assessments over the longest period of
time permitted by applicable law or Landlord shall pay such assessment over a
shorter period as elected by Landlord; provided that in the event Landlord pays
over such shorter period, Tenant’s Pro Rata Share thereof shall be calculated as
if Landlord paid such assessment over the longest period of time permitted by
applicable law.

2.202   Gross-Up. If the Building is not at least ninety-five percent (95%)
occupied during any year of the Term (including the Base Year), Operating
Expenses shall be grossed up to include all additional costs and expenses of
owning, operating, maintaining and managing the Building which Landlord
reasonably determines that it would have incurred, paid or been obligated to pay
during such year, including the Base Year, if the Building had been ninety-five
percent (95%) occupied.   2.203   Payment Obligation. In addition to the Basic
Rent specified in this Lease, Tenant shall pay to Landlord the Additional Rent,
in each calendar year or partial calendar year during the term of this Lease,
payable in monthly installments as hereinafter provided. On or prior to the
Commencement Date and at least thirty (30) days prior to each calendar year
thereafter (or as soon thereafter as is reasonably possible), Landlord shall
give Tenant written notice of Tenant’s estimated Additional Rent for the
applicable calendar year and the amount of the monthly installment due for each
month during such year. Tenant shall pay to Landlord on the Commencement Date
and on the first day of each month thereafter the amount of the applicable
monthly installment, without demand, offset or deduction (except as may be
expressly provided herein), provided, however, if the applicable installment
covers a partial month, then such installment shall be prorated on a daily
basis. Within ninety (90) days after the end of (i) each calendar year and
(ii) the Expiration Date or as soon thereafter as is reasonably possible,
Landlord shall prepare and deliver to Tenant a statement showing Tenant’s actual
Additional Rent for the applicable calendar year, accompanied by a computation
of the difference, if any, between the estimated Additional Rent and the actual
Additional Rent, provided that with respect to the calendar year in which the
Expiration Date occurs, (x) that calendar year shall be deemed to have commenced
on January 1 of that year and ended on the Expiration Date (the “Final Calendar
Year”) and (y) Landlord shall have the right to estimate the actual Operating
Expenses allocable to the Final Calendar Year but which are not determinable
within such ninety day period. If Tenant’s total monthly payments of Additional
Rent for the applicable year are less than Tenant’s actual Additional Rent, then
Tenant shall pay to Landlord the amount of such underpayment. If Tenant’s total
monthly payments of Additional Rent for the applicable year are more than
Tenant’s actual Additional Rent, then Landlord shall credit against the next
Additional Rent payment or payments due from Tenant the amount of such
overpayment, provided, however, with respect to the Final Calendar Year,
Landlord shall pay to Tenant the amount of such excess payments, less any
amounts then owed to Landlord. Unless Tenant takes written exception to any item
within forty-five (45) days after the furnishing of an annual statement, such
statement shall be considered as final and accepted by Tenant Any amount due
Landlord as shown on any such statement shall be paid by Tenant within
forty-five (45) days after it is received by Tenant.   2.204   Billing Disputes.
If there exists any dispute as to (i) the amount of Additional Rent,
(ii) whether a particular expense is properly included in Additional Rent or
(iii) Landlord’s calculation of Additional Rent (each an “Additional Rent
Dispute”), the events, errors, acts or omissions giving rise to such Additional
Rent Dispute shall not constitute a breach or default by Landlord under this
Lease and even if a judgment resolving the Additional Rent Dispute is entered
against Landlord, this Lease shall remain in full force and effect and Landlord
shall not be liable for any consequential damages resulting from the event,
error, act or omission giving rise to such Additional Rent Dispute.
Notwithstanding the existence of an Additional Rent Dispute, Tenant shall pay
timely the amount of Additional Rent which is in dispute and will continue to
make all subsequent payments of Additional Rent as and when required under this
Lease, provided that the payment of such disputed amount and other amounts shall
be without prejudice to Tenant’s position. If an Additional Rent Dispute is
resolved in favor of Tenant, Landlord shall within forty-five (45) days pay to
Tenant the amount of Tenant’s overpayment of Additional Rent.   2.205  
Revisions in Estimated Additional Rent. If Real Estate Taxes, Insurance
Premiums, Utility Expenses or Additional Pass Through Costs increase during a
calendar year or if the number of square feet of rentable area in the Premises
increases, Landlord may revise the estimated Additional Rent during such year by
giving Tenant written notice to that effect and thereafter Tenant shall pay to
Landlord, in each of the remaining months of such year, an additional amount
equal to the amount of such increase in the estimated Additional Rent divided by
the number of months remaining in such year.   2.206   Real Estate Tax Protest.
Section 41.413 of the Texas Property Tax Code may give Tenant the right to
protest before the appropriate appraisal review board a determination of the
appraised value of the Property if Landlord does not so protest and requires
Landlord to deliver to Tenant a notice of any determination of the appraised
value of the Property. Tenant acknowledges that the Property is a multi-tenant
facility, that any filing of a protest of appraised value by Tenant will give
the appraisal district discretion to increase or decrease the appraised value,
that an increase in the appraised value will affect Landlord and the other
tenants of the Property, and that an increase in the appraised value may
increase the taxes not only for the year in question but for future years,
potentially beyond expiration of the Lease Term. Accordingly, to the extent
permitted by applicable law, Tenant hereby waives the provisions of §41.413 of
the Texas Property Tax Code (or any successor thereto). In the alternative, if
§41.413 of the Texas Property Tax Code may not be waived, Tenant agrees not to
protest any valuation unless Tenant notifies Landlord in writing of Tenant’s
intent so to protest and Landlord fails to protest the valuation within fifteen
(15) days after Landlord receives Tenant’s written notice. If Tenant files a
protest without giving the written notice required by the preceding sentence,
such filing shall be an event of default under this Lease without the necessity
of any notice from Landlord, regardless of the provisions of Section 13.102 of
this Lease. Furthermore, if Tenant exercises the right of protest granted by
§41.413 of the Texas Property Tax Code, Tenant shall be solely responsible for,
and shall pay, all costs of such protest. If as a result of any protest filed by
Tenant, the appraised value of the Property is increased by the appraisal board,
Tenant shall be solely responsible for, and shall pay upon demand by Landlord,
all taxes (not only Tenant’s Pro Rata Share Percentage of Real Estate Taxes)
assessed against the Property in excess of the taxes which would have been
payable in the absence of the protest. Tenant shall continue to pay such excess
taxes until the determination of appraised value of the Property is changed by
the appraisal review board, regardless of whether the increased taxes are
incurred during the term of the lease or thereafter. Landlord agrees, upon
request by Tenant, to provide to Tenant a copy of the determination of appraised
value for any year. The payment obligations of Tenant under this Section 2.206
shall survive the expiration or other termination of this Lease.

PRUDENTIAL OFFICE LEASE 2003

-4-



--------------------------------------------------------------------------------



 



SECTION 2.3 RENT DEFINED AND NO OFFSETS. Basic Annual Rent, Additional Rent and
all other sums (whether or not expressly designated as rent) required to be paid
to Landlord by Tenant under this Lease (including, without limitation, any sums
payable to Landlord under any addendum, exhibit, rider or schedule attached
hereto) shall constitute rent and are sometimes collectively referred to as
“Rent”. Each payment of Rent shall be paid by Tenant when due, without prior
demand therefor and without deduction or setoff, except as otherwise expressly
set forth herein.
SECTION 2.4 LATE CHARGES. If any installment of Basic Annual Rent or Additional
Rent or any other payment of Rent under this Lease shall not be paid when due, a
“Late Charge” of five cents ($.05) per dollar so overdue may be charged by
Landlord to defray Landlord’s administrative expense incident to the handling of
such overdue payments. Each Late Charge shall be payable on demand.
Notwithstanding the foregoing, provided that such payment is made within five
(5) days after the date such payment is due, Landlord shall not charge a Late
Charge for the first late payment in any twelve (12) month period during the
Term.
ARTICLE 3
SECURITY DEPOSIT
Intentionally omitted.
ARTICLE 4
OCCUPANCY AND USE
SECTION 4.1 USE OF PREMISES.

4.101   General. The Premises shall, subject to the remaining provisions of this
Section, be used solely for the Permitted Use (herein so called) specified in
Item 12 of the Basic Lease Provisions. Without in any way limiting the
foregoing, Tenant will not use, occupy or permit the use or occupancy of the
Premises for any purpose (and the Permitted Use shall not include any use) which
is forbidden by or in violation of any law, ordinance or governmental or
municipal regulation, order, or certificate of occupancy, or which may be
dangerous to life, limb or property; or permit the maintenance of any public or
private nuisance; or do or permit any other thing which may unreasonably disturb
the quiet enjoyment of any other tenant of the Property; or keep any substance
or carry on or permit any operation which might emit offensive odors or
conditions from the Premises; or commit or suffer or permit any waste in or upon
the Premises; or sell, purchase or give away, or permit the sale, purchase or
gift of food in any form by or to any of Tenant’s agents or employees or other
parties in the Premises except through vending machines in employee lunch or
rest areas within the Premises for use by Tenant’s employees only; or use any
apparatus which might make undue noise or set up vibrations in the Building; or
permit anything to be done which would increase the fire and extended coverage
insurance rate on the Building or Building contents and, if there is any
increase in such rate by reason of acts of Tenant, then Tenant agrees to pay
such increase upon demand therefor by Landlord. Payment by Tenant of any such
rate increase shall not be a waiver of Tenant’s duty to comply herewith. Tenant
shall keep the Premises neat and clean at all times. Tenant shall comply with,
and promptly correct any violation of, each and every governmental law, rule or
regulation relating to the Premises, except to the extent such compliance is
Landlord’s obligation under the terms of this Lease. Tenant shall maintain a
ratio of not more than one (1) person per 205 square feet of Agreed Rentable
Area of the Premises. Upon written request by Landlord, Tenant shall, within
five (5) business days after receipt of such request, provide Landlord a written
statement containing the number of employees of Tenant at the Premises and the
average number of visitors occupying the Premises on a daily basis. Tenant
acknowledges that increased numbers of people occupying the Premises causes an
increase in wear and tear on the Premises and the Common Areas and increased
demand and use of Building services. The increased cost to Landlord arising from
excessive use and wear and tear that follows from increased occupant density is
difficult or impossible to quantify or measure precisely in dollars. Because the
damages from excessive occupant density are difficult or impossible to calculate
or quantify monetarily, if Tenant’s use of “ the Premises is such that the
number of employees and/or visitors exceeds the ratio of one (I) person per 205
square feet of Agreed Rentable Area of the Premises for ten (10) business days
(whether or not consecutive) in any calendar month, Tenant shall pay to Landlord
additional rent equal to twenty-five percent (25%) of the Basic Monthly Rent
payable hereunder for such calendar month. Such payment shall be made with the
next accruing installment of Basic Annual Rent and shall be payable for each
month in which Tenant exceeds the occupant density ratio for ten (10) business
days within such calendar month. Payment of above-described additional rent
shall not be a waiver of Tenant’s duty to comply with the occupancy density
requirements of this subsection 4.101.

4.102   Hazardous and Toxic Materials.

(a) For purposes of this Lease, hazardous or toxic materials shall mean asbestos
containing materials (“ACM”) and all other materials, substances, wastes and
chemicals classified as hazardous or toxic substances, materials, wastes or
chemicals under then-current applicable governmental laws, rules or regulations
or that are subject to any right-to-know laws or requirements.
(b) Tenant shall not knowingly incorporate into, or use or otherwise place or
dispose of any hazardous or toxic materials at or on the Premises or the
Property except for use and storage of cleaning and office supplies used in the
ordinary course of Tenant’s business and then only if (i) such materials are in
small quantities, properly labeled and contained, (ii) such materials are
handled and disposed of in accordance with accepted industry standards for
safety, storage, use and disposal, (iii) notice of and a copy of the current
material safety data sheet is provided to Landlord, if requested by Landlord,
for each such hazardous or toxic material and (iv) such materials are used,
transported, stored, handled and disposed of in accordance with all applicable
governmental laws, rules and regulations. Landlord shall have the right to
periodically inspect, take samples for testing and otherwise investigate the
Premises for the presence of hazardous or toxic materials. Landlord shall not
knowingly dispose of any hazardous or toxic materials on the Property and shall
otherwise deal with all hazardous or toxic materials at the Property in a manner
that will not materially and adversely affect Tenant’s access, use or occupancy
of the Premises. If Landlord or Tenant ever has knowledge of the presence of
hazardous or toxic materials on the Property that

PRUDENTIAL OFFICE LEASE 2003

-5-



--------------------------------------------------------------------------------



 



affect the Premises, the party having knowledge shall notify the other party
thereof in writing promptly after obtaining such knowledge.
(c) Prior to commencement of any tenant finish work to be performed by Landlord,
Tenant shall have the right to make such studies and investigations and conduct
such tests and surveys of the Premises from an environmental standpoint as
permitted under Rider H-2 attached hereto. If Tenant requests that Landlord
commence construction of Tenant’s Improvements prior to exercising such right,
Tenant shall be deemed to have waived the termination right set forth in Rider
H-2. Based solely on that certain Limited Asbestos Survey dated August 20, 2003
prepared by VATC Associates, Inc. (the “Asbestos Survey), Landlord is not aware
of any materials containing greater than 1% asbestos located in the Premises,
except as set forth in such Asbestos Survey. Tenant acknowledges its receipt of
the Asbestos Survey.
(d) If Tenant or its employees, agents or contractors shall ever violate the
provisions of paragraph (b) of this subsection 4.102 or otherwise contaminate
the Premises or the Property with hazardous or toxic materials, then Tenant
shall clean-up, remove and dispose of the material causing the violation, in
compliance with all applicable governmental standards, laws, rules and
regulations and then prevalent industry practice and standards and shall repair
any damage to the Premises or Building within such period of time as may be
reasonable under the circumstances after written notice by Landlord. Tenant
shall notify Landlord of its method, time and procedure for any clean-up or
removal and Landlord shall have the right to require reasonable changes in such
method, time or procedure or to require the same to be done after normal
business hours. Tenant’s obligations under this subsection 4.102(d) shall
survive the termination of this Lease. Tenant represents to Landlord that,
except as has been disclosed to Landlord, Tenant has never been cited for or
convicted of any hazardous or toxic materials violations under applicable laws,
rules or regulations.
SECTION 4.2 COMPLIANCE WITH LAWS.

4.201   Tenant’s Compliance Obligation.

(a) Tenant shall comply with all laws, statutes, ordinances, orders, permits and
regulations affecting (i) Tenant’s use and occupancy of the Premises, (ii) any
improvements constructed within the Building by or on behalf of Tenant (other
than by Landlord) and (iii) any equipment installed within the Building by
Tenant or installed by a party other than Landlord on behalf of Tenant,
provided, however, Tenant’s compliance obligations with respect to the
Disability Acts shall be governed by paragraph (b) following and the applicable
provisions of the Work Letter. Notwithstanding the foregoing. Tenant shall not
be responsible for compliance with any laws or regulations requiring (i) repairs
or modifications to the utility or building service equipment located outside of
or not exclusively serving the Premises (other than equipment installed by
Tenant or on behalf of Tenant), or (iii) installation of new building service
equipment, such as fire detection or suppression equipment, unless such repairs,
modifications, or installations are required (a) due to Tenant’s work,
alterations, or repairs in the Premises or Tenant’s particular manner of use of
the Premises (other than general office use), or (b) due to the negligence or
willful misconduct of Tenant or any agent, employee, contractor, licensee or
invitee of Tenant. Tenant shall have the right to in good faith contest by
appropriate legal proceedings at Tenant’s sole cost and expense and with counsel
of Tenant’s choosing, the validity of any law, ordinance, order, rule,
regulation or requirement with which, by the provisions of this Lease, it is
obligated to comply provided that: (a) Landlord shall not be subject to civil or
criminal penalty or to prosecution for a crime, nor shall the Building or any
part thereof be subject to being condemned or vacated, or subject to any lien or
encumbrance by reason of noncompliance or otherwise by reason of such contest;
and (b) Tenant, after request, shall use reasonable efforts to shall keep
Landlord regularly advised as to the status of such proceedings. If by the terms
of any such law, ordinance, order, rule, regulation, or requirement, compliance
therewith may be legally held in abeyance without incurring any lien or charge
of record against the Premises, and without subjecting Landlord to any fines,
penalties or any other liability for failure to comply therewith, Tenant may
postpone compliance until the final determination of any such proceedings,
provided that all proceedings shall be prosecuted with due diligence. If upon
final determination Tenant is required to so comply, then Tenant shall promptly
pay the cost of such compliance even if such determination is made after the end
of the Term. Tenant’s obligations under this Section 4.201(a) shall survive the
expiration or earlier termination of this Lease.
(b) From and after the Commencement Date, Tenant shall be obligated to see that
the Premises comply with all existing requirements of and regulations issued
under the Disability Acts for each of the following: (i) alterations or
improvements to any portion of the Premises performed after the Commencement
Date; (ii) obligations or complaints arising under or out of Title I of the
Americans With Disabilities Act or Tenant’s employer-employee obligations;
(iii) obligations or complaints arising under or out of the conduct or
operations of Tenant’s business, including any obligations or requirements for
barrier removal to customers or invitees as a commercial facility or as a public
accommodation (as defined in the Disability Acts); and (iv) any change in the
nature of Tenant’s business, or its employees, or financial net worth, or
Tenant’s business operations that triggers an obligation under the Disability
Acts.
(c) If any law, statute, ordinance, order, permit or regulation with which
Tenant is required to comply pursuant to this Lease is violated, Tenant shall
take such corrective action as is necessary to cause compliance.

4.202   Landlord’s Compliance Obligation.

(a) Landlord shall comply with all laws, statutes, ordinances, orders and
regulations (i) relating to the Property (exclusive, however, of those with
which Tenant is obligated to comply by reason of subsection 4.201) and
(ii) non-compliance with which would adversely affect Tenant’s use or occupancy
of the Premises or Tenant’s rights under this Lease, provided, however,
Landlord’s compliance obligations with the Disability Acts shall be as provided
in paragraph (b) of this subsection.
(b) From and after the Commencement Date, Landlord shall be responsible for
compliance with the Disability Acts in the Common Areas.
(c) If any law, statute, ordinance, order, permit or regulation with which
Landlord is required to comply pursuant to this Lease is violated, Landlord
shall take such corrective action as is necessary to cause compliance.

PRUDENTIAL OFFICE LEASE 2003

-6-



--------------------------------------------------------------------------------



 



SECTION 4.3 RULES AND REGULATIONS. Tenant will comply with such rules and
regulations (the “Rules and Regulations”) generally applying to tenants in the
Building as may be adopted from time to time by Landlord for the management,
safety, care and cleanliness of, and the preservation of good order and
protection of property in, the Premises and the Building are attached hereto as
Exhibit G. All such Rules and Regulations are hereby made a part hereof. The
Rules and Regulations in effect on the date hereof are on file with the Property
Manager. All changes and amendments to the Rules and Regulations sent by
Landlord to Tenant in writing and conforming to the foregoing standards shall be
carried out and observed by Tenant, provided that any changes to the Rules and
Regulations shall not have a material adverse effect on Tenant’s use of the
Premises or Tenant’s rights hereunder. Landlord hereby reserves all rights
necessary to implement and enforce the Rules and Regulations and each and every
provision of this Lease. In the event of any conflict between the terms and
conditions of this Lease and the Rules and Regulations, the terms and conditions
of this Lease shall control. Landlord shall not discriminate against Tenant in
enforcement of the Rules and Regulations. Subject to Tenant’s compliance with
the Building rules regarding vendor’s entry into the Building and the other
terms and conditions of this Lease, Tenant shall have the right, at Tenant’s
sole cost, to use a shredding service at the Premises for shredding of Tenant’s
documents.
SECTION 4.4 ACCESS. Without being deemed guilty of an eviction of Tenant and
without abatement of Rent, Landlord and its authorized agents shall have the
right to enter the Premises, upon not less than 24 hours prior notice (which
notice may be oral), except in the case of an emergency, in which case no prior
notice shall be required, to inspect the Premises, to show the Premises to
prospective lenders, purchasers or, during the last nine (9) months of the Term,
to prospective tenants and to fulfill Landlord’s obligations or exercise its
rights (including without limitation Landlord’s Reserved Right [as hereinafter
defined]) under this Lease. Except in the event of an emergency, at the election
of Tenant, Landlord shall be accompanied by a representative of Tenant during
such entry and if Tenant elects to have a representative accompany Landlord,
Tenant agrees to make such representative available during such entry by
Landlord. Tenant hereby waives any claim for damages for any injury or
inconvenience to or interference with Tenant’s business, any loss of occupancy
or quiet enjoyment of the Premises and any other loss occasioned thereby. For
each of the aforesaid purposes, Landlord shall at all times have and retain a
key with which to unlock the doors to and within the Premises, excluding
Tenant’s vaults and safes. Landlord shall have the right to use any and all
means which Landlord may deem proper to enter the Premises in an emergency
without liability therefor. During any entry into the Premises, Landlord will
use reasonable efforts not to unreasonably interfere with Tenant’s use of the
Premises or the operation of Tenant’s business.
SECTION 4.5 QUIET POSSESSION. Provided Tenant timely pays Rent and observes and
performs all of the covenants, conditions and provisions on Tenant’s part to be
observed and performed hereunder, Tenant shall have the quiet possession of the
Premises for the entire term hereof, subject to all of the provisions of this
Lease and all laws to which the Property is subject
SECTION 4.6 PERMITS. If any governmental license or permit shall be required for
the proper and lawful conduct of Tenant’s business in the Premises or any part
thereof, Tenant, at its expense, shall procure and thereafter maintain such
license or permit. Additionally, if any subsequent alteration or improvement
made to the Premises by Tenant or Tenant’s use of the Premises require any
modification or amendment of any certificate of occupancy for the Building or
the issuance of any other permit of any nature whatsoever, Tenant shall, at its
expense, take all actions to procure any such modification or amendment or
additional permit.
ARTICLE 5
UTILITIES AND SERVICES
SECTION 5.1 SERVICES TO BE PROVIDED.
Landlord agrees to furnish or cause to be furnished to the Premises, the
utilities and services described in subsections 5.101 through 5.106 below,
subject to all other provisions of this Lease.

5.101   Elevator Service. Except for Holidays (hereinafter defined) and
emergencies, Landlord shall provide automatic elevator facilities on generally
accepted business days from 7:00 a.m. to 6:00 p.m. and on Saturdays from 8:00
a.m. to 1:00 p.m. and have at least one (1) elevator available for use at all
other times. For purposes of this Lease, “Holidays” shall mean New Year’s Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day
and any other holiday commonly recognized by other office buildings in the
Dallas, Texas area.   5.102   Heat and Air Conditioning. On generally accepted
business days from 7:00 a.m. to 6:30 p.m. and on Saturdays (other than Holidays)
from 7:00 a.m. to 1:00 p.m., Landlord shall ventilate the Premises and furnish
heat or air conditioning, at such temperatures and in such amounts as is
customary in buildings of comparable size, quality and in the general vicinity
of the Building, with such adjustments as Landlord reasonably deems necessary
for the comfortable occupancy of the Premises, subject to events of force
majeure and any governmental requirements, ordinances, rules, regulations,
guidelines or standards relating to, among other things, energy conservation.
Upon request, Landlord shall make available, at Tenant’s expense, after hours
heat or air conditioning. The minimum charge and the hourly rate for the use of
after hours heat or air conditioning shall be determined from time to time by
Landlord and confirmed in writing to Tenant. As of the date of this Lease, the
hourly charge for such after hours heat and air conditioning is $35.00 per hour
per floor of the Building. Landlord agrees that the after-hours charge for
heating and air conditioning will only be increased if the cost to provide such
services increases. Notwithstanding the foregoing, Tenant shall have the right
to have 24-hour heating and air conditioning service in the portion of the
Premises to be used as a network operations center, calf center, data center or
computer room, provided the electricity therefor shall be separately metered, at
Tenant’s sole expense, and the cost of the electricity for such service (as
measured by such separate meter) shall be paid by Tenant in accordance with
Section 5.103(d) below.

5.103 Electricity.
(a) Landlord shall furnish to the Premises electric current not in excess of
that required by the office lighting and receptacles included in Tenant’s
Improvements, provided, however, Tenant shall be solely responsible for the
costs of electrical consumption (without duplication) (i) by equipment which
requires a voltage other than 120 volts single phase, (ii) in excess of that
currently supplied to the Premises or (iii) by any single piece of equipment in
excess of 0.5 kilowatts at
PRUDENTIAL OFFICE LEASE 2003

-7-



--------------------------------------------------------------------------------



 



rated capacity (such consumption is herein referred to as “Excess Consumption”
and the costs of Excess Consumption are herein referred to as “Excess
Consumption Costs”).
(b) Landlord may, from time to time, engage a reputable consultant to conduct a
survey of electrical usage within the Premises or install one or more submeters
to measure electrical usage within the Premises or a particular floor of the
Premises. If the survey or submeters reflect Excess Consumption, then (i) Tenant
shall be responsible for the costs of any such surveys and submeters, (ii) if
Tenant does not eliminate the Excess Consumption within thirty (30) days after
receipt of notice of such Excess Consumption, Landlord shall have the right to
install permanent submeters to measure the electrical consumption within the
Premises (which permanent submeters shall constitute a part of Tenant’s
Submeters, as hereinafter defined), (iii) Tenant shall pay for the cost of
acquiring, maintaining, repairing and reading such submeters, and (iv) Tenant
shall pay the Excess Consumption Costs.
(c) Tenant shall not (i) without the express prior written consent of Landlord,
install or use or permit the installation or use of any computer or electronic
data processing equipment or any other electrical equipment which
(singly) consumes more than 0.5 kilowatts at rated capacity or requires a
voltage other than 120 volts single phase or otherwise has high electrical
consumption, (ii) use electric current in excess of the capacity of the feeders
or lines to the Building as of the Commencement Date or the risers or wiring
installation of the Building or the Premises as of the Commencement Date, or
(iii) install any electrical plugs, connections or outlets which supply a
voltage greater than 120 volts single phase without first notifying Landlord and
arranging for the installation of a permanent submeter (which shall be deemed to
be part of Tenant’s Submeters), at Tenant’s expense, to measure the electrical
power consumed by the equipment and/or machinery hooked or plugged into such
plugs, connections or outlets. All submeters installed by Landlord or Tenant to
measure electrical usage by certain pieces of equipment located within the
Premises together with any submeters installed by Landlord pursuant to paragraph
(b) of this subsection are herein collectively referred to as “Tenant’s
Submeters”. Landlord will maintain and repair Tenant’s Submeters, at Tenant’s
cost.
(d) Upon the installation of Tenant’s Submeters, Landlord will, at Tenant’s
cost, on or about the first day of each month during the Term of this Lease,
read Tenant’s Submeters and record such readings for purposes of determining
Metered Electrical Expenses (hereinafter defined). The cost of electricity
consumed within each separately metered portion of the Premises and by each
separately metered piece of equipment within the Premises (“Metered Electrical
Expenses”) shall be equal to the sum of (i) the kilowatts of electricity
consumed within the separately metered portions of the Premises (as measured by
the applicable Tenant’s Submeters) during the applicable month (or other
applicable period) and (ii) the kilowatts of electricity consumed by each
separately metered equipment within the Premises (as measured by the applicable
Tenant’s Submeters), multiplied by (iii) the cost per kilowatt of electricity
charged to Landlord by the public utility for electricity consumed within the
Building during the applicable month (or other applicable period). Landlord may,
from time to time, invoice Tenant for Metered Electrical Expenses (as well as
any Excess Consumption Costs determined by a reputable consultant) and Tenant
shall, within thirty (30) days after receiving an invoice therefor, pay Landlord
the amount of the Metered Electrical Expenses (and/or, as applicable, any Excess
Consumption Costs determined by a reputable consultant) covered by such invoice.
Each such invoice submitted by Landlord to Tenant shall include (i) the period
of consumption covered by such invoice, (ii) the beginning and ending readings
for each of Tenant’s Submeters for such period, (iii) Landlord’s calculations of
the Metered Electrical Expenses covered by such invoice, and (iv) if applicable,
the independent electrical consultant’s calculations of Excess Consumption and
the Excess Consumption Costs.

5.104   Water. Landlord shall furnish water for lavatory purposes and drinking
fountains in Common Areas only. If Tenant desires water in the Premises for any
approved reason, including a private lavatory or kitchen, such the cost to
provide such water shall be paid by Tenant and Tenant shall be responsible, at
its sole cost and expense for the maintenance of all lines and pipes connecting
to the Building water main, except to the extent such maintenance is necessary
as a result of latent defects in connection with the Tenant’s Improvements.  
5.105   Janitorial Services. Landlord shall provide janitorial services to the
Premises in accordance with the cleaning specifications attached hereto as
Exhibit H or such other reasonably comparable specifications designated by
Landlord from time to time, in those portions of the Premises used exclusively
as offices (including a call center and, at Tenant’s option, a network
operations center). Landlord shall not provide janitorial services to any data
center located in the Premises.   5.106   Common Areas. Landlord shall perform
routine maintenance in the Common Areas (hereinafter defined) and maintain the
interior Common Areas of the Building in a manner comparable to similar class
buildings as the Building in the North Dallas Tollway Corridor area.   5.107  
Bulbs and Ballasts. Landlord shall provide Building standard bulbs and ballasts
as necessary in the Premises. Landlord shall also provide non-building standard
bulbs and ballasts upon Tenant’s request, provided Tenant shall pay the cost
thereof, together with an administrative fee equal to five percent (5%) of such
cost. All amounts due under this subsection for such non-building standard bulbs
shall be paid to Landlord within thirty (30) days after receipt of an invoice
therefor.

SECTION 5.2 ADDITIONAL SERVICES. Landlord may impose a reasonable charge for any
utilities and services, including without limitation, air conditioning,
electrical current and water, provided by Landlord by reason of any use of the
services at any time other than the standard Building hours set forth in
subsection 5.102 above (except that the cost of electricity for the 24-hour
heating and air conditioning service in the call center area of the Premises
shall be paid by Tenant in the manner set forth in the last sentence of
subsection 5.102), or beyond the levels or quantities that Landlord agrees
herein to furnish or because of special electrical, cooling or ventilating needs
created by Tenant’s hybrid telephone equipment, computers or other equipment. In
no event will Landlord be required to provide any additional services during the
existence of any monetary default by Tenant under this Lease.
SECTION 5.3 Intentionally omitted.
SECTION 5.4 SERVICE INTERRUPTION.
PRUDENTIAL OFFICE LEASE 2003

-8-



--------------------------------------------------------------------------------



 



5.401   SERVICE INTERRUPTION/WAIVER OF LANDLORD LIABILITY. LANDLORD SHALL NOT BE
LIABLE FOR AND, EXCEPT AS PROVIDED IN SUBSECTION 5.402 BELOW, TENANT SHALL NOT
BE ENTITLED TO ANY ABATEMENT OR REDUCTION OF RENT BY REASON OF LANDLORD’S
FAILURE TO MAINTAIN TEMPERATURE OR ELECTRICAL CONSTANCY LEVELS OR TO FURNISH ANY
OF THE FOREGOING SERVICES when such failure is caused by accident, breakage,
repairs, strikes, lockouts or other labor disturbance or labor dispute of any
character, governmental regulation, moratorium or other governmental action,
inability to obtain electricity, water or fuel, or by any cause beyond
Landlord’s reasonable control (collectively, “Uncontrollable Events”), NOR SHALL
ANY SUCH UNCONTROLLABLE EVENT OR RESULTS OR EFFECTS THEREOF BE CONSTRUED AS AN
EVICTION (CONSTRUCTIVE OF ACTUAL) OF TENANT OR AS A BREACH OF THE IMPLIED
WARRANTY OF SUITABILITY, OR RELIEVE TENANT FROM THE OBLIGATION TO PERFORM ANY
COVENANT OR AGREEMENT HEREIN AND IN NO EVENT SHALL LANDLORD BE LIABLE FOR DAMAGE
TO PERSONS OR PROPERTY (INCLUDING, WITHOUT LIMITATION, BUSINESS INTERRUPTION) OR
BE IN DEFAULT HEREUNDER, AS A RESULT OF ANY SUCH UNCONTROLLABLE EVENT OR RESULTS
OR EFFECTS THEREOF.   5.402   Limited Right to Abatement of Rent and Limited
Termination Right. If any portion of the Premises becomes unfit for occupancy
because Landlord fails to deliver any service as required under Section 5.101
through 5.104 above (each an “Essential Service”) for any period (other than a
reconstruction period conducted pursuant to Section 7.1 or Article 8 below)
exceeding five (5) consecutive business days after written notice by Tenant to
Landlord and provided such failure is not caused by Tenant, Tenant’s Contractors
or any of their respective agents or employees, Tenant shall be entitled to a
fair prorated abatement of Basic Annual Rent and Additional Rent for any such
portion of the Premises from the expiration of such five (5) consecutive
business day period until such portion is again fit for occupancy.
Notwithstanding anything to the contrary set forth herein, if any portion of the
Premises becomes unfit for occupancy because Landlord fails to deliver an
Essential Service and such failure is reasonably within the control of Landlord
to remedy, and (a) continues for sixty (60) consecutive days after written
notice by Tenant to Landlord, and (b) such failure is not caused by Tenant,
Tenant’s Contractors or any of their respective agents or employees, then
Tenant, as its sole remedy (in addition to the abatement of Basic Annual Rent
and Additional Rent provided above), shall have the right to elect to terminate
this Lease within ten (10) days after the expiration of said sixty (60) day
period without penalty, by delivering written notice to Landlord of its election
thereof.   5.403   Exclusive Remedy. Tenant’s sole and exclusive remedy for a
failure by Landlord to provide any Essential Service to the Premises shall be
Tenant’s remedy set forth in subsection 5.402.

SECTION 5.5 MODIFICATIONS. Intentionally omitted.
SECTION 5.6 TELECOMMUNICATION EQUIPMENT. In the event that Tenant wishes at any
time to utilize the services of a telephone or telecommunications provider whose
equipment is not then servicing the Building, no such provider shall be
permitted to install its lines or other equipment within the Building without
first securing the prior written approval of the Landlord, which approval shall
include, without limitation, approval of the plans and specifications for the
installation of the lines and/or other equipment within the Building. Landlord’s
approval shall not be deemed any kind of warranty or representation by Landlord,
including, without limitation, any warranty or representation as to the
suitability, competence, or financial strength of the provider. Without
limitation of the foregoing standard, unless all of the following conditions are
satisfied to Landlord’s reasonable satisfaction, it shall be reasonable for
Landlord to refuse to give its approval: (i) Landlord shall incur no expense
whatsoever with respect to any aspect of the provider’s provision of its
services, including without limitation, the costs of installation, materials and
services; (ii) prior to commencement of any work in or about the Building by the
provider, the provider shall supply Landlord with such written indemnities,
insurance, financial statements, and such other items as Landlord determines to
be reasonably necessary to protect its financial interests and the interests of
the Building relating to the proposed activities of the provider; (iii) the
provider agrees to abide by such rules and regulations, building and other
codes, job site rules and such other requirements as are reasonably determined
by Landlord to be necessary to protect the interests of the Building, the
tenants in the Building and Landlord, in the same or similar manner as Landlord
has the right to protect itself and the Building with respect to proposed
alterations as described in Section 6.303 of this Lease; (iv) Landlord
determines that there is sufficient space in the Building for the placement of
all of the provider’s equipment and materials; (v) the provider agrees to abide
by Landlord requirements, if any, that provider use existing Building conduits
and pipes or use Building contractors (or other contractors approved by
Landlord); (vi) Landlord receives from the provider such compensation as is
determined by Landlord to compensate it for space used in the Building for the
storage and maintenance of the provider’s equipment, for the fair market value
of a provider’s access to the Building, and the costs which may reasonably be
expected to be incurred by Landlord; (vii) the provider agrees to deliver to
Landlord detailed “as built” plans immediately after the installation of the
provider’s equipment is complete; and (viii) all of the foregoing matters are
documented in a written license agreement between Landlord and the provider, the
form and content of which are reasonably satisfactory to Landlord. If there is
more than one (1) service provider available at the Building, Tenant shall have
the right, in its sole and absolute discretion, to select its own service
provider from such available providers. Landlord agrees to permit at least two
(2) fiber providers to access the Building subject to such providers’ desire to
enter the Building upon the terms and conditions set forth above.
ARTICLE 6
MAINTENANCE, REPAIRS, ALTERATIONS AND IMPROVEMENTS
SECTION 6.1 LANDLORD’S OBLIGATION TO MAINTAIN AND REPAIR. Landlord shall
(subject to Section 7.1, Section 7.4, Article 8 below and Landlord’s rights
under Section 2.2 above and except for ordinary wear and tear) keep and maintain
in good repair and working order, consistent with other comparable buildings of
the same age and size in the North Dallas Tollway corridor as the Building, and
make repairs to (i) the structural elements of the Building, (ii) the mechanical
(including HVAC), electrical, plumbing and fire/life safety systems serving the
Building in general (excluding any tie-ins to such systems by Tenant and/or
systems serving only the Premises), (iii) the Common Areas, the Garage, the
Service Corridors and the Service Areas, (iv) the roof of the Building, (v) the
exterior windows of the Building, and (vi) the elevators serving the Building.
Except as set forth in this Section 6.101 and as otherwise provided in
Section 7.1 below and except for punch list items and latent defects reported to

PRUDENTIAL OFFICE LEASE 2003

-9-



--------------------------------------------------------------------------------



 



Landlord within one (1) year after the Commencement Date, Landlord shall not be
required to maintain or repair any portion of the Premises. Landlord agrees that
the management and maintenance of the Building will be of a quality comparable
to buildings of a similar class as the Building in the North Dallas Tollway
corridor area.
SECTION 6.2 TENANT’S OBLIGATION TO MAINTAIN AND REPAIR.
6.201 Tenant’s Obligation.
(a) Subject to Sections 5.107, 6.1, 7.1 and 7.4 and Article 8 of this Lease,
Tenant shall, at Tenant’s sole cost and expense, (i) maintain and keep the
interior of the Premises (including, but not limited to, all fixtures, walls,
ceilings, floors, doors windows [except replacement of exterior plate glass],
appliances and equipment which are a part of the Premises) in good repair and
condition, (ii) repair or replace any damage or injury done to the Building or
any other part of the Property caused by Tenant, Tenant’s agents, employees,
licensees, invitees or visitors or resulting from a breach of its obligations
under this Section 6.2 and (iii) indemnify and hold Landlord harmless from, and
reimburse Landlord for and with respect to, any and all costs, expenses
(including reasonable attorneys’ fees), claims and causes of action arising from
or incurred by and/or asserted by third parties in connection with such
maintenance, repairs, replacements, damage or injury. All repairs and
replacements performed by or on behalf of Tenant shall be performed in a good
and workmanlike manner and in accordance with the standards applicable to
alterations or improvements performed by Tenant. Tenant shall continue to pay
Rent, without abatement, during any period that repairs or replacements arc
performed or required to be performed by Tenant under this Section 6.2.
(b) Subject to Sections 7.1 and 7.4 and Article 8 of this Lease, Tenant shall
maintain and repair all supplemental HVAC units, data and phone cabling, and any
and all other installations and equipment installed in the Premises, above the
acoustical ceiling tiles of the Premises or elsewhere in the Building (such
equipment and installations collectively referred to as the “Tenant Service
Equipment”) installed by or on behalf of Tenant and which service only the
Premises. Tenant shall notify Landlord prior to performing any repair,
maintenance or replacement of the Tenant Service Equipment and the same shall be
performed in accordance with the standards and conditions applicable to
maintenance, repairs and replacements performed by Tenant pursuant to subpart
(a) of this Section 6.201. Landlord shall have no liability for any repair,
maintenance or replacement cost incurred in connection with the Tenant Service
Equipment. All Tenant Service Equipment shall become property of the Landlord at
the expiration or earlier termination of the Lease; provided that, if requested
by Landlord, Tenant shall remove the Tenant Service Equipment on or before the
Expiration Date or, if this Lease is terminated earlier, within seven (7) days
after such termination. All removals shall be accomplished in accordance with
the standards for removals under Section 1.301 hereof. Tenant shall indemnity
and hold Landlord harmless from, and reimburse Landlord for and with respect to,
any and all costs, expenses (including reasonable attorneys’ fees), claims and
causes of action arising from or incurred by and/or asserted in connection with
the (i) maintenance, repair, replacement of the Tenant Service Equipment and
(ii) any damage or injury arising out of or resulting from or in connection with
the Tenant Service Equipment.

6.202   Rights of Landlord. Landlord shall have the same rights with respect to
repairs performed by Tenant as Landlord has with respect to improvements and
alterations performed by Tenant under subsection 6.303 below. In the event
Tenant fails, in the reasonable judgment of Landlord, to maintain the Premises
in good order, condition and repair, or otherwise satisfy its repair and
replacement obligations under subsection 6.201 above and such failure continues
for thirty (30) days after notice to Tenant of such failure (except in the case
of emergencies, in which case no prior notice shall be required), Landlord shall
have the right, upon not less than 24 hours prior written notice to Tenant
(except in the case of emergencies, in which case no prior notice shall be
required) to perform such maintenance, repairs and replacements at Tenant’s
expense. Tenant shall pay to Landlord within thirty (30) days after demand any
such reasonable, actual cost or expense incurred by Landlord..

SECTION 6.3 IMPROVEMENTS AND ALTERATIONS.

6.301   Landlord’s Construction Obligation. Landlord’s sole construction
obligation under this Lease is as set forth in the Work Letter.

6.302   Alteration of Building. LANDLORD HEREBY RESERVES THE RIGHT AND AT ALL
TIMES SHALL HAVE THE RIGHT TO REPAIR, CHANGE, REDECORATE, ALTER, IMPROVE,
MODIFY, RENOVATE, ENCLOSE OR MAKE ADDITIONS TO ANY PART OF THE PROPERTY
(INCLUDING, WITHOUT LIMITATION, STRUCTURAL ELEMENTS AND LOAD BEARING ELEMENTS
WITHIN THE PREMISES) AND TO ENCLOSE AND/OR CHANGE THE ARRANGEMENT AND/OR
LOCATION OF DRIVEWAYS OR PARKING AREAS OR LANDSCAPING OR OTHER COMMON AREAS OF
THE PROPERTY, ALL WITHOUT BEING HELD GUILTY OF AN ACTUAL OR CONSTRUCTIVE
EVICTION OF TENANT OR BREACH OF THE IMPLIED WARRANTY OF SUITABILITY AND WITHOUT
AN ABATEMENT OF RENT (THE “RESERVED RIGHT”). WITHOUT IN ANY WAY LIMITING THE
GENERALITY OF THE FOREGOING, LANDLORD’S RESERVED RIGHT SHALL INCLUDE, BUT NOT BE
LIMITED TO THE RIGHT TO DO ANY OF THE FOLLOWING: (i) erect and construct
scaffolding, pipe, conduit and other structures on and within and outside of the
Premises where reasonably required by the nature of the changes, alterations,
improvements, modifications, renovations and/or additions being performed,
(ii) perform within and outside of the Premises all work and other activities
associated with such changes, alterations, improvements, modifications,
renovations and/or additions being performed, (iii) repair, change, renovate,
remodel, alter, improve, modify or make additions to the arrangement,
appearance, location and/or size of entrances or passageways, doors and
doorways, corridors, elevators, elevator lobbies, stairs, toilets or other
Common Areas or Service Areas, (iv) temporarily close any Common Area and/or
temporarily suspend Building services and facilities in connection with any
repairs, changes, alterations, modifications, renovations or additions to any
part of the Building, (v) repair, change, alter or improve plumbing, pipes and
conduits located in the Building, including without limitation, those located
within the Premises (provided that any permanent change or alteration in the
Premises shall not materially and adversely affect Tenant’s ability to conduct
business in the Premises), the Common Areas, the Service Corridors or the
Service Areas (hereinafter defined) of the Building and (vi) repair, change,
modify, alter, improve, renovate or make

PRUDENTIAL OFFICE LEASE 2003

-10-



--------------------------------------------------------------------------------



 



    additions to the Building central heating, ventilation, air conditioning,
electrical, mechanical or plumbing systems. When exercising the Reserved Right,
Landlord will interfere with Tenant’s use and occupancy of the Premises as
little as is reasonably practicable. Notwithstanding the first sentence of this
Section 6.302, if any portion of the Premises becomes unfit for occupancy as a
result of Landlord’s exercise of its Reserved Right or Landlord’s fulfillment of
its obligations under this Lease for any period (other than a reconstruction
period pursuant to Section 7.1 or Article 8 below) exceeding five (5)
consecutive business days after written notice by Tenant to Landlord, and
provided Tenant, Tenant’s contractors or any of their respective agents or
employees did not cause the occurrence which necessitates Landlord’s exercise of
its reserved right or fulfillment of its obligations, Tenant shall be entitled
to a fair prorated abatement of Basic Annual Rent and Additional Rent for any
such portion of the Premises from the expiration of such five (5) consecutive
business day period until such portion is again fit for occupancy.

6.303   Alterations, Additions, Improvements and Installations by Tenant Tenant
shall not, without the prior written consent of Landlord, make any changes,
modifications, alterations, additions or improvements (other than Tenant’s
Improvements under the Work Letter) to, or install any equipment or machinery
(other than office equipment and unattached personal property) on, the Premises
(all such changes, modifications, alterations, additions, improvements (other
than Tenant’s Improvements under the Work Letter) and installations approved by
Landlord are herein collectively referred to as “Installations”) if any such
Installations would (i) affect any structural or load bearing portions of the
Building, (ii) result in a material increase of electrical usage above the
normal type and amount of electrical current to be provided by Landlord,
(iii) result in an increase in Tenant’s usage of heating or air conditioning,
(iv) impact mechanical, electrical or plumbing systems in the Premises or the
Building, (v) affect areas of the Premises which can be viewed from Common
Areas, (vi) require greater or more difficult cleaning work (e.g., kitchens,
reproduction rooms and interior glass partitions), (vii) adversely affect
Landlord’s ability to deliver Building services to other tenants of the Building
or (viii) violate any provision in Article 4 above or Rider H-1 or Rider H-2
attached hereto. As to Installations not covered by the preceding sentence,
Tenant will not perform same without the prior written consent of Landlord,
which consent shall not be unreasonably withheld or delayed. With respect to any
request by Tenant for approval of an Installation that does not affect any
Building systems (including without limitation, mechanical, electrical,
plumbing, or life safety systems) and does not affect the structure of the
Building, Landlord shall respond to Tenant’s request within two (2) business
days after receipt thereof, and such approval shall not be unreasonably
withheld. Notwithstanding the foregoing, Tenant shall be entitled to make
cosmetic improvements to the Premises (i.e., painting, carpeting and changing
wall coverings) without Landlord’s prior consent; provided that Tenant provides
Landlord five (5) business days prior notice of the making such improvements and
all contractors performing such work shall have delivered to Landlord evidence
of all insurance required by Landlord of contractors performing work in the
Building. All Installations shall be at Tenant’s sole cost and expense. Without
in any way limiting Landlord’s consent rights, Landlord shall not be required to
give its consent until (a) Landlord approves the contractor or person making
such Installations and approves such contractor’s insurance coverage to be
provided in connection with the work, (b) Landlord approves final and complete
plans and specifications for the work and (c) the appropriate governmental
agency, if any, has approved the plans and specifications for such work. All
work performed by Tenant or its contractor relating to the Installations shall
conform to applicable governmental laws, rules and regulations, including,
without limitation, the Disability Acts. Upon completion of the Installations,
Tenant shall deliver to Landlord “as built” plans. If Landlord performs such
Installations, Tenant shall pay Landlord, as additional Rent, the cost thereof
plus ten percent (10%) as reimbursement for Landlord’s overhead. Each payment
shall be made to Landlord within thirty (30) days after receipt of an invoice
from Landlord. All Installations that constitute improvements constructed within
the Premises shall be surrendered with the Premises at the expiration or earlier
termination of this Lease, unless Landlord requests that same be removed
pursuant to Section 1.3 above; provided that subject to the other terms and
conditions of this Lease, Tenant may place partitions, trade fixtures and other
personal property and equipment (collectively, the “Tenant’s Property”) in the
Premises at Tenant’s own expense. Tenant’s Property shall remain the property of
Tenant, and in the case of damage or destruction of Tenant’s Property by fire or
other causes, Tenant shall have the right to recover for such damage from any
insurance company with which Tenant has insured the same. Tenant shall indemnify
and hold Landlord harmless from and reimburse Landlord for and with respect to,
any and all costs, expenses (including reasonable attorneys’ fees), demands,
claims, causes of action and liens, arising from or in connection with any
Installations performed by or on behalf of Tenant (other than Installations
performed by Landlord or Landlord’s contractors), EVEN IF THE SAME IS CAUSED BY
THE NEGLIGENCE OR OTHER TORTIOUS CONDUCT OF LANDLORD OR LANDLORD IS STRICTLY
LIABLE FOR SUCH COSTS, EXPENSES OR CLAIMS. All Installations performed by or on
behalf of Tenant will be performed diligently and in a first-class workmanlike
manner and in compliance with all applicable laws, ordinances, regulations and
rules of any public authority having jurisdiction over the Building and/or
Tenant’s and Landlord’s insurance carriers. Landlord will have the right, but
not the obligation, to inspect periodically the work on the Premises and may
require changes in the method or quality of the work.       Subject to (i) the
foregoing provisions of this Section 6.303, and (ii) the mutual agreement on
location of the installation and the availability of space in, on or under the
Building, in addition to the supplemental HVAC units existing in the Premises on
the date hereof, Tenant shall be entitled to install in connection with the
initial Premises, at Tenant’s sole cost and expense, up to five
(5) self-contained 24 hour a day supplemental HVAC units (collectively, Tenant’s
HVAC Unit); provided that Tenant shall reimburse Landlord for any reasonable
out-of-pocket costs incurred by Landlord for Landlord’s engineering review of
the plans therefor within thirty (30) days after receipt of an invoice therefor.
If Tenant leases additional space in the Building, Tenant may install, at
Tenant’s sole cost and expense, additional supplemental HVAC units as are
mutually agreed between Landlord and Tenant. Tenant agrees to operate Tenant’s
HVAC Unit so as to adequately heat or cool the Premises during the hours that
Tenant elects. Tenant shall be responsible for all costs and expenses in
connection with Tenant’s HVAC Unit and shall maintain the same in good repair
and condition.

6.304   Approvals. Any approval by Landlord (or Landlord’s architect and/or
engineers) of any of Tenant’s contractors or Tenant’s drawings, plans or
specifications which are prepared in connection with any construction of
improvements (including without limitation, Tenant’s Improvements) in the
Premises shall not in any way be construed as or constitute a representation or
warranty of Landlord as to the abilities of the contractor or the adequacy or
sufficiency of such drawings, plans or specifications or the improvements to
which they relate, for any use, purpose or condition.

PRUDENTIAL OFFICE LEASE 2003

-11-



--------------------------------------------------------------------------------



 



ARTICLE 7
INSURANCE, FIRE AND CASUALTY
SECTION 7.1 TOTAL OR PARTIAL DESTRUCTION OF THE BUILDING OR THE PREMISES. In the
event that the Building or the Garage should be totally destroyed by fire or
other casualty or in the event the Building or the Garage (or any portion of
either) should be so damaged that rebuilding or repairs cannot be completed, in
Landlord’s reasonable opinion, within one hundred eighty (180) days after
commencement of repairs to the Building, Landlord may, at its option, terminate
this Lease, in which event Basic Annual Rent and Additional Rent shall be abated
during the unexpired portion of this Lease effective with the date of such
damage. Landlord shall exercise the termination right pursuant to the preceding
sentence, if at all, by delivering written notice of termination to Tenant
within ten (10) days after determining that the repairs cannot be completed
within such one hundred eighty (180) day period. In the event that the Premises
or the Garage should be so damaged by fire or other casualty that rebuilding or
repairs cannot be completed, in Landlord’s reasonable opinion, within one
hundred eighty (180) days after the commencement of repairs to the Premises or
the Garage, as the case may be, then Landlord shall notify Tenant of such fact
(such notice, the “Estimated Repair Notice”), and in such event Tenant may at
its option terminate this Lease, in which event Basic Annual Rent and Additional
Rent shall be abated during the unexpired portion of this Lease, effective the
date of termination. Tenant shall exercise the termination right pursuant to the
preceding sentence, if at all, by delivering written notice of termination to
Landlord within twenty (20) days after being advised by Landlord that the
repairs cannot be completed within such one hundred eighty (180) day period. In
the event the Building, the Premises or the Garage should be damaged by fire or
other casualty and, in Landlord’s reasonable opinion, the rebuilding or repairs
can be completed within one hundred eighty (180) days after the commencement of
repairs to the Building, Premises or the Garage, as applicable, or if the damage
should be more serious but neither Landlord nor Tenant elect to terminate this
Lease pursuant to this Section, in either such event Landlord shall, within
sixty (60) days after the date of such damage, commence (and thereafter pursue
with reasonable diligence) repairing the Building, the Premises (including
Tenant’s Improvements) and/or the Garage, but only to the extent of insurance
proceeds actually received by Landlord for such repairs, to substantially the
same condition which existed immediately prior to the happening of the casualty.
However, if Landlord does not have sufficient insurance proceeds to
substantially complete the restoration of the Premises or the Garage to
substantially the same condition which existed immediately prior to the
happening of the casualty and Landlord elects not to fund any shortfall,
Landlord shall so notify Tenant and Tenant, within fifteen (15) days thereafter,
shall have the right to terminate this Lease by the giving of written notice to
Landlord. In no event shall Landlord be required to rebuild, repair or replace
any part of the furniture, equipment, fixtures, inventory, supplies or any other
personalty or any other improvements (except Tenant’s Improvements to the extent
set forth in the preceding sentence), which may have been placed by Tenant
within the Building or at the Premises. Landlord shall allow Tenant a fair
diminution of Basic Annual Rent and Additional Rent during the time the Premises
are unfit for occupancy or the Garage is substantially unavailable.
Notwithstanding Landlord’s restoration obligation, in the event any mortgagee
under a deed of trust, security agreement or mortgage on the Building should
require that the insurance proceeds be used to retire or reduce the mortgage
debt or if the insurance company issuing Landlord’s fire and casualty insurance
policy fails or refuses to pay Landlord the proceeds under such policy, Landlord
shall have no obligation to rebuild and this Lease shall terminate upon notice
by Landlord to Tenant. Any insurance which may be carried by Landlord or Tenant
against loss or damage to the Building or to the Premises shall be for the sole
benefit of the party carrying such insurance and under its sole control.
Notwithstanding the foregoing, in the event the Landlord determined that the
rebuilding or repairs to the Premises or the Garage would not take longer than
the one hundred eighty (180) day period set forth above, Tenant shall have the
right to terminate this Lease upon written notice to Landlord given within ten
(10) business days after the end of such one hundred eighty (180) day period
(provided that such one hundred eighty (180) day period shall be extended by
events of Force Majeure) and prior to substantial completion of such rebuilding
or repairs to the Premises or the Garage, as applicable, in which event Rent and
Tenant’s other obligations under this Lease, other than those obligations that
survive the expiration or earlier termination of this Lease, shall be abated
during the remainder of the Term, effective as of the date of the casualty.
Further notwithstanding the foregoing, (i) in the event the Estimated Repair
Notice indicates that the rebuilding or repairs to the Premises or the Garage
will exceed one hundred eighty (180) days and neither party elects to terminate
this Lease pursuant to the foregoing provisions of this Section 7.1, Tenant
shall have the right to terminate this Lease in the event the repairs to the
Premises or the Garage, as applicable , are not substantially complete within
thirty (30) days after the estimated rebuilding period set forth in the
Estimated Repair Notice. In the event Tenant elects to exercise the termination
right set forth in the preceding sentence, Tenant must notify Landlord in
writing of such termination after the expiration of such thirty (30) day period
and prior to substantial completion of the repairs or rebuilding of the Premises
and/or the Garage, and (ii) if the Premises are damaged by a fire or any other
casualty occurs during the final eighteen (18) months of the Term of this
Leased, then unless Tenant has a renewal option and exercises its renewal option
to extend the Term, the number one hundred eighty (180) in this Section shall be
changed to the number sixty (60) for purposes of determining the options and
rights of the parties pursuant to this Section.
SECTION 7.2 TENANT’S INSURANCE.

7.201   Types of Coverage. Tenant covenants and agrees that from and after the
date of delivery of the Premises from Landlord to Tenant, Tenant will carry and
maintain, at its sole cost and expense, the insurance set forth in paragraphs
(a), (b) and (c) of this subsection.

(a) Commercial General Liability Insurance. Commercial General Liability
Insurance covering the Premises and Tenant’s use thereof against claims for
personal or bodily injury or death or property damage occurring upon, in or
about the Premises (including contractual indemnity and liability coverage),
such insurance to insure both Tenant and, as additional insureds, Landlord and
the Property Manager, and to afford protection to the limit of not less than
$2,000,000.00, combined single limit, in respect to injury or death to any
number of persons and all property damage arising out of any one (1) occurrence,
with a deductible reasonably acceptable to Landlord. If the Agreed Rentable Area
of the Premises is more than 30,000 square feet, then, in addition to and not in
lieu of the above stated coverage, Tenant shall carry umbrella or so called
excess coverage in an amount not less than $2,000,000.00 over Tenant’s base
coverage amount. All insurance coverage required under this subparagraph
(a) shall extend to any liability of Tenant arising out of the indemnities
provided for in this Lease. Additionally, each policy evidencing the insurance
required under this subparagraph shall expressly insure both Tenant and, as
additional named insureds, Landlord and the Property Manager, IT BEING THE
INTENT THAT SUCH POLICIES AFFORD INSURANCE COVERAGE TO LANDLORD AND THE PROPERTY
MANAGER AGAINST CLAIMS FOR PERSONAL OR BODILY INJURY OR DEATH OR PROPERTY DAMAGE
OCCURRING UPON, IN OR ABOUT THE PREMISES AS THE RESULT OF THE NEGLIGENCE (BUT
NOT THE GROSS NEGLIGENCE

PRUDENTIAL OFFICE LEASE 2003

-12-



--------------------------------------------------------------------------------



 



OR WILLFUL MISCONDUCT) OF LANDLORD OR THE PROPERTY MANAGER, whether or not
required by the other provisions of this Lease.
(b) Fire and Extended Coverage Insurance. Property insurance on an all-risk
extended coverage basis (including coverage against fire, wind, tornado,
vandalism, malicious mischief, and water damage) covering all fixtures,
equipment and personalty located in the Premises and endorsed to provide one
hundred percent (100%) replacement cost coverage. Such policy will be written in
the names of Tenant, Landlord and any other parties reasonably designated by
Landlord from time to time, as their respective interests may appear. The
property insurance may provide for a reasonable deductible.
(c) Workers Compensation and Employer’s Liability Insurance. Worker’s
compensation insurance insuring against and satisfying Tenant’s obligations and
liabilities under the worker’s compensation laws of the State of Texas, together
with employer’s liability insurance in an amount not less than $500,000.00. The
insurance required by this part (c) shall include provisions waiving all
subrogation rights against Landlord.

7.202   Other Requirements of Insurance. All such insurance will be issued and
underwritten by companies reasonably acceptable to Landlord and will contain
endorsements that (a) such insurance may not lapse with respect to Landlord or
Property Manager or be canceled or amended with respect to Landlord or Property
Manager without the insurance company giving Landlord and Property Manager at
least thirty (30) days prior written notice of such cancellation or amendment,
(b) Tenant will be solely responsible for payment of premiums, and (c) Tenant’s
insurance is primary in the event of overlapping coverage which may be carried
by Landlord.   7.203   Proof of Insurance. Tenant shall deliver to Landlord
within ten (10) days prior to the commencement of construction of Tenant’s
Improvements, duplicate originals of all policies of insurance required by this
Section 7.2 or duly executed originals of the evidence of such insurance (on
ACORD Form 27 or a similar form) evidencing in-force coverage, stating that
Landlord is an additional insured thereunder and agreeing to give Landlord at
least thirty (30) days written notice prior to termination, cancellation or
modification adversely affecting Landlord. Further, Tenant shall deliver to
Landlord renewals thereof at least thirty (30) days prior to the expiration of
the respective policy terms.

SECTION 7.3 LANDLORD’S INSURANCE.

7.301   Types of Coverage. Landlord covenants and agrees that from and after the
date of delivery of the Premises from Landlord to Tenant, Landlord will carry
and maintain, at its sole cost and expense, the insurance set forth in
paragraphs (a) and (b) of this subsection.

(a) Commercial General Liability Insurance. Commercial General Liability
Insurance covering the Building and all Common Areas, but excluding the
Premises, insuring against claims for personal or bodily injury or death or
property damage occurring upon, in or about the Building or Common Areas to
afford protection to the limit of not less than $2,000,000.00 combined single
limit in respect to injury or death to any number of persons and property damage
arising out of any one (1) occurrence. This insurance coverage shall extend to
any liability of Landlord arising out of the indemnities provided for in this
Lease.
(b) Fire and Extended Coverage Insurance. Landlord shall at all times during the
term hereof maintain in effect a policy or policies of all risk extended
coverage insurance covering the Building (excluding property required to be
insured by Tenant) endorsed to provide full replacement cost coverage and
providing protection against perils included within the standard Texas form of
fire and extended coverage insurance policy, together with insurance against
sprinkler damage, vandalism, malicious mischief and such other risks as Landlord
may from time to time determine and with any such deductibles as Landlord may
from time to time determine.

7.302   Self Insurance. Any insurance provided for in subsection 7.301 above may
be effected by self-insurance or by a policy or policies of blanket insurance
covering additional items or locations or assureds, provided that the
requirements of this Section 7.3 are otherwise satisfied. Tenant shall have no
rights in any policy or policies maintained by Landlord.

SECTION 7.4 WAIVER OF SUBROGATION. Landlord and Tenant each hereby waives any
rights it may have against the other (including, but not limited to, a direct
action for damages) on account of any loss or damage occasioned to Landlord or
Tenant, as the case may be (EVEN IF (i) SUCH LOSS OR DAMAGE IS CAUSED BY THE
FAULT, NEGLIGENCE OR OTHER TORTIOUS CONDUCT, ACTS OR OMISSIONS OF THE RELEASED
PARTY OR THE RELEASED PARTY’S DIRECTORS, EMPLOYEES, AGENTS OR INVITEES, OR
(ii) THE RELEASED PARTY IS STRICTLY LIABLE FOR SUCH LOSS OR DAMAGE), TO THEIR
RESPECTIVE PROPERTY, THE PREMISES, ITS CONTENTS OR TO ANY OTHER PORTION OF THE
BUILDING OR THE PROPERTY ARISING FROM ANY RISK (WITHOUT REGARD TO THE AMOUNT OF
COVERAGE OR THE AMOUNT OF DEDUCTIBLE) COVERED BY THE ALL RISK FULL REPLACEMENT
COST PROPERTY INSURANCE REQUIRED TO BE CARRIED BY TENANT AND LANDLORD,
RESPECTIVELY, UNDER SUBSECTIONS 7.201(b) AND 7.301(b) ABOVE. The foregoing
waiver shall be effective even if either or both parties fail to carry the
insurance required by sections 7.201(b) and 7.301(b) above. If a party waiving
rights under this Section is carrying an all risk full replacement cost
insurance policy in the promulgated form used in the State of Texas and an
amendment to such promulgated form is passed, such amendment shall be deemed not
a part of such promulgated form until it applies to the policy being carried by
the waiving party. Without in any way limiting the foregoing waivers and to the
extent permitted by applicable law, the parties hereto each, on behalf of their
respective insurance companies insuring the property of either Landlord or
Tenant against any such loss, waive any right of subrogation that Landlord or
Tenant or their respective insurers may have against the other party or their
respective officers, directors, employees, agents or invitees and all rights of
their respective insurance companies based upon an assignment from its insured.
Each party to this Lease agrees immediately to give to each such insurance
company written notification of the terms of the mutual waivers contained in
this Section and to have said insurance policies properly endorsed, if
necessary, to prevent the invalidation of said insurance coverage by reason of
said waivers.
PRUDENTIAL OFFICE LEASE 2003

-13-



--------------------------------------------------------------------------------



 



SECTION 7.5 INDEMNITY.

7.501   Tenant’s Indemnity. Subject to the limitation and exclusions set forth
below in this subsection, Tenant will indemnify and hold harmless Landlord,
Property Manager, their respective officers, directors, and employees and any
other parties for whom Landlord and/or Property Manager are responsible (each a
“Landlord Indemnified Party”) from, and shall reimburse each Landlord
Indemnified Party for and with respect to, any and all costs, expenses
(including, without limitation, reasonable attorneys’ fees), claims, demands,
actions, proceedings, judgments, hearings, damages, losses and liabilities
brought or asserted by or payable to any third party, on account of personal
injury, death, property damage or any other form of injury or damage (each a
“Claim” and collectively, the “Claims”) arising out of or relating to (A) an
incident or event which occurred within or on the Premises, (B) the use or
occupancy of the Premises or (C) any breach of this Lease by Tenant and which
resulted in a Claim, EVEN IF THE CLAIM IS THE RESULT OF OR CAUSED BY THE
NEGLIGENT ACTS OR OMISSIONS OF ANY LANDLORD INDEMNIFIED PARTY OR THE LANDLORD
INDEMNIFIED PARTY IS STRICTLY LIABLE FOR SUCH CLAIM. The indemnification and
reimbursement obligations of Tenant under this subsection (i) shall be limited
to the greater of the amount of Commercial General Liability Insurance required
to be carried by such party under this Lease or $5,000,000 and (ii) shall not
apply to a Claim (a) waived by Landlord under Section 7.4 above or any other
provision of this Lease, (b) related to hazardous or toxic materials and caused
by an act or omission that does not constitute a breach by Tenant of the
provisions of subsection 4.102 above or Rider H-1 or Rider H-2 attached hereto,
(c) arising out of the gross negligence or intentional misconduct of the
Landlord Indemnified Party or (d) resulting from host liquor liability from
Landlord’s acts. If a third party files a lawsuit or brings any other legal
action asserting a Claim against a Landlord Indemnified Party and that is
covered by Tenant’s indemnity, then Tenant, upon notice from the Landlord
Indemnified Party, shall resist and defend such Claim through counsel reasonably
satisfactory to the Landlord Indemnified Party. Tenant’s obligations under this
subsection shall survive the termination of this Lease.

7.502   Landlord’s Indemnity. Subject to the limitation and exclusions set forth
below in this subsection, Landlord will indemnify and hold harmless Tenant and
its officers, directors, and employees and any other parties for whom Tenant is
responsible (each a “Tenant Indemnified Party”) from, and shall reimburse each
Tenant Indemnified Party for and with respect to, any and all Claims (as defined
in subsection 7.501 preceding) arising out of or relating to (a) an incident or
event which occurred within or on the Common Areas, (b) the use or occupancy of
the Common Areas, or (c) any breach of this Lease by Landlord and which resulted
in a Claim, EVEN IF THE CLAIM IS THE RESULT OF OR CAUSED BY THE NEGLIGENT ACTS
OR OMISSIONS OF ANY TENANT INDEMNIFIED PARTY OR THE TENANT INDEMNIFIED PARTY IS
STRICTLY LIABLE FOR SUCH CLAIM. The indemnification and reimbursement
obligations of Landlord under this subsection (i) shall be limited to the
greater of the amount of Commercial General Liability Insurance required to be
carried by such party under this Lease or $5,000,000 and (ii) shall not apply to
a Claim (a) waived by Tenant under Section 7.4 above or any other provision of
this Lease, (b) related to hazardous or toxic materials and caused by an act or
omission that does not constitute a breach by Landlord of the provisions of
subsection 4.102 above or Rider H-l or Rider H-2 attached hereto, (c) arising
out of the gross negligence or intentional misconduct of the Tenant Indemnified
Party or (d) resulting from host liquor liability from Tenant’s acts. If a third
party files a lawsuit or brings any other legal action asserting a Claim against
a Tenant Indemnified Party and that is covered by Landlord’s indemnity, then
Landlord, upon notice from the Tenant Indemnified Party, shall resist and defend
such Claim through counsel reasonably satisfactory to the Tenant Indemnified
Party. Landlord’s obligations under this subsection shall survive the
termination of this Lease.

ARTICLE 8
CONDEMNATION
SECTION 8.1 CONDEMNATION RESULTING IN CONTINUED USE NOT FEASIBLE. If the
Property or any portion thereof that, in Landlord’s reasonable opinion, is
necessary to the continued efficient and/or economically feasible use of the
Property shall be taken or condemned in whole or in part for public purposes, or
sold to a condemning authority in lieu of taking, then the term of this Lease
shall, at the option of Landlord, forthwith cease and terminate.
SECTION 8.2 TOTAL CONDEMNATION OF PREMISES. In the event that twenty-five
percent (25%) or more of the Agreed Rentable Area of the Premises or more than
fifty percent (50%) of the Garage is taken or condemned or sold in lieu thereof
or Tenant will be unable to use a substantial portion of the Premises or the
Garage for a period of one hundred eighty (180) consecutive days by reason of a
temporary taking or reasonable access to the Premises is denied as a result of
such taking, either Landlord or Tenant may terminate this Lease by delivering
written notice thereof to the other within ten (10) business days after the
taking, condemnation or sale in lieu thereof, and such termination will be
effective as of the date of the taking; provided that Tenant shall not be
entitled to terminate this Lease with respect to a condemnation of the Garage if
within thirty (30) days after such condemnation or sale in lieu thereof,
Landlord provides Tenant with the number of parking spaces to which Tenant is
entitled under Exhibit F in an alternative location.
SECTION 8.3 CONDEMNATION WITHOUT TERMINATION. If upon a taking or condemnation
or sale in lieu of the taking of all or less than all of the Property which
gives either Landlord or Tenant the right to terminate this Lease pursuant to
Section 8.1 or 8.2 above and neither Landlord nor Tenant elect to exercise such
termination right, then this Lease shall continue in full force and effect,
provided that, if the taking, condemnation or sale includes any portion of the
Premises, the Basic Annual Rent and Additional Rent shall be redetermined on the
basis of the remaining square feet of Agreed Rentable Area of the Premises.
Landlord, at Landlord’s sole option and expense, shall restore and reconstruct
the Building and/or the Garage to substantially its former condition to the
extent that the same may be reasonably feasible, but such work shall not be
required to exceed the scope of the work done in originally constructing the
Building or the Garage, nor shall Landlord in any event be required to spend for
such work an amount in excess of the amount received by Landlord as compensation
or damages (over and above amounts going to the mortgagee of the property taken)
for the part of the Building, the Premises or the Garage so taken.
PRUDENTIAL OFFICE LEASE 2003

-14-



--------------------------------------------------------------------------------



 



SECTION 8.4 CONDEMNATION PROCEEDS. Landlord shall receive the entire award
(which shall include sales proceeds) payable as a result of a condemnation,
taking or sale in lieu thereof. Tenant hereby expressly assigns to Landlord any
and all right, title and interest of Tenant now or hereafter arising in and to
any such award. Tenant shall, however, have the right to recover from such
authority through a separate award which does not reduce Landlord’s award, any
compensation as may be awarded to Tenant on account of moving and relocation
expenses and depreciation to and removal of Tenant’s physical property.
ARTICLE 9
LIENS
Tenant shall keep the Premises and the Property free from all liens arising out
of any work performed, materials furnished or obligations incurred by or for
Tenant, except when the mechanic’s lien is filed by a contractor, subcontractor,
materialman, or laborer of Landlord (including any of the same performing the
Tenant’s Improvements), AND TENANT SHALL INDEMNIFY AND HOLD HARMLESS LANDLORD
FROM AND AGAINST, AND REIMBURSE LANDLORD FOR AND WITH RESPECT TO, ANY AND ALL
CLAIMS, CAUSES OF ACTION, DAMAGES, EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES), ARISING FROM OR IN CONNECTION WITH ANY SUCH LIENS. In the event that
Tenant shall not, within twenty (20) days following notification to Tenant of
the imposition of any such lien, cause the same to be released of record by
payment or the posting of a bond in amount, form and substance acceptable to
Landlord, Landlord shall have, in addition to all other remedies provided herein
and by law, the right but not the obligation, to cause the same to be released
by such means as it shall deem proper, including payment of or defense against
the claim giving rise to such lien. All reasonable, actual amounts paid or
incurred by Landlord in connection therewith shall be paid by Tenant to Landlord
on demand and shall bear interest from the date of demand until paid at the rate
set forth in Section 15.10 below. Nothing in this Lease shall be deemed or
construed in any way as constituting the consent or request of Landlord, express
or implied, by inference or otherwise, to any contractor, subcontractor, laborer
or materialman for the performance of any labor or the furnishing of any
materials for any specific improvement, alteration or repair of or to the
Building or the Premises or any part thereof, nor as giving Tenant any right,
power or authority to contract for or permit the rendering of any services or
the furnishing of any materials that would give rise to the filing of any
mechanic’s or other liens against the interest of Landlord in the Property or
the Premises.
ARTICLE 10
TAXES ON TENANTS PROPERTY
Tenant shall be liable for and shall pay, prior to their becoming delinquent,
any and all taxes and assessments levied against, and any increases in Real
Estate Taxes as a result of, any personal property or trade or other fixtures
placed by Tenant in or about the Premises and any improvements (other than
Tenant’s Improvements) constructed in the Premises by or on behalf of Tenant. In
the event Landlord pays any such additional taxes or increases, Tenant will,
within thirty (30) days after demand, reimburse Landlord for the amount thereof.
ARTICLE 11
SUBLETTING AND ASSIGNING
SECTION 11.1 SUBLEASE AND ASSIGNMENT. Except as set forth in Rider 5 attached
hereto, Tenant shall not assign this Lease, or allow it to be assigned, in whole
or in part, by operation of law or otherwise (it being agreed that for purposes
of this Lease, assignment shall include, without limitation, the transfer of a
majority interest of stock, partnership or other forms of ownership interests,
merger or dissolution) or mortgage or pledge the same, or sublet the Premises or
any part thereof or permit the Premises to be occupied by any firm, person,
partnership or corporation or any combination thereof, other than Tenant,
without the prior written consent of Landlord. In no event shall any assignment
or sublease ever release Tenant from any obligation or liability hereunder.
Without limiting Landlord’s consent rights and as a condition to obtaining
Landlord’s consent, (i) each assignee must assume all obligations under this
Lease and (ii) each sublessee must confirm that its sublease is subject and
subordinate to this Lease. No assignee or sublessee of the Premises or any
portion thereof may assign or sublet the Premises or any portion thereof.
Consent by Landlord to one or more assignments or sublettings shall not operate
as a waiver of Landlord’s rights as to any subsequent assignments and/or
sublettings. Tenant shall deliver to Landlord a copy of each assignment or
sublease entered into by Tenant promptly after the execution thereof, whether or
not Landlord’s consent is required in connection therewith. Any assignment made
by Tenant shall be in recordable form and shall contain a covenant of assumption
by the assignee running to Landlord. All reasonable, actual legal fees and
expenses incurred by Landlord in connection with any assignment or sublease
proposed by Tenant will be the responsibility of Tenant and will be paid by
Tenant within thirty (30) days of receipt of an invoice from Landlord. In
addition, Tenant will pay to Landlord an administrative overhead fee of $200.00
in consideration for Landlord’s review of any requested assignment or sublease.
SECTION 11.2 LANDLORD’S RIGHTS.
11.201 Landlord’s Termination and Consent Rights.
(a) If Tenant desires to sublease any portion of the Premises or assign this
Lease, Tenant shall submit to Landlord (a) in writing the name of the proposed
subtenant or assignee, the nature of the proposed subtenant’s or assignee’s
business and, in the event of a sublease, the portion of the Premises which
Tenant desires to sublease (if the proposed sublease space is less than all of
the Premises, such portion is herein referred to as the “Proposed Sublease
Space”), (b) a current balance sheet and income statement for such proposed
subtenant or assignee, (c) a copy of the proposed form of sublease or
assignment, and (d) such other information as Landlord may reasonably request
(collectively, the “Required Information”).
(b) Landlord shall, within fifteen (15) days after Landlord’s receipt of the
Required Information deliver to Tenant a written notice (each such notice, a
“Landlord Response”) in which Landlord either (i) terminates this Lease, if
Tenant desires to sublease all of the Premises or assign this Lease,
(ii) terminates this Lease only as to the Proposed Sublease Space, if the
Proposed Sublease Space is less than the entire Premises, (iii) consents to the
proposed sublease or assignment, or (iv) withholds its consent to the proposed
sublease or assignment, which consent shall not be unreasonably withheld so long
as Landlord does not elect to terminate this Lease under subparts (i) or
(ii) above and so long as Landlord has received all
PRUDENTIAL OFFICE LEASE 2003

-15-



--------------------------------------------------------------------------------



 



Required Information. Landlord shall be deemed to have reasonably withheld its
consent to any sublease or assignment if the refusal is based on (i) Landlord’s
determination (in its sole discretion) that such subtenant or assignee is not of
the character or quality of a tenant to whom Landlord would generally lease
space of the Building, (ii) the fact that such sublease or assignment is not in
form and of substance reasonably satisfactory to Landlord, (iii) such sublease
or assignment conflicts in any manner with this Lease, including, but not
limited to, the Permitted Use under Item 12 of the Basic Lease Provisions or
Section 4.1 of the Supplemental Lease Provisions, (iv) the proposed subtenant or
assignee is a governmental entity or a medical office, (v) the proposed
subtenant’s or assignee’s primary business is prohibited by any non-compete
clause then affecting the Building, (vi) the proposed subtenant or assignee is a
tenant of the Building or landlord is negotiating with the proposed subtenant or
assignee to become a tenant of the Building, (vii) the population density of the
proposed subtenant or assignee within the Premises will exceed the general
population density requirement set forth in subsection 4.101 hereof, (viii) the
character of the business to be conducted within the Premises by the proposed
subtenant or assignee is likely to substantially increase the expenses or costs
or providing Building services, or the burden on parking, existing janitorial
services or elevators in the Building, (ix) the sublease or assignment would
cause Landlord to breach any recorded covenants or contractual obligations to
which the Property or Landlord is subject or (x) such sublessee or assignee has
a net worth less than that of Tenant at the time Tenant submits the Required
Information.
(c) If Landlord does not timely exercise its termination right with respect to
the proposed sublease or assignment within the required fifteen (15) days
period, then Landlord shall be deemed to have waived its right to terminate this
Lease with respect to the applicable assignment or sublease, but Landlord shall
have the right to consent or withhold its consent to the applicable proposed
assignment or sublease, by delivering written notice thereof to Tenant within
such fifteen (15) day period. If Landlord does not exercise its right to consent
or withhold its consent in respect of a proposed assignment or sublease within
the required fifteen (15) day period, then Landlord shall be deemed to have
consented to the proposed assignment or sublease.

11.202   Effect of Termination. If Landlord timely exercises its option to
terminate this Lease as to the entire Premises as provided in subsection 11.201,
then this Lease shall terminate on a date specified by Landlord in the Landlord
Response (the “Specified Termination Date”), which Specified Termination Date
shall not be sooner than 30 days after the date of Landlord’s Response, nor
later than 90 days after the date of Landlord’s Response, and the Basic Rent and
Additional Rent shall be paid and apportioned to the Specified Termination Date.
If Landlord timely exercises its option to terminate this Lease as to only the
Proposed Sublease Space, then (i) this Lease shall end and expire with respect
to the Proposed Sublease Space on the applicable Specified Termination Date,
(ii) from and after the applicable Specified Termination Date, the Basic Rent
shall be reduced by the amount of Basic Rent that was being paid in respect of
the Proposed Sublease Space as of the applicable Specified Termination Date,
(iii) Tenant’s Pro Rata Share Percentage shall be recalculated based on the
square feet of rentable area included in the Premises (exclusive of such
Proposed Sublease Space), (iv) Tenant’s estimated payments of Additional Rent
shall be recalculated on the basis of the revised Tenant’s Pro Rata Share
Percentage, and (v) if the Proposed Sublease Space adjoins another portion of
the Premises, Tenant shall, at Tenant’s sole cost and expense, construct and
finish such demising walls as are necessary to physically separate the Premises
from the Proposed Sublease Space, and (vi) if the Proposed Sublease Space is
part of a floor which is fully included in the Premises, then Landlord shall
have the right, at Tenant’s sole cost and expense, (a) to construct and finish
in accordance with Building standards or to cause Tenant to construct and finish
in accordance with Building standards such demising walls as are necessary
(x) to construct a public corridor so as to convert the floor to a multi-tenant
floor and (y) to convert the restrooms on such floor (including access thereto)
to restrooms which will serve the entire floor, as opposed to only the Premises,
and (b) to make such revisions, if any, are necessary, to properly light, heat,
cool and ventilate the public corridor and public restrooms. The alterations
performed by Tenant pursuant to this paragraph shall be deemed Installations and
therefore subject to the provisions of subsection 6.303.

SECTION 11.3 LANDLORD’S RIGHTS RELATING TO ASSIGNEE OR SUBTENANT. To the extent
the rentals or income derived from any sublease or assignment exceed the rentals
due hereunder (“Excess Sublease Rentals”), fifty percent (50%) of the Excess
Sublease Rentals shall be the property of and paid over to Landlord in
consideration for Landlord’s consent to the applicable assignment or sublease.
During the continuance of a default of the Lease by Tenant under Section 13.1,
Landlord may at its option collect directly from such assignee or sublessee all
rents becoming due to Tenant under such assignment or sublease Tenant hereby
authorizes and directs any such assignee or sublessee to make such payments of
rent direct to Landlord upon receipt of notice from Landlord and Tenant agrees
that any such payments made by an assignee or sublessee to Landlord shall, to
the extent of the payments so made, be a full and complete release and discharge
of rent owed to Tenant by such assignee or sublessee. No direct collection by
Landlord from any such assignee or sublessee shall be construed to constitute a
novation or a release of Tenant or any guarantor of Tenant from the further
performance of its obligations hereunder. Receipt by Landlord of rent from any
assignee, sublessee or occupant of the Premises or any part thereof shall not be
deemed a waiver of the above covenant in this Lease against assignment and
subletting or a release of Tenant under this Lease. In the event that, following
an assignment or subletting, this Lease or Tenant’s right to possession of the
Premises is terminated for any reason, including without limitation in
connection with default by or bankruptcy of Tenant (which, for the purposes of
this Section 11.2, shall include all persons or entities claiming by or through
Tenant), Landlord may, at its sole option, consider this Lease to be thereafter
a direct lease to the assignee or subtenant of Tenant upon the terms and
conditions contained in this Lease, in which event all rentals payable under
such lease after the termination of this Lease or Tenant’s right to possession
of the Premises shall be deemed the property of Landlord.
SECTION 11.4 ASSIGNMENT AND BANKRUPTCY. Intentionally omitted.
ARTICLE 12
TRANSFERS BY LANDLORD, SUBORDINATION AND TENANT’S
ESTOPPEL CERTIFICATE
SECTION 12.1 SALE OF THE PROPERTY. In the event of any transfer of title to the
Building, the transferor shall automatically be relieved and freed of all
obligations of Landlord under this Lease accruing after such transfer, provided
that if a
PRUDENTIAL OFFICE LEASE 2003

-16-



--------------------------------------------------------------------------------



 



Security Deposit has been made by Tenant, Landlord shall not be released from
liability with respect thereto unless Landlord transfers the Security Deposit to
the transferee.
SECTION 12.2 SUBORDINATION, ATTORNMENT AND NOTICE. This Lease is subject and
subordinate to (i) any ground lease of the Property wherein Landlord is the
tenant and to the liens of any and all mortgages and deeds of trust, regardless
of whether such lease, mortgage or deed of trust now exists or may hereafter be
created with regard to all or any part of the Property, (ii) any and all
advances (including interest thereon) to be made under any such lease, mortgage
or deed of trust and (iii) all modifications, consolidations, renewals,
replacements and extensions of any such lease, mortgage or deed of trust;
provided that the foregoing subordination in respect of any mortgage or deed of
trust placed on the Property after the date hereof shall not become effective
until and unless the holder of such mortgage or deed of trust delivers to Tenant
a non-disturbance agreement (which may include Tenant’s agreement to attorn as
set forth below) permitting Tenant, if Tenant is not then in default under, or
in breach of any provision of, this Lease, to remain in occupancy of the
Premises in the event of a foreclosure of any such mortgage or deed of trust.
Tenant also agrees that any lessor, mortgagee or trustee may elect (which
election shall be revocable) to have this Lease superior to any lease or lien of
its mortgage or deed of trust and, in the event of such election and upon
notification by such lessor, mortgagee or trustee to Tenant to that effect, this
Lease shall be deemed superior to the said lease, mortgage or deed of trust,
whether this Lease is dated prior to or subsequent to the date of said lease,
mortgage or deed of trust. Tenant shall, in the event of the sale or assignment
of Landlord’s interest in the Premises (except in a sale-leaseback financing
transaction), or in the event of the termination of any lease in a
sale-leaseback financing transaction wherein Landlord is the lessee, attorn to
and recognize such purchaser, assignee or mortgagee as Landlord under this
Lease. Tenant shall, in the event of any proceedings brought for the foreclosure
of, or in the event of the exercise of the power of sale under, any mortgage or
deed of trust covering the Premises, attorn to and recognize purchaser at such
sale, assignee or mortgagee, as the case may be, as Landlord under this Lease.
The above subordination and attornment clauses shall be self-operative and no
further instruments of subordination or attornment need be required by any
mortgagee, trustee, lessor, purchaser or assignee. In confirmation thereof,
Tenant agrees that, upon the request of Landlord, or any such lessor, mortgagee,
trustee, purchaser or assignee, Tenant shall execute and deliver whatever
reasonable instruments may be reasonably required for such purposes and to carry
out the intent of this Section 12.2. Landlord represents that as of the date
hereof, there is no mortgage or deed of trust covering the Building.
SECTION 12.3 TENANTS ESTOPPEL CERTIFICATE. Tenant shall, within fifteen
(15) days after the request of Landlord or any mortgagee of Landlord, without
additional consideration, deliver an estoppel certificate, consisting of
reasonable statements required by Landlord, any mortgagee or purchaser of any
interest in the Property, which statements may include but shall not be limited
to the following: this Lease is in full force and effect with rent paid through
a specified date; this Lease has not been modified or amended; Landlord is not
in default and Landlord has fully performed all of Landlord’s obligations
hereunder; and such other statements as may reasonably be required by the
requesting party. If Tenant is unable to make any of the statements contained in
the estoppel certificate because the same is untrue, Tenant shall with
specificity state the reason why such statement is untrue. Tenant shall, if
requested by Landlord or any such mortgagee, deliver to Landlord a fully
executed instrument in form reasonably satisfactory to Landlord and Tenant
evidencing the agreement of Tenant to the mortgage or other hypothecation by
Landlord of the interest of Landlord hereunder.
ARTICLE 13
DEFAULT
SECTION 13.1. DEFAULTS BY TENANT. The occurrence of any of the events described
in subsections 13.101 through 13.108 shall constitute a default by Tenant under
this Lease.

13.101   Failure to Pay Rent. With respect to the first three (3) payments of
Rent not made by Tenant when due in any twelve (12) month period, the failure by
Tenant to make any such payment to Landlord within five (5) days after Tenant
receives written notice specifying that the payment was not made when due. With
respect to any other payment of Rent, the failure by Tenant to make such payment
of Rent to Landlord when due, no notice of any such failure being required.  
13.102   Failure to Perform. Except for a failure covered by subsection 13.101
above or 13.103 below, any failure by Tenant to observe and perform any
provision of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice to Tenant, provided that if
such failure cannot be cured within said thirty (30) day period, Tenant shall
not be in default hereunder so long as Tenant commences curative action within
such thirty (30) day period, diligently and continuously pursues the curative
action and fully and completely cures the failure within ninety (90) days after
such written notice to Tenant.   13.103   Continual Failure to Perform. The
third failure by Tenant in any twelve (12) month period to perform and observe a
particular provision of this Lease to be observed or performed by Tenant (other
than the failure to pay Rent, which in all instances will be covered by
subsection 13.101 above), no notice being required for any such third failure.  
13.104   Bankruptcy, Insolvency, Etc. Tenant or any guarantor of Tenant’s
obligations hereunder (hereinafter called “Guarantor”, whether one (1) or more),
(i) cannot meet its obligations as they become due, (ii) becomes or is declared
insolvent according to any law, (iii) makes a transfer in fraud of creditors
according to any applicable law, (iv) assigns or conveys all or a substantial
portion of its property for the benefit or creditors or (v) Tenant or Guarantor
files a petition for relief under the Federal Bankruptcy Code or any other
present or future federal or state insolvency, bankruptcy or similar law
(collectively, “applicable bankruptcy law”); a receiver or trustee is appointed
for Tenant or Guarantor or its property; the interest of Tenant or Guarantor
under this Lease is levied on under execution or under other legal process; any
involuntary petition is filed against Tenant or Guarantor under applicable
bankruptcy law; or any involuntary action is taken to reorganize or modify
Tenant’s or Guarantor’s capital structure if either Tenant or Guarantor be a
corporation or other entity (provided that no such levy, execution, legal
process or petition filed against Tenant or Guarantor shall constitute a breach
of this Lease if Tenant or Guarantor shall vigorously contest the same by
appropriate proceedings and shall remove or vacate the same within ninety
(90) days from the date of its creation, service or filing).

PRUDENTIAL OFFICE LEASE 2003

-17-



--------------------------------------------------------------------------------



 



13.105   Abandonment. Intentionally omitted.   13.106   Vacation. Intentionally
omitted.   13.107   Loss of Right to do Business. If Tenant is a corporation or
limited partnership, Tenant fails to maintain its right to do business in the
State of Texas or fails to pay any applicable annual franchise taxes as and when
same become finally due and payable; provided, however, such failure shall not
constitute a default if such right is reinstated, or such tax is paid, within
thirty (30) days after Tenant receives notice of such failure or past-due tax.  
13.108   Dissolution or Liquidation. Except in connection with a reorganization
permitted under Rider 5 to the Lease, if Tenant is a corporation or partnership,
Tenant dissolves or liquidates or otherwise fails to maintain its corporate or
partnership structure, as applicable.

With respect to the defaults described in subsections 13.103 through 13.108,
Landlord shall not be obligated to give Tenant notices of default and Tenant
shall have no right to cure such defaults.
SECTION 13.2 REMEDIES OF LANDLORD.

13.201   Termination of the Lease. Upon the occurrence of a default (as set
forth in Section 13.1 above) by Tenant hereunder, Landlord may, without judicial
process, terminate this Lease by giving written notice thereof to Tenant
(whereupon all obligations and liabilities of Landlord hereunder shall
terminate) and, without further notice, demand or liability, enter upon the
Premises or any part thereof, take absolute possession of the same, by picking
or changing locks if necessary, and lockout, and expel or remove Tenant and any
other person or entity who may be occupying the Premises. Tenant shall have
seven (7) days after the termination to remove Tenant’s property in the Premises
(but such removal right shall not entitle Tenant to possession of the Premises).
Landlord shall be entitled to recover all loss and damage Landlord may suffer by
reason of such termination, whether through inability to relet the Premises on
satisfactory terms or otherwise, including without limitation, the following
(without duplication of any element of damages):

(a) accrued Rent to the date of termination and Late Charges, plus interest
thereon at the rate established under Section 15.10 below from the date due
through the date paid or date of any judgment or award by any court of competent
jurisdiction, the unamortized cost of Tenant’s Improvements, brokers’ fees and
commissions, attorneys’ fees, moving allowances and any other costs incurred by
Landlord in connection with making or executing this Lease, the cost of
recovering the Premises and the costs of reletting the Premises (including,
without limitation, advertising costs, brokerage fees, leasing commissions,
reasonable attorneys’ fees and refurbishing costs and other costs in readying
the Premises for a new tenant);
(b) the present value of the Rent (discounted at a rate of interest equal to
eight percent [8%] per annum [the “Discount Rate”]) that would have accrued
under this Lease for the balance of the Lease term but for such termination,
reduced by the reasonable fair market rental value of the Premises for such
balance of the Lease term (determined from the present value of the actual base
rents, discounted at the Discount Rate, received and to be received from
Landlord’s reletting of the Premises or, if the Premises are not relet, the base
rents, discounted at the Discount Rate, that with reasonable efforts could be
collected by Landlord by reletting the Premises, calculated in accordance with
subsection 13.206);
(c) plus any other costs or amounts necessary to compensate Landlord for its
actual damages.
If such termination is caused by the failure to pay Rent, Landlord may elect, by
sending written notice thereof to Tenant, to receive liquidated damages in an
amount equal to Basic Annual Rent payable hereunder for the month during which
this Lease is terminated times the lesser of (A) eighteen (18) or (B) the number
of full calendar months remaining in the Term at the time of such termination.
Such liquidated damages shall be in lieu of the payment of loss and damage
Landlord may suffer by reason of such termination as provided above but which
shall not be in lieu of or reduce in any way any amount (including accrued Rent)
or damages due to breach of covenant (whether or not liquidated) payable by
Tenant to Landlord which accrued prior to the termination of this Lease. Nothing
contained in this Lease shall limit or prejudice the right of Landlord to
provide for and obtain in proceedings for bankruptcy or insolvency by reason of
the termination of this Lease, an amount equal to the maximum allowed by any
statute or rule of law in effect at the time when, and governing the proceedings
in which, the damages are to be proved, whether or not the amount be greater,
equal to, or less than the amount of the loss or damages referred to above.

13.202   Repossession and Re-Entry. Upon the occurrence of a default (as set
forth in Section 13.1 above) by Tenant hereunder, Landlord may, without judicial
process, immediately terminate Tenant’s right of possession of the Premises, but
not terminate this Lease, and, without notice, demand or liability, enter upon
the Premises or any part thereof, take absolute possession of the same, by
picking or changing locks if necessary, and lockout, and expel or remove Tenant
and any other person or entity who may be occupying the Premises. If Landlord
terminates Tenant’s possession of the Premises under this subsection 13.202, (i)
Landlord shall have no obligation whatsoever to tender to Tenant a key for new
locks installed in the Premises, (ii) Tenant shall have no further right to
possession of the Premises and (iii) Landlord will have the right to relet the
Premises or any part thereof on such terms as Landlord deems advisable, taking
into account the factors described in subsection 13.206. Any rent received by
Landlord from reletting the Premises or a part thereof shall be applied first,
to the payment of any indebtedness other than Rent due hereunder from Tenant to
Landlord (in such order as Landlord shall designate), second, to the payment of
any reasonable cost of such reletting, including, without limitation,
refurbishing costs, reasonable attorneys’ fees, advertising costs, brokerage
fees and leasing commissions and third, to the payment of Rent due and unpaid
hereunder (in such order as Landlord shall designate), and Tenant shall satisfy
and pay to Landlord any deficiency upon demand therefor from time to time.
Landlord shall not be responsible or liable for any failure to relet the
Premises or any part thereof or for any failure to collect any rent due upon any
such reletting. No such re-entry or taking of possession of the Premises by
Landlord shall be construed as an election on Landlord’s part to terminate this
Lease unless a written notice of such termination is given to Tenant pursuant to
subsection 13.201 above. If Landlord relets the Premises,

PRUDENTIAL OFFICE LEASE 2003

-18-



--------------------------------------------------------------------------------



 



    either before or after the termination of this Lease, all such rentals
received from such lease shall be and remain the exclusive property of Landlord
and Tenant shall not be, at any time, entitled to recover any such rental.
Landlord may at any time after a reletting elect to terminate this Lease.  
13.203   Cure of Default. Upon the occurrence of a default (as set forth in
Section 13.1 above) hereunder by Tenant, Landlord may, without judicial process
and without having any liability therefor, enter upon the Premises and do
whatever Tenant is obligated to do under the terms of this Lease and Tenant
agrees to reimburse Landlord on demand for any reasonable expenses which
Landlord may incur in effecting compliance with Tenant’s obligations under this
Lease, and Tenant further agrees that Landlord shall not be liable for trespass
from such action.   13.204   Continuing Obligations. No repossession of or
re-entering upon the Premises or any part thereof pursuant to subsection 13.202
or 13.203 above or otherwise and no reletting of the Premises or any part
thereof pursuant to subsection 13.202 above shall relieve Tenant or any
Guarantor of its liabilities and obligations hereunder, all of which shall
survive such repossession or re-entering. In the event of any such repossession
of or re-entering upon the Premises or any part thereof by reason of the
occurrence of a default, Tenant will continue to pay to Landlord Rent required
to be paid by Tenant provided this Lease is not terminated.   13.205  
Cumulative Remedies. No right or remedy herein conferred upon or reserved to
Landlord is intended to be exclusive of any other right or remedy set forth
herein or otherwise available to Landlord at law or in equity and each and every
right and remedy shall be cumulative and in addition to any other right or
remedy given hereunder or now or hereafter existing at law or in equity or by
statute. In addition to the other remedies provided in this Lease and without
limiting the preceding sentence, Landlord shall be entitled, to the extent
permitted by applicable law, to injunctive relief in case of the violation, or
attempted or threatened violation, of any of the covenants, agreements,
conditions or provisions of this Lease, or to a decree compelling performance of
any of the covenants, agreements, conditions or provisions of this Lease, or to
any other remedy allowed to Landlord at law or in equity. Notwithstanding
anything to the contrary set forth herein, in no event shall Tenant be liable
for special or consequential damages for a breach of or default under this Lease
except as set forth in Section 1.4 above or in this Section 13.2.   13.206  
Mitigation of Damages. With respect to the laws of the State of Texas which
require that Landlord use reasonable efforts to relet the Premises, it is
understood and agreed that:

(a) Landlord may elect to lease other comparable, available space in the
Building, if any, before reletting the Premises.
(b) Landlord may decline to out-of-pocket costs to relet the Premises, other
than customary leasing commissions and legal fees for the negotiation of a lease
with a new tenant.
(c) Landlord may decline to relet the Premises at rental rates below then
prevailing market rental rates, because of the negative impact lower rental
rates would have on the value of the Building and because of the uncertainty of
actually receiving from Tenant the greater damages that Landlord would suffer
from and after reletting at the lower rates.
(d) Before reletting the Premises to a prospective tenant, Landlord may require
the prospective tenant to demonstrate the same financial wherewithal that
Landlord would require as a condition to leasing other space in the Building to
the prospective tenant.
(e) Identifying a prospective tenant to relet the Premises, negotiating a new
lease with such tenant and making the Premises ready for such tenant will take
time, depending upon market conditions when the Premises first become available
for reletting, and during such time Landlord cannot reasonably be expected to
collect any revenue from reletting, but Landlord agrees not to unreasonably
delay the process of reletting.
(f) Listing the Premises with a broker in a manner consistent with parts
(a) through (e) above constitutes reasonable efforts on the part of Landlord to
relet the Premises.
SECTION 13.3 DEFAULTS BY LANDLORD. Landlord shall be in default under this Lease
if Landlord fails to perform any of its obligations hereunder and said failure
continues for a period of thirty (30) days after Tenant delivers written notice
thereof to Landlord (to each of the addresses required by this Section) and each
mortgagee who has a lien against any portion of the Property and whose name and
address has been provided to Tenant, provided that if such failure cannot
reasonably be cured within said thirty (30) day period, Landlord shall not be in
default hereunder if the curative action is commenced within said thirty
(30) day period, is thereafter diligently pursued until cured, and such cure is
effected within two hundred seventy (270) days after Landlord’s receipt of
written notice of such default. In no event shall (i) Tenant claim a
constructive or actual eviction or that the Premises have become unsuitable
hereunder or (ii) a constructive or actual eviction or breach of the implied
warranty of suitability be deemed to have occurred under this Lease, prior to
the expiration of the notice and cure periods provided under this Section 13.3.
Any notice of a failure to perform by Landlord shall be sent to Landlord at the
addresses and to the attention of the parties set forth in the Basic Lease
Provisions. Any notice of a failure to perform by Landlord not sent to Landlord
at all addresses and/or to the attention of all parties required under this
Section and to each mortgagee who is entitled to notice or not sent in
compliance with Article 14 below shall be of no force or effect.
SECTION 13.4 LANDLORD’S LIABILITY.

13.401   Tenant’s Rights in Respect of Landlord Default. Tenant is granted no
contractual right of termination by this Lease, except to the extent and only to
the extent set forth in Sections 7.1 and 8.2 above and Rider H-2 attached
hereto. If Tenant shall recover a money judgment against Landlord, such judgment
shall be satisfied only out of the right, title and interest of Landlord in the
Property as the same may then be encumbered and Landlord shall not be liable for
any deficiency. If Landlord is found to be in default hereunder by reason of its
failure to give a consent that it is required to give hereunder, Tenant’s sole
remedy will be an action for specific performance or injunction. The foregoing
sentence shall in no event be

PRUDENTIAL OFFICE LEASE 2003

-19-



--------------------------------------------------------------------------------



 



construed as mandatorily requiring Landlord to give consents under this Lease.
In no event shall Landlord be liable to Tenant for consequential or special
damages by reason of a failure to perform (or a default) by Landlord hereunder
or otherwise. In no event shall Tenant have the right to levy execution against
any property of Landlord other than its interest in the Property as hereinbefore
expressly provided. TENANT HEREBY WAIVES ITS STATUTORY LINE UNDER SECTION 91.004
OF THE TEXAS PROPERTY CODE.

13.402   Certain Limitations on Landlord’s Liability. UNLESS COVERED BY
SUBSECTION 7.502 ABOVE OR CAUSED BY LANDLORD’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AND WITHOUT LIMITING THE PROVISIONS OF SECTION 7.4, LANDLORD SHALL
NOT BE LIABLE TO TENANT FOR ANY CLAIMS, ACTIONS, DEMANDS, COSTS, EXPENSES,
DAMAGE OR LIABILITY OK ANY KIND (i) arising out of the use, occupancy or
enjoyment of the Premises by Tenant or any person therein or holding under
Tenant or by or through the acts or omissions of any of their respective
employees, officers, agents, invitees or contractors, (ii) caused by or arising
out of fire, explosion, falling sheetrock, gas, electricity, water, rain, snow
or dampness, or leaks in any part of the Premises, (iii) caused by or arising
out of damage to the roof, pipes, appliances or plumbing works or any damage to
or malfunction of heating, ventilation or air conditioning equipment,
(iv) caused by tenants or any persons either in the Premises or elsewhere in the
Building (other than Common Areas) or by occupants of property adjacent to the
Building or Common Areas or by the public or by the construction of any private,
public or quasi-public work or (v) caused by any act, neglect or negligence of
Tenant. In no event shall Landlord be liable to Tenant for any loss of or damage
to property of Tenant or of others located in the Premises, the Building or any
other part of the Property by reason of theft or burglary.

SECTION 13.5 WAIVER OF TEXAS DECEPTIVE TRADE PRACTICES ACT
     TENANT HEREBY WAIVES ALL ITS RIGHTS UNDER THE TEXAS DECEPTIVE TRADE
PRACTICES -CONSUMER PROTECTION ACT, SECTION 17.41 ET. SEQ. OF THE TEXAS BUSINESS
AND COMMERCE CODE (THE “DTPA”), A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND
PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF TENANT’S OWN SELECTION,
TENANT VOLUNTARILY CONSENTS TO THIS WAIVER.
SECTION 13.6 LANDLORD’S LIEN. LANDLORD HEREBY WAIVES ANY STATUTORY LIEN IT MAY
HAVE IN CONNECTION WITH TENANT’S PROPERTY.
ARTICLE 14
NOTICES
Any notice or communication required or permitted in this Lease shall be given
in writing, sent by (a) personal delivery, with proof of delivery, (b) expedited
delivery service, with proof of delivery, (c) United States mail, postage
prepaid, registered or certified mail, return receipt requested or (d) prepaid
telegram (provided that such telegram is confirmed by expedited delivery service
or by mail in the manner previously described), addressed as provided in Item 15
of the Basic Lease Provisions and Section 13.3 above or to such other address or
to the attention of such other person as shall be designated from time to time
in writing by the applicable party and sent in accordance herewith. Any such
notice or communication shall be deemed to have been given either at the time of
personal delivery or, in the case of delivery service or mail, as of the date of
first attempted delivery at the address and in the manner provided herein, or in
the case of telegram, upon receipt.
ARTICLE 15
MISCELLANEOUS PROVISIONS
SECTION 15.1 BUILDING NAME AND ADDRESS. Tenant shall not, without the written
consent of Landlord, use the name of the Building for any purpose other than as
the address of the business to be conducted by Tenant in the Premises and in no
event shall Tenant acquire any rights in or to such names. Landlord shall have
the right at any time to change the name, number or designation by which the
Building is known.
SECTION 15.2 SIGNAGE. Tenant shall not inscribe, paint, affix or display any
signs, advertisements or notices on or in the Building, except for such tenant
identification information as Landlord permits to be included or shown on the
directory in the main lobby and adjacent to the access door or doors to the
Premises. Tenant shall be permitted install exterior Building signage pursuant
to Rider 6 attached to the Lease.
SECTION 15.3 NO WAIVER. No waiver by Landlord or by Tenant of any provision of
this Lease shall be deemed to be a waiver by either party of any other provision
of this Lease. No waiver by Landlord of any breach by Tenant shall be deemed a
waiver of any subsequent breach by Tenant of the same or any other provision. No
waiver by Tenant of any breach by Landlord shall be deemed a waiver of any
subsequent breach by Landlord of the same or any other provision. The failure of
Landlord or Tenant to insist at any time upon the strict performance of any
covenant or agreement or to exercise any option, right, power or remedy
contained in this Lease shall not be construed as a waiver or a relinquishment
thereof for the future. Landlord’s consent to or approval of any act by Tenant
requiring Landlord’s consent or approval shall not be deemed to render
unnecessary the obtaining of Landlord’s consent to or approval of any subsequent
act of Tenant. Tenant’s consent to or approval of any act by Landlord requiring
Tenant’s consent or approval shall not be deemed to render unnecessary the
obtaining of Tenant’s consent to or approval of any subsequent act of Landlord.
No act or thing done by Landlord or Landlord’s agents during the term of this
Lease shall be deemed an acceptance of a surrender of the Premises, unless done
in writing signed by Landlord. The delivery of the keys to any employee or agent
of Landlord shall not operate as a termination of this Lease or a surrender of
the Premises. The acceptance of any Rent by Landlord following a breach of this
Lease by Tenant shall not constitute a waiver by Landlord of such breach or any
other breach. The payment of Rent by Tenant following a breach of this Lease by
Landlord shall not constitute a waiver by Tenant of any such breach or any other
breach. No waiver by Landlord or Tenant of any provision of this Lease shall be
deemed to have been made unless such waiver is expressly stated in writing
signed by the waiving party. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Rent due under this Lease shall be
deemed to be other than on account of the earliest Rent due hereunder, nor shall
any
PRUDENTIAL OFFICE LEASE 2005

-20-



--------------------------------------------------------------------------------



 



endorsement or statement on any check or any letter accompanying any check or
payment as Rent be deemed an accord and satisfaction and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such rent or pursue any other remedy which may be available to
Landlord.
SECTION 15.4 APPLICABLE LAW. This Lease shall be governed by and construed in
accordance with the laws of the State of Texas.
SECTION 15.5 COMMON AREAS. “Common Areas” will mean all areas, spaces,
facilities and equipment (whether or not located within the Building) made
available by Landlord for the common and joint use of Landlord, Tenant and
others designated by Landlord using or occupying space in the Building,
including but not limited to, tunnels, walkways, sidewalks and driveways
necessary for access to the Building, Building lobbies, landscaped areas, public
corridors, public rest rooms, Building stairs, elevators open to the public,
service elevators (provided that such service elevators shall be available only
for tenants of the Building and others designated by Landlord), drinking
fountains and, in addition to the foregoing, any such other areas and
facilities, if any, as are designated by Landlord from time to time as Common
Areas. Common Areas shall not include the Garage. “Service Corridors” shall mean
all loading docks, loading areas and all corridors that are not open to the
public but which are available for use by Tenant and others designated by
Landlord. “Service Areas” will refer to areas, spaces, facilities and equipment
serving the Building (whether or not located within the Building) but to which
Tenant and other occupants of the Building will not have access, including, but
not limited to, mechanical, telephone, electrical and similar rooms and air and
water refrigeration equipment. Tenant, for the benefit of Tenant and its
employees, agents, customers, visitors, invitees and licensees, is hereby
granted a nonexclusive right to use the Common Areas and Service Corridors
during the term of this Lease for their intended purposes, in common with others
designated by Landlord, subject to the terms and conditions of this Lease,
including, without limitation, the Rules and Regulations. The Building, Common
Areas, Service Corridors and Service Areas will be at all times under the
exclusive control, management and operation of the Landlord. Tenant agrees and
acknowledges that the Premises (whether consisting of less than one floor or
consisting of one or more full floors within the Building) do not include, and
Landlord hereby expressly reserves for its sole and exclusive use, any and all
mechanical, electrical, telephone and similar rooms, janitor closets, elevator,
pipe and other vertical shafts and ducts, flues, stairwells, any area above the
acoustical ceiling and any other areas (other than corridors and restroom
facilities in Premises located on full floors) not specifically shown on
Exhibit A as being part of the Premises.
SECTION 15.6 SUCCESSORS AND ASSIGNS. Subject to Article 11 hereof, all of the
covenants, conditions and provisions of this Lease shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.
SECTION 15.7 BROKERS. Tenant warrants that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this Lease,
excepting only the broker named in Item 11 of the Basic Lease Provisions and
that it knows of no other real estate brokers or agents who are or might be
entitled to a commission in connection with this Lease by through or under
Tenant. Tenant agrees to indemnify and hold harmless Landlord from and against
any liability or claim, whether meritorious or not, arising in respect to
brokers and/or agents not so named claiming by, through or under Tenant.
Landlord warrants that it has had no dealings with any real estate broker or
agent in connection with the negotiation of this Lease on behalf of Landlord
other than PM Realty Group and that it knows of no other real estate brokers or
agents who are or might be entitled to a commission in connection with this
Lease claiming by, through or under Landlord. Landlord agrees to indemnify and
hold harmless Tenant from and against any liability or claim, whether
meritorious or not, arising in respect to brokers and/or agents other than PM
Realty Group claiming by, through or under Landlord. Landlord has agreed to pay
the fees of the broker (but only the broker) named in Item 11 of the Basic Lease
Provisions and PM Realty Group to the extent that Landlord has agreed to do so
pursuant to written agreements with such brokers.
SECTION 15.8 SEVERABILITY. If any provision of this Lease or the application
thereof to any person or circumstances shall be invalid or unenforceable to any
extent, the application of such provisions to other persons or circumstances and
the remainder of this Lease shall not be affected thereby and shall be enforced
to the greatest extent permitted by law.
SECTION 15.9 EXAMINATION OF LEASE. Submission by Landlord of this instrument to
Tenant for examination or signature does not constitute a reservation of or
option for lease. This Lease will be effective as a lease or otherwise only upon
execution by and delivery to both Landlord and Tenant. Landlord agrees to
execute this Lease within seven (7) business days after receipt thereof from
Tenant.
SECTION 15.10 INTEREST ON TENANTS OBLIGATIONS. Any amount due from Tenant to
Landlord which is not paid within thirty (30) days after the date due shall bear
interest at the lower of (i) eighteen percent (18%) per annum or (ii) the
highest rate from time to time allowed by applicable law, from the date such
payment is due until paid, but the payment of such interest shall not excuse or
cure the default.
SECTION 15.11 TIME. Time is of the essence in this Lease and in each and all of
the provisions hereof. Whenever a period of days is specified in this Lease,
such period shall refer to calendar days unless otherwise expressly stated in
this Lease.
SECTION 15.12 DEFINED TERMS AND MARGINAL HEADINGS. The words “Landlord” and
“Tenant” as used herein shall include the plural as well as singular. If more
than one person is named as Tenant, the obligations of such persons are joint
and several. The headings and titles to the articles, sections and subsections
of this Lease are not a part of this Lease and shall have no effect upon the
construction or interpretation of any part of this Lease.
SECTION 15.13 AUTHORITY. Tenant and each person signing this Lease on behalf of
Tenant represents to Landlord as follows: Tenant, if a corporation, is duly
incorporated and legally existing under the laws of the state of its
incorporation and is duly qualified to do business in the State of Texas.
Tenant, if a partnership or joint venture, is duly organized under the Texas
Uniform Partnership Act. Tenant, if a limited partnership, is duly organized
under the applicable limited partnership act of the State of Texas or, if
organized under the laws of a state other than Texas, is qualified under said
Texas limited partnership act Tenant has all
PRUDENTIAL OFFICE LEASE 2003

-21-



--------------------------------------------------------------------------------



 



requisite power and all governmental certificates of authority, licenses,
permits, qualifications and other documentation to lease the Premises and to
carry on its business as now conducted and as contemplated to be conducted. Each
person signing on behalf of Tenant is authorized to do so. The foregoing
representations in this Section 15.13 shall also apply to any corporation,
partnership, joint venture or limited partnership which is a general partner or
joint venturer of Tenant. Landlord represents and warrants to Tenant that
Landlord owns fee simple title to the Property subject to all matters of record;
thai it has the right to execute and deliver this Lease; and that the person
executing this Lease on behalf of Landlord has the authority to do so.
SECTION 15.14 FORCE MAJEURE. Whenever a period of time is herein prescribed for
action to be taken by Landlord or Tenant, the party taking the action shall not
be liable or responsible for, and there shall be excluded from the computation
for any such period of time, any delays due to strikes, riots, acts of God,
shortages of labor or materials, war, governmental laws, regulations or
restrictions or any other causes of any kind whatsoever which are beyond the
reasonable control of such party; provided, however, in no event shall the
foregoing apply to the financial obligations of either Landlord or Tenant to the
other under this Lease, including Tenant’s obligation to pay Basic Annual Rent,
Additional Rent or any other amount payable to Landlord hereunder.
SECTION 15.15 RECORDING. This Lease shall not be recorded. However, Landlord
shall have the right to record a short form or memorandum hereof, at Landlord’s
expense, at any time during the term hereof and, if requested, Tenant agrees
(without charge to Landlord) to join in the execution thereof.
SECTION 15.16 NO REPRESENTATIONS. Landlord and Landlord’s agents have made no
warranties, representations or promises (express or implied) with respect to the
Premises, the Building or any other part of the Property (including, without
limitation, the condition, use or suitability of the Premises, the Building or
the Property), except as herein expressly set forth and no rights, easements or
licenses are acquired by Tenant by implication or otherwise except as expressly
set forth in the provisions of this Lease.
SECTION 15.17 PARKING. If the Property includes a Garage, there shall be an
Exhibit F attached hereto, which shall set forth the agreements between Landlord
and Tenant relating to parking. Tenant shall only permit parking by its
employees, customers and agents of automobiles in appropriate designated parking
areas.
SECTION 15.18 ATTORNEYS’ FEES. In the event of any legal action or proceeding
brought by either party against the other arising out of this Lease, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs incurred in such action (including, without limitation, all costs of
appeal) and such amount shall be included in any judgment rendered in such
proceeding.
SECTION 15.19 NO LIGHT, AIR OR VIEW EASEMENT. Any diminution or shutting off of
light, air or view by any structure which may be erected on the Property or
lands adjacent to the Property shall in no way affect this Lease or impose any
liability on Landlord (even if Landlord is the adjacent land owner).
SECTION 15.20 RELOCATION. Intentionally omitted.
SECTION 15.21 SURVIVAL OF INDEMNITIES. Each indemnity agreement and hold
harmless agreement contained herein shall survive the expiration or termination
of this Lease.
SECTION 15.22 CALCULATION OF CHARGES. Landlord and Tenant agree that each
provision of this Lease for determining charges, amounts and additional rent
payments by Tenant (including without limitation, Article 2 of this Lease) is
commercially reasonable, and as to each such charge or amount, constitutes a
“method by which the charge is to be computed” for purposes of Section 93.012
(Assessment of Charges) of the Texas Property Code, as such section now exists
or as it may be hereafter amended or succeeded.
SECTION 15.23 ANTI-TERRORISM REPRESENTATIONS. Tenant and Landlord are not, and
shall not during the Term become, a person or entity with whom the other party
is restricted from doing business under the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, H.R. 3162, Public Law 107-56 (commonly known as the “USA Patriot Act”) and
Executive Order Number 13224 on Terrorism Financing, effective September 24,
2001 and regulations promulgated pursuant thereto (collectively, “Anti-Terrorism
Laws”), including without limitation persons and entities named on the Office of
Foreign Asset Control Specially Designated Nationals and Blocked Persons List
(collectively, “Prohibited Persons”). To the best of its knowledge, Tenant is
not currently engaged in any transactions or dealings, or otherwise associated
with, any Prohibited Persons in connection with the use or occupancy of the
Premises. Tenant will not in the future during the Term engage in any
transactions or dealings, or be otherwise associated with, any Prohibited
Persons in connection with the use or occupancy of the Premises. To the best of
its knowledge, Landlord is not currently engaged in any transactions or
dealings, or otherwise associated with, any Prohibited Persons in connection
with the use or occupancy of the Premises. Landlord will not in the future
during the Term engage in any transactions or dealings, or be otherwise
associated with, any Prohibited Persons in connection with the use or occupancy
of the Premises.
SECTION 15.24 FINANCIAL STATEMENTS. Tenant, within fifteen (15) days after
written request (but not more than twice in any 12 month period), shall provide
Landlord with a current financial statement and such other information as
Landlord may reasonably request in order to create a “business profile” of
Tenant and determine Tenant’s ability to fulfill its obligations under this
Lease. Landlord, however, shall not require Tenant to provide such information
unless Landlord requires the information in connection with a proposed financing
or sale of the Building. Upon written request by Tenant, Landlord shall enter
into a commercially reasonable confidentiality agreement covering any non-public
information that is disclosed by Tenant.
SECTION 15.25 BUILDING ACCESS CARDS. Landlord shall provide Tenant with 215
Building access cards at no additional charge in connection with Tenant’s lease
of the initial Premises. Additionally, Landlord shall provide Tenant upon
Tenant’s request, at Landlord’s then current cost therefor, an additional number
of Building access cards in an amount not to exceed a total of
PRUDENTIAL OFFICE LEASE 2003

-22-



--------------------------------------------------------------------------------



 



one (1) access card for 205 square feet of Agreed Rentable Area of the Premises.
In the event the size of the Premises increases or decreases, the number of
access cards available to Tenant shall proportionately increase or decrease, as
applicable, and any additional access cards in connection with such an increase
in the size of the Premises shall be furnished to Tenant at no additional charge
hereunder. However, replacement of any lost access cards shall be subject to
Landlord’s standard charge in effect from time to time therefor.
SECTION 15.26 ENTIRE AGREEMENT. This Lease contains all of the agreements of the
parties hereto with respect to any matter covered or mentioned in this Lease and
no prior agreement, understanding or representation pertaining to any such
matter shall be effective for any purpose. No provision of this Lease may be
amended or added to except by an agreement in writing signed by the parties
hereto or their respective successors in interest.
     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Lease, as of the date first written in this Lease.

                  LANDLORD
 
                THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,
a New Jersey corporation
 
                By:   PM Realty Group, L.P., a Delaware limited partnership, its
duly authorized agent
 
           
 
      By:   /s/ Bernard Deaton
 
           
 
      Name:   Bernard Deaton
 
      Title:   Senior Vice President /Managing director
 
                TENANT
 
                T-NETIX, INC., a Delaware corporation
 
                By:   /s/ Wayne A. Johnson               Name:   Wayne A.
Johnson     Title:   Vice President
PRUDENTIAL OFFICE LEASE 2003
           

-23-



--------------------------------------------------------------------------------



 



EXHIBIT A
FLOOR PLAN FOR THE PREMISES
     This Exhibit is attached to and a part of that certain Lease Agreement
executed by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New
Jersey corporation, as Landlord, and T-NETIX, INC., a Delaware corporation, as
Tenant.
(FLOOR PLAN) [g96878g9687801.gif]
OFFICE EXHIBITS & RIDERS 1998

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
LAND LEGAL DESCRIPTION
     This Exhibit is attached to and a part of that certain Lease Agreement
executed by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New
Jersey corporation, as Landlord, and T-NETIX, INC., a Delaware corporation, as
Tenant.
BEING a tract of land out of the Josiah Pancoast Survey, Abstract 1146, Dallas
County, Texas and being all of Lot 1, and a 60-foot Fire Lane, Access and
Utility Easement “Wellington Square” as recorded in Volume 79220, Page 2210,
Plat Records Dallas County, Texas, and being all of Lot 4 “Wellington Square” as
recorded in Volume 79206, Page 0350, Plat Records, Dallas County, Texas, and
being more particularly described as follows:
BEGINNING at a point in the west line of Dallas Parkway (120 feet wide) said
point being the southeast corner of said 60-foot Fire Lane, Access and Utility
Easement;
THENCE S 71 degrees 54'52" W, departing said west line, a distance of 70.12 feet
to the point of tangency of a circular curve to the right having a radius of
200.0 feet, whose chord bears S 80 degrees 18'06” W, a distance of 58.34 feet;
THENCE Southwesterly, along said curve thru a central angle of 16 degrees 46'27"
an arc distance of 58.55 feet to its point of tangency;
THENCE S 88 degrees 41'19" W, a distance of 364.22 feet to a point for a corner;
THENCE S 1 degree 18'41" E, a distance of 292.0 feet to a point for a corner;
THENCE S 88 degrees 41'19" W, a distance of 512.81 feet to a point for a corner,
THENCE N 17 degrees 01'00" W, a distance of 490.53 feet to a point for a corner;
THENCE N 88 degrees 41'19" E, a distance of 645.59 feet to a point for a corner,
THENCE S 1 degree 18'41" E, a distance of 120.22 feet to a point for a corner;
THENCE N 88 degrees 41'19" E, a distance of 364.22 feet to the point of tangency
of a circular curve to the left having a radius of 140.0 feet, whose chord bears
N 80 degrees 18'06" E, a distance of 40.84 feet;
THENCE Northeasterly, along said curve through a central angle of 16 degrees
46'27" an arc distance of 40.99 feet to its point of tangency;
THENCE N 71 degrees 54'52" E, a distance of 70.12 feet to a point for a corner
in the said west line of Dallas Parkway;
THENCE S 18 degrees 05'08" E, along said west line, a distance of 60.0 feet to
the POINT OF BEGINNING AND CONTAINING 302,554 square feet or 6.946 acres of land
more or less.
OFFICE EXHIBITS & RIDERS 1998

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
[Intentionally Omitted]
 
OFFICE EXHIBITS & RIDERS 1998

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
WORK LETTER
PLANS TO BE AGREED UPON/FINISH ALLOWANCE
     This Exhibit is attached to and a part of that certain Lease Agreement
executed by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New
Jersey corporation (“Landlord”), and T-NETIX, INC., a Delaware corporation
(“Tenant”). Any capitalized term used but not defined herein shall have the
meaning assigned to it in the provisions designated in the Lease as the
Supplemental Lease Provisions. Landlord and Tenant mutually agree as follows:

1.   Plans.

1.1 Space Plan. Landlord’s designated space planner, at Tenant’s expense, shall
within five (5) business days after full execution of this Lease, prepare and
deliver to Tenant a space plan for the Premises based on the information
received by Tenant as of the date of execution of this Lease, showing,
regardless of the quantities of such items, the location of all partitions and
doors and the lay-out of the Premises. Tenant will at all times cooperate with
Landlord’s space planner, furnishing all reasonable information and material
concerning Tenant’s organization, staffing, growth expectations, physical
facility needs (including, without limitation, needs arising by reason of the
Disability Acts), equipment, inventory, etc., necessary for the space planner to
efficiently and expeditiously arrive at an acceptable lay-out of the Premises.
Tenant will approve or disapprove in writing the space plan within five
(5) business days after receipt from Landlord and if disapproved, Tenant shall
provide Landlord and Landlord’s space planner with specific reasons for
disapproval. If Tenant fails to approve or disapprove the space plan on or
before the end of such five (5) business day period, Tenant shall be deemed to
have approved the last submitted space plan. The foregoing process shall be
repeated until Tenant has approved (which shall include deemed approval) the
space plan (such space plan, when approved by Landlord and Tenant, is herein
referred to as the “Space Plan”). If the space plan is not approved in writing
by both Landlord and Tenant by November 30, 2004, then each day after
November 30, 2004 that the space plan is not approved by Tenant shall constitute
one (1) day of Tenant Delay (hereinafter defined). Landlord shall promptly and
expeditiously administer the transfer of plans and communications in connection
with the Space Plan approval process.
1.2 Compliance With Disability Acts. Tenant shall promptly provide Landlord and
Landlord’s space planner and/or architect as applicable, with all information
needed to cause the construction of Tenant’s Improvements to be completed such
that Tenant, the Premises and Tenant’s Improvements (as constructed) will be in
compliance with the Disability Acts. TENANT SHALL BE RESPONSIBLE FOR AND SHALL
INDEMNIFY AND HOLD HARMLESS LANDLORD FROM AND AGAINST ANY AND ALL CLAIMS,
LIABILITIES AND EXPENSES (INCLUDING, WITHOUT LIMITATION REASONABLE ATTORNEYS’
FEES AND EXPENSES) INCURRED BY OR ASSERTED AGAINST LANDLORD BY REASON OF OR IN
CONNECTION WITH ANY VIOLATION OF THE DISABILITY ACTS ARISING FROM OR OUT OF
(x) information or design and space plans furnished to Landlord by Tenant (or
the lack of complete and accurate information so furnished) concerning Tenant’s
Improvements, (y) Tenant’s employer-employee obligations, or (z) after the
Commencement Date, violations by Tenant and/or Tenant’s Improvements or the
Premises not being in compliance with the Disability Acts as the result of
changes in regulations or law or interpretations thereof not in effect on the
Commencement Date. The foregoing indemnity shall not include any claims,
liabilities or expenses (including reasonable attorneys’ fees and expenses)
arising out of the negligence or gross negligence of Landlord or Landlord’s
employees, agents or contractors. Without limiting the foregoing, if Landlord
constructs Tenant’s Improvements based on any special requirements or
improvements required by Tenant, or upon information furnished by Tenant that
later proves to be inaccurate or incomplete resulting in any violation of the
Disability Acts, Tenant shall be solely liable to correct such violations and to
bring the improvements into compliance with the Disability Acts as promptly as
is practicable.
1.3 Construction Plans. Upon approval of the Space Plan by Landlord and Tenant,
Landlord’s space planner and engineer, at Tenant’s expense, will prepare
construction plans (such construction plans, when approved, and all changes and
amendments thereto agreed to by Landlord and Tenant in writing, are herein
called the “Construction Plans”) for all of Tenant’s improvements requested
pursuant to the Space Plan (all improvements required by the Construction Plans
are herein called “Tenant’s Improvements”), including complete detail and finish
drawings for partitions, doors, reflected ceiling, telephone outlets, electrical
switches and outlets and Building standard heating, ventilation and air
conditioning equipment and controls. Within five (5) business days after
construction plans are delivered to Tenant, Tenant shall approve (which approval
shall not be unreasonably withheld) or disapprove same in writing and if
disapproved, Tenant shall provide Landlord and Landlord’s space planner and
engineer specific reasons for disapproval. The foregoing process shall continue
until the construction plans are approved by Tenant; provided that if Tenant
fails to respond in any five (5) business day period, Tenant shall be deemed to
have approved the last submitted construction plans. If the construction plans
are not approved in writing by both Tenant and Landlord on or before December
31, 2004 for any reason whatsoever, then each day after December 31, 2004 that
the construction plans are not approved by Tenant shall constitute one (1) day
of Tenant Delay. In addition, if the construction plans are not approved in
writing by Landlord and Tenant on or before March 31, 2005 for any reason,
Landlord may, at its sole option, terminate the Lease and this Exhibit,
whereupon Landlord shall have no further liability or obligation thereunder or
hereunder.
1.4 Changes to Approved Plans. If any re-drawing or re-drafting of either the
Space Plan or the Construction Plans is necessitated by Tenant’s requested
changes (all of which shall be subject to reasonable approval by Landlord and,
if applicable, the Texas Department of Licensing & Regulation and any other
governmental agency or authority to which the plans and specifications are
required to be submitted), the expense of any such re-drawing or re-drafting
required in connection therewith and the expense of any work and improvements
necessitated by such re-drawing or re-drafting will be charged to Tenant.
1.5 Coordination of Planners and Designers. If Tenant shall arrange for interior
design services, whether with Landlord’s space planner or any other planner or
designer, it shall be Tenant’s responsibility to cause necessary coordination of
its agents’ efforts with Landlord’s agents to ensure that no delays are caused
to either the planning or construction of the Tenant’s Improvements.
OFFICE EXHIBITS & RIDERS 1998

D-1



--------------------------------------------------------------------------------



 



2.   Construction and Costs of Tenant’s Improvements.

2.1   Construction Obligation and Finish Allowance.

  (a)   Landlord agrees to construct Tenant’s Improvements, at Tenant’s cost and
expense; provided, however, provided Tenant is not in default, Landlord shall
provide Tenant with an allowance of up to $30.00 per square foot of Agreed
Rentable Area in the Premises (the “Finish Allowance”), which allowance shall be
disbursed by Landlord, from time to time, for payment of (in the following
priority) (i) the contract sum required to be paid to the general contractor
engaged to construct Tenant’s Improvements, which contract sum shall include
without limitation, the costs of any and all payment and performance bonds
required by Landlord in connection with the construction of Tenant’s
Improvements, any “step up” electrical transformers which are necessary to
provide any electrical service required by Tenant which exceeds the existing
Building riser capacity, and any other costs incurred by such general contractor
to comply with the construction requirements applicable to the Building (the
“Contract Sum”), (ii) the fees of the preparer of the Space Plan and the
Construction Plans, (iii) up to $0.50 per rentable square foot of Agreed
Rentable Area in the Premises for Tenant’s signage as provided in Rider 6 to
this Lease; (iv) up to $1.25 per square foot of Agreed Rentable Area in the
Premises for purchase and installation of Tenant’s data and telecommunications
cabling; (v) up to $6.00 per square foot of Agreed Rentable Area in the Premises
for Tenant’s moving costs, equipment, appliances and furnishings (exclusive of
data and telecommunications cabling); and (vi) the fees and expenses of Tenant’s
construction manager, if any, as hereinafter provided (the foregoing costs are
collectively referred to as the “Permitted Costs”). Landlord shall not charge
any construction management fee to Tenant in connection with Landlord’s
construction of the Tenant’s Improvements. In the event Tenant elects to hire
its own construction manager, then (A) Tenant must do so prior to the
commencement of the bidding process set forth in Section 2.2 below, (B) the
construction manager selected shall be subject to Landlord’s reasonable
approval, and (C) all fees and expenses of such construction manager shall be
paid by Tenant, provided Tenant may use up to five percent (5%) of the Finish
Allowance (i.e., up to $1.50 per square foot of Agreed Rentable Area in the
Premises) to pay such fees and expenses of its construction manager. Landlord
shall not be required to disburse any of the amounts set forth in (iii) through
(vi) above unless Tenant provides receipts and proof of delivery and/or
installation of the item (if applicable) along with its request for disbursement
of the portion of the Finish Allowance allocable thereto. Further, any
disbursements of the Finish Allowance directly to Tenant for the amounts set
forth in (iii) through (vi) above shall not be made until the Commencement Date
has occurred and Tenant is in occupancy of the Premises for the purpose of
conducting its business therein. In the event any Finish Allowance remains
unexpended after payment of the Permitted Costs, such excess shall be the sole
property of Landlord. Space planning and MEP engineering costs shall be charged
as set forth in the attached memo dated October 26, 2004 from The idGROUP;
provided that Tenant acknowledges and agrees that the costs set forth on the
attached memo are estimates only (based on information provided by Tenant
regarding Tenant’s intended improvements) and the unit price per square foot is
based on a limited number of revisions by Tenant.

  (b)   Title to any equipment, appliances, furnishings or personalty installed
in the Premises and purchased with any portion of the Finish Allowance shall
pass to Landlord upon payment of the invoice cost thereof and Tenant shall not
remove any such equipment, appliances, furnishings or personalty from the
Premises prior to the expiration of the initial Term of the Lease without
Landlord’s express, prior written consent. Provided that Tenant is not in
default under the Lease at the expiration of the initial Term, title to any
furniture or furnishings (but not equipment or appliances) purchased with any
portion of the Finish Allowance shall pass to Tenant, WITHOUT ANY
REPRESENTATIONS OR WARRANTIES, EITHER EXPRESS OR IMPLIED, AS TO THE
MERCHANTABILITY, QUALITY, CONDITION OR FITNESS FOR A PARTICULAR USE OR USES OF
THE FURNITURE, ALL OF SUCH REPRESENTATIONS OR WARRANTIES BEING HEREBY EXPRESSLY
EXCLUDED AND DENIED, and Tenant shall remove the same from the Premises upon the
termination of the Lease. Dining the Term, the risk of loss for loss, theft,
damage or destruction of the equipment, appliances, furnishings or personalty
installed in the Premises and purchased with any portion of the Finish Allowance
shall be borne by Tenant.

  (c)   Tenant shall have the right to use, at Tenant’s option, any existing
light fixtures, appliances, doors, mini-blinds, door frames and hardware, HVAC
units, ceiling tiles and ceiling grid currently located in the Premises at no
cost to Tenant provided that the same comply with all applicable laws.

2.2 Bidding Process. Within three (3) business days after approval of the
Construction Plans by Landlord and Tenant, Landlord will submit the Construction
Plans to at least five (5) contractors, including one (1) contractor designated
by Tenant and approved by Landlord, in order to obtain a bid proposal to
construct Tenant’s Improvements and perform the work in connection therewith.
Without limiting Landlord’s approval rights regarding the contractor designated
by Tenant to submit a bid, such contractor must (i) maintain the insurance
coverage required by Landlord and (ii) submit its bid to Landlord within the
time period designated by Landlord for all of the bid proposals. The bid
proposals will show the items of work and the cost of the Tenant’s Improvements
required by the Construction Plans. All bid information will be “open book” with
Tenant. Within two (2) business days after the bid proposals are due from the
contractors, Landlord will furnish Tenant the bid proposals received by Landlord
for the construction of Tenant’s Improvements and all work and services required
to perform the same. Tenant shall have five (5) business days within which to
review and accept one of the submitted bids. If Tenant has not accepted one of
the submitted bids by 5:00 p.m. on the fifth (5th) business day, then Tenant
shall be deemed to have approved and accepted the lowest qualified submitted
bid. Landlord and Tenant mast approve (or be deemed to have approved) the
Contract Sum for the construction of Tenant’s Improvements prior to the
commencement of construction.
2.3 Excess Costs. If the sum of the Permitted Costs exceeds the Finish
Allowance, then Tenant shall pay all such excess costs (“Excess Costs”).
2.4 Liens Arising from Excess Costs. Tenant agrees to keep the Premises free
from any liens arising out of nonpayment of Excess Costs. In the event that any
such lien is filed and Tenant, within twenty (20) days following such filing
fails to cause same to be
OFFICE EXHIBITS & RIDERS 1998

D-2



--------------------------------------------------------------------------------



 



released of record by payment or posting of a proper bond, Landlord shall have,
in addition to all other remedies provided herein and by law, the right, but not
the obligation, to cause the same to be released. All sums paid by Landlord in
connection therewith shall constitute Rent under the Lease and a demand
obligation of Tenant to Landlord and such obligation shall bear interest at the
rate provided for in Section 15.10 of the Supplemental Lease Provisions from the
date of payment by Landlord until the date paid by Tenant.
2.5 Construction Deposit. Tenant shall remit to Landlord an amount (the
“Prepayment”) equal to the projected Excess Costs, if any, within five (5)
working days after commencement of construction by Landlord. On or prior to the
Commencement Date, Tenant shall deliver to Landlord the actual Excess Costs,
minus the Prepayment previously paid. Failure by Tenant to timely tender to
Landlord the full Prepayment shall permit Landlord to stop all work until the
Prepayment is received. All sums due Landlord under this Section 2.4 shall be
considered Rent under the terms of the Lease and nonpayment shall constitute a
default under the Lease and entitle Landlord to any and all remedies specified
in the Lease.
3. Delays. Delays in the completion of construction of Tenant’s Improvements or
in obtaining a certificate of occupancy, if required by the applicable
governmental authority, caused by Tenant, Tenant’s Contractors (hereinafter
defined) or any person, firm or corporation employed by Tenant or Tenant’s
Contractors shall constitute “Tenant Delays”. Without limitation of the
foregoing, the following shall constitute Tenant Delays: (a) Tenant’s failure to
furnish information in accordance with this Work Letter or to respond to any
request by Landlord for any approval or information within any time period
prescribed, or if no time period is prescribed, then within two (2) business
days of such request; or (b) Tenant’s request for materials, finishes or
installations that have long lead times after having first been informed by
Landlord that such materials, finishes or installations will cause a Tenant
Delay; or, (c) changes in any approved Space Plans or Construction Plans
requested by Tenant. In the event that Tenant’s Improvements are not
Substantially Complete by the date which is thirty (30) days prior to the
Commencement Date referenced in Item 8 of the Basic Lease Provisions, then the
Commencement Date referenced in Item 8 shall be amended to be the date which is
thirty (30) days after the Adjusted Substantial Completion Date (hereinafter
defined) and the Expiration Date referenced in Item 9 of the Basic Lease
Provisions shall be adjusted forward by the same number of days as is the
Commencement Date, so that the Term of the Lease will be the Term set forth in
Item 7 of the Basic Lease Provisions; provided however, if the Expiration Date,
as so adjusted, falls on a day other than the last day of a calendar month, then
the Expiration Date shall be extended to the last day of the calendar month in
which it otherwise would have occurred. The Adjusted Substantial Completion Date
shall be the date Tenant’s Improvements are Substantially Complete, adjusted
backward (i.e., to an earlier date), however, by one day for each day of Tenant
Delays, if any. Except for the Rent abatement and termination right provided in
Section 1.202 of the Lease, the foregoing adjustments in the Commencement Date
and the Expiration Date shall be Tenant’s sole and exclusive remedy in the event
Tenant’s Improvements are not Substantially Complete by the initial Commencement
Date set forth in Item 8 of the Basic Lease Provisions.
4. Substantial Completion and Punch List. The terms “Substantial Completion” and
“Substantially Complete,” as applicable, shall mean when Tenant’s Improvements
are sufficiently completed in accordance with the Construction Plans so that
Tenant can reasonably use the Premises for the Permitted Use (as described in
Item 12 of the Basic Lease Provisions) and the Premises has passed all
inspections required for lawful occupancy, as evidenced by issuance of a
certificate of occupancy (which may be a temporary certificate of occupancy) for
the Premises. When Landlord considers Tenant’s Improvements to be Substantially
Complete, Landlord will notify Tenant and within two (2) business days
thereafter, Landlord’s representative and Tenant’s representative shall conduct
a walk-through of the Premises and identify any necessary touch-up work, repairs
and minor completion items as are necessary for final completion of Tenant’s
Improvements. Neither Landlord’s representative nor Tenant’s representative
shall unreasonably withhold his agreement on punch list items. Landlord will use
reasonable efforts to cause the contractor to complete all punch list items
within thirty (30) days after agreement thereon. In the event the Tenant’s
Improvements do no comply with all applicable federal, state and local laws for
any reason other than Tenant’s breach of Section 1.2 of this Work Letter on the
Commencement Date, upon receipt of written notice of such non-compliance,
Landlord shall cause such compliance at no additional cost to Tenant.
5. Tenant’s Contractors. If Tenant should desire to enter the Premises or
authorize its agent to do so prior to the Commencement Date of the Lease, to
perform approved work not requested of the Landlord, Landlord shall permit such
entry if:

  (a)   Tenant shall use only such contractors which Landlord shall approve in
its reasonable discretion and Landlord shall have approved the plans to be
utilized by Tenant, which approval will not be unreasonably withheld; and

  (b)   Tenant, its contractors, workmen, mechanics, engineers, space planners
or such others as may enter the Premises (collectively, “Tenant’s Contractors”),
work in harmony with and do not in any way disturb or interfere with Landlord’s
space planners, architects, engineers, contractors, workmen, mechanics or other
agents or independent contractors in the performance of their work
(collectively, “Landlord’s Contractors”), it being understood and agreed that if
entry of Tenant or Tenant’s Contractors would cause, has caused or is causing a
material disturbance to Landlord or Landlord’s Contractors, then Landlord may,
with notice, refuse admittance to Tenant or Tenant’s Contractors causing such
disturbance; and

  (c)   Tenant (notwithstanding the first sentence of subsection 7.201 of the
Supplemental Lease Provisions), Tenant’s Contractors and other agents shall
provide Landlord sufficient evidence that each is covered under such Worker’s
Compensation, public liability and property damage insurance as Landlord may
reasonably request for its protection.

Landlord shall not be liable for any injury, loss or damage to any of Tenant’s
installations or decorations made prior to the Commencement Date and not
installed by Landlord. In connection with such entry by Tenant or Tenant’s
Contractors prior to the Commencement Date, Tenant shall indemnify and hold
harmless Landlord and Landlord’s Contractors from and against any and all costs,
expenses, claims, liabilities and causes of action arising out of or in
connection with work performed in the Premises by or on behalf of Tenant (but
excluding work performed by Landlord or Landlord’s Contractors). Landlord is not
responsible for the function and maintenance of Tenant’s Improvements which are
different than Landlord’s standard improvements at the Property or improvements,
equipment, cabinets or fixtures not installed by Landlord. Such entry by Tenant
and Tenant’s Contractors pursuant to this Section 5 shall be deemed to be under
all of the terms, covenants, provisions and conditions of the Lease except the
covenant to pay Rent.
OFFICE EXHIBITS & RIDERS 1998

D-3



--------------------------------------------------------------------------------



 



6. Landlord’s Additional Work. In addition to the Tenant’s Improvements,
Landlord shall, at it sole cost and expense (and not as part of the Finish
Allowance), perform the modifications to the 6th floor restrooms and elevator
lobby areas required for such restrooms and elevator lobbies to meet the
accessibility requirements set forth in the Disability Acts. Landlord shall
perform such modifications during the construction of the Tenant’s Improvements.
However, Landlord shall not be responsible for the cost of any cosmetic
modifications or alterations in such restrooms or elevator lobbies in excess of
Building standard improvements. If Tenant desires an above Building standard
cosmetic appearance for the restrooms and/or elevator lobbies (subject to
Landlord’s reasonable approval), Tenant shall be responsible for the excess
costs associated with such above Building standard improvements, which costs may
be paid out of the Finish Allowance, if any remains after payment of the
Permitted Costs.
7. Construction Representatives. Landlord’s and Tenant’s representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:

          LANDLORD’S REPRESENTATIVE:
 
       
 
  NAME   Kerry Burden
 
  ADDRESS   8111 LBJ Freeway, Suite 680
 
      Dallas, Texas 75251
 
  PHONE   (972) 680-0106
 
        TENANT’S REPRESENTATIVE:
 
       
 
  NAME   Bob Rae
 
  ADDRESS   8201 Tristar Drive
 
      Irving, Texas 75063
 
  PHONE   (972)953-4285

OFFICE EXHIBITS & RIDERS 1998

D-4



--------------------------------------------------------------------------------



 



          (IDGROUP LOGO) [g96878g9687802.gif]    
 
      Job#: 62-
 
      Re: Evercom/T-NETIX
 
      Date: October 26, 2004
 
      Building Name: The Princeton
 
       
To:
  DMC Properties    
 
  Dave Besserer    
 
  17120 N. Dallas Pkwy., Ste. 235   Suite:
 
  Dallas, TX 75248   USF:
 
      RSF: approx. 51,000

                  Work Authorized   Unit Price                Cost  
Basic Services:
                 
Programming
  .04/sf   $ 2,040.00  
Original Space Planning (including one revision)
  .08/sf   $ 4,080.00  
Revised Spae Planning
  .04/sf   $ 2,040.00  
Design Development/ Finsih Selection
  .08/Sf   $ 4,080.00  
Construction Documents — not including TAS fee
  .32/sf   $ 16,320.00  
Above Std Details/Elevations (including restrooms)
  hourly (estimate)   $ 6,500.00  
 
               
MEP fees (standard office area)
  .35/sf   $ 17,850.00  
 
               
Sub total
  1.04/sf   $ 52,910.00  
 
               
Optional or Revision Services:
                The following items will involve above-standard design and
co-ordination by The idGROUP and/or the MEP engineer. The fees for these items
will be directly related to how involved the client wants or needs us to be. A
firm fee will be provided before any work is performed.
 
               
Design fees for NOC/Call Center
               
AV design coordination
               
Furniture selection/specification/coordination
               
 
               
Construction Administration (8hrs/wk for 6 weeks)
  $65/hour- hourly   $3,120.00 estimate
 
               
Authorized Cost Estimate:
               
Reimbursable Estimate (including TAS fee):
              $  5,000.00  
 
               
Total Authorized Cost Estimate:
               

Remarks:
Submitted By: Teri Johnson
OFFICE EXHIBITS & RIDERS 1998

D-5



--------------------------------------------------------------------------------



 



EXHIBIT E
ACCEPTANCE OF PREMISES MEMORANDUM
        This Acceptance of Premises Memorandum is being executed pursuant to
that certain Lease Agreement (the “Lease”) between The Prudential Insurance
Company of America, a New Jersey corporation (“Landlord”), and T-NET1X, INC., a
Delaware corporation (“Tenant”), pursuant to which Landlord leased to Tenant and
Tenant leased from Landlord certain space in the office building located at
14651 Dallas Parkway, in Dallas, Texas (the “Building”). Landlord and Tenant
hereby agree that:

1.   Except for the Punch List Items (as shown on the attached Punch List) and
latent defects reported to Landlord within one (1) year of the Commencement
Date, Landlord has fully completed the construction work required under the
terms of the Lease and the Work Letter attached thereto.   2.   The Premises are
tenantable, Landlord has no further obligation for construction (except with
respect to Punch List Items) and Tenant acknowledges that the Building, the
Premises and Tenant’s Improvements are satisfactory in all respects, except for
the Punch List Items and are suitable for the Permitted Use.   3.   The
Commencement Date of the Lease is                                         
                    ,                     . If the date set forth in Item 8 of
the Basic Lease Provisions is different than the date set forth in the preceding
sentence, then Item 8 of the Basic Lease Provisions is hereby amended to be the
Commencement Date set forth in the preceding sentence.   4.   The Expiration
Date of the Lease is                                         
                    ,                     . If the date set forth in Item 9 of
the Basic Lease Provisions is different than the date set forth in the preceding
sentence, then Item 9 of the Basic Lease Provisions is hereby amended to be the
Expiration Date set forth in the preceding sentence.   5.   Tenant acknowledges
receipt of the current Rules and Regulations for the Building as set forth in
Exhibit G to the Lease.
  6.   Tenant represents to Landlord that Tenant has received a final
Certificate of Occupancy covering the Premises.   7.   Tenant’s telephone number
at the Premises is                                         . Tenant’s facsimile
number at the Premises is                                        .   8.   All
capitalized terms not defined herein shall have the meaning assigned to them in
the Lease.   9.   Tenant and each person signing this Acceptance of Premises
Memorandum on behalf of Tenant represents to Landlord that (i) Tenant has the
full right and authority to enter into this Acceptance of Premises Memorandum,
and (ii) each person signing on behalf of Tenant was and continues to be
authorized to do so. Landlord represents to Tenant that (i) Landlord has the
full right and authority to enter into this Acceptance of Premises Memorandum,
and (ii) each person signing on behalf of Landlord was and continues to be
authorized to do so.

Agreed and Executed this                       day of                         
                  ,                      .

                      LANDLORD    
 
                    THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,         a New
Jersey corporation    
 
                    By:   PM Realty Group, L.P., a Delaware limited partnership,
its duly authorized agent
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                    TENANT    
 
                    T-NETIX, INC., a Delaware corporation    
 
               
 
  By:                          
 
  Name:                          
 
  Title:                          

OFFICE EXHIBITS & RIDERS 1998

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
GARAGE PARKING AGREEMENT
RESERVED AND NON-RESERVED PARKING SPACES
        This Exhibit is attached to and a part of that certain Lease Agreement
executed by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New
Jersey corporation (“Landlord”), and T-NETIX, INC., a Delaware corporation
(“Tenant”). Any capitalized term used but not defined herein shall have the
meaning assigned to it in the provisions designated in the Lease as the
Supplemental Lease Provisions. Landlord and Tenant mutually agree as follows:

1.   Parking Spaces. So long as the Lease remains in effect and the Premises are
the initial Premises, Tenant shall rent on (i) a reserved basis fifteen
(15) designated parking spaces on the first level of the Garage during the Term
of this Lease and (ii) an unreserved first-come, first-served basis one
(1) parking space per 250 square feet of Agreed Rentable Area in the Premises
in, or on the roof of, the Garage and/or in the surface lots around the Building
during the Term of this Lease. If the size of the Premises increases or
decreases during the Term of this Lease, the number of unreserved parking spaces
rented by Tenant shall increase or decrease such that Tenant shall lease one
(1) unreserved parking space for each 250 square feet of Agreed Rentable Area in
the Premises. If the size of the Premises decreases, the number of reserved
parking spaces which Tenant is entitled to rent shall decrease proportionately
with the decrease in size of the Premises; however, if the size of the Premises
increases, Tenant shall not have the right to rent an increased number of
reserved parking spaces.       In addition to the parking spaces specified in
the foregoing paragraph, during the initial Term Tenant may, upon thirty
(30) days prior written notice to Landlord, rent up to one (1) additional
unreserved parking space in or on the roof of the Garage and/or in the surface
lots around the Building for each 1,000 square feet of Agreed Rentable Area in
the Premises (the “Additional Spaces”), to the extent such parking spaces are
available, which determination shall be made in Landlord’s sole reasonable
determination. Landlord shall have the right to terminate Tenant’s lease of any
or all of the Additional Spaces as of the first day of any calendar month during
the Term by giving sixty (60) days prior written notice thereof.   2.   Parking
Rental. The rent for the foregoing parking spaces (including the Additional
Spaces) during the initial Term shall be $0.00 per space. Thereafter, the rent
for such parking spaces shall be the rate determined in accordance with the
Rider 1 to the Lease, plus applicable sales tax. All payments of rent for
parking spaces shall be made (i) at the same time as Basic Monthly Rent is due
under the Lease and (ii) to Landlord or to such persons (for example but without
limitation, the manager of the Garage) as Landlord may direct from time to time.
  3.   Lost Parking Cards. There will be a replacement charge payable by Tenant
equal to the amount posted from time to time by Landlord for loss of any
magnetic parking card or parking sticker issued by Landlord.   4.   Validation.
Tenant may validate visitor parking, by such method or methods as Landlord or
the Garage operator may approve, at the validation rate from time to time
generally applicable to visitor parking. Landlord expressly reserves the right
to redesignate parking areas and to modify the parking structure for other uses
or to any extent; provided that such modifications shall not reduce Tenant’s
rights under this Exhibit F.   5.   Parking Stickers and Cards. Parking stickers
or any other device or form of identification supplied by Landlord shall remain
the property of Landlord and shall not be transferable.   6.   Damage to or
Condemnation of Garage. If Landlord fails or is unable to provide any parking
space to Tenant in the Garage because of damage or condemnation, such failure or
inability shall never be deemed to be a default by Landlord as to permit Tenant
to terminate the Lease, either in whole or in part, but Tenant’s obligation to
pay rent for any such parking space which is not provided by Landlord shall be
abated for so long as Tenant does not have the use of such parking space and
such abatement shall constitute full settlement of all claims that Tenant might
otherwise have against Landlord by reason of such failure or inability to
provide Tenant with such parking space. In the event of a casualty affecting the
Garage, provided the Lease is not terminated pursuant to Article 7 of the Lease,
Landlord shall use commercially reasonable efforts to restore the Garage as soon
as reasonably practicable.   7.   Rules and Regulations. A condition of any
parking shall be compliance by the parker with Garage rules and regulations,
including any sticker or other identification system established by Landlord.
Garage managers or attendants are not authorized to make or allow any exceptions
to these Rules and Regulations. The following rules and regulations are in
effect until notice is given to Tenant of any change. Landlord reserves the
right to modify and/or adopt such other reasonable and generally applicable
rules and regulations for the Garage as it deems necessary for the operation of
the Garage; provided that such modifications or new rules shall not reduce the
number of parking spaces available to Tenant under this Exhibit.

  (a)   Cars must be parked entirely within the stall lines painted on the
floor.     (b)   All directional signs and arrows must be observed.     (c)  
The speed limit shall be five (5) miles per hour.     (d)   Parking is
prohibited in areas not striped for parking, aisles, areas where “no parking”
signs are posted, in cross hatched areas and in such other areas as may be
designated by Landlord or Landlord’s agent(s) including, but not limited to,
areas designated as “Visitor Parking” or reserved spaces not rented under this
Exhibit F.     (e)   Every parker is required to park and lock his own car. All
responsibility for damage to cars or persons or loss of personal possessions is
assumed by the parker.     (f)   Spaces which are designated for small,
intermediate or full-sized cars shall be so used. No intermediate or full-size
cars shall be parked in parking spaces limited to compact cars.

OFFICE EXHIBITS & RIDERS 1998

F-1



--------------------------------------------------------------------------------



 



8.   Default. Landlord may refuse to permit any person who violates the rules to
park in the Garage and any violation of the rules shall subject the car to
removal at the car owner’s expense. No such refusal or removal shall create any
liability on Landlord or be deemed to interfere with Tenant’s right to quiet
possession of the Premises. If holders of more than fifteen (15) of Tenant’s
parking access cards for unreserved first-come, first served parking spaces are
unable to find a parking space in the Garage for five (5) consecutive business
days, then Tenant shall provide Landlord with a detailed notice specifying the
applicable facts. Within thirty (30) days of receipt of such notice and
confirmation of such facts, Landlord shall make commercially reasonable efforts
to locate and provide suitable additional or alternative covered parking to
Tenant for the number of spaces displaced. Landlord shall use its reasonable
business judgment in connection with granting parking rights to tenants in the
Building so as to minimize the occasions that Tenant’s allotted number of
parking spaces in the Garage are not available for use by Tenant

OFFICE EXHIBITS & RIDERS 1998

F-2



--------------------------------------------------------------------------------



 



EXHIBIT G
RULES AND REGULATIONS
This Exhibit is attached to and a part of that certain Lease Agreement executed
by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey
corporation (“Landlord”), and T-NETIX, INC., a Delaware corporation (“Tenant”).
Any capitalized term used but not defined herein shall have the meaning assigned
to it in the provisions designated in the Lease as the Supplemental Lease
Provisions. Landlord and Tenant mutually agree that the following standards
shall be observed by Tenant for the mutual safety, cleanliness and convenience
of all occupants of the Building, and shall apply, where applicable, to the
Premises, the Building, the Garage, the Land and all appurtenances thereto:
     1. Tenant shall not use the Premises or the Building to sell any items or
services at retail price or cost without written approval of Landlord. The sale
of services for stenography, typewriting, blueprinting, duplicating, and similar
businesses shall not be conducted from or within the Premises or Building for
the service or accommodation of occupants of the Building without prior written
consent of the Landlord. Tenant shall not conduct any auction on the Premises or
store goods, wares or merchandise on the Premises, except for Tenant’s own
personal use.
     2. Sidewalks, halls, doorways, vestibules, passageways, stairwells and
other similar areas shall not be obstructed or used by Tenant for a purpose
other than ingress and egress to and from the Premises and Building.
     3. Flammable, explosive or other hazardous liquids and materials shall not
be brought on the Premises or into the Building without prior written notice.
     4. Tenant shall not make any alterations or improvements to the Premises
without the written consent of the Landlord. All improvements and the methods of
installing and constructing such improvements must be approved in writing by the
Landlord prior to commencement of installation and/or construction. Should
Tenant require telegraphic, telephonic, enunciator or other communication
service, Landlord will direct the electrician where and how wires are to be
introduced and placed, and none shall be introduced or placed except as Landlord
shall direct. All contractors and technicians performing work for Tenant within
the building shall be referred to Landlord for approval before performing such
work.
     5. Movement into or out of the Building of freight, furniture,
office-equipment or other material for dispatch or receipt by Tenant which
requires movement through public corridors or lobbies or entrances to the
Building shall be limited to the use of service elevators only and shall be done
at hours and in a manner approved by Landlord for such purposes from time to
time. Only licensed commercial movers shall be used for the purpose of moving
freight, furniture or office equipment to and from the Premises and Building.
All hand trucks shall be equipped with rubber tires and rubber side guards.
     6. Requests by Tenant for building services, maintenance or repair shall be
made in writing to the office or the Building Manager.
     7. Tenant shall not change locks or install additional locks on doors
without prior written consent of Landlord. Tenant shall not make or cause to be
made duplicates of keys procured from Landlord without prior approval of
Landlord. All keys to the Premises shall be surrendered to Landlord upon
termination of tenancy.
     8. Tenant shall give prompt notice to the office of the Building Manager of
any damage to or defects in plumbing, electrical fixtures or heating and cooling
equipment. Liquids or other materials or substances which will cause injury to
the plumbing, shall not be put into the lavatories, water closets or other
plumbing fixtures by Tenant, its agents, employees or invitees, and damages
resulting to such fixture or appliances from misuse by Tenant or Tenant’s
agents, employees or invitees, shall be paid by Tenant, and Landlord shall not
in any case be liable therefor.
     9. No food shall be prepared in or distributed from Tenant’s office without
prior written approval of the Building Manager. Vending machines or dispensing
machines of any kind will not be placed in the Premises by Tenant unless prior
written approval has been obtained from Landlord.
     10. Landlord shall have the power to prescribe the weight and position of
safes, filing cabinets, or other heavy equipment which may overstress any
portion of the floor. Any damage done to the building by the improper placing of
heavy items which overstress the floor will be repaired at the sole expense of
Tenant. Tenant shall notify the Building Manager when safes or other heavy
equipment are taken in or out of the Building, and the moving shall be done
under the supervision of the Building Manager, after written permission from
Landlord. Persons employed to move such property must be acceptable to Landlord.
     11. Tenant shall cooperate with Building employees in keeping the Premises
neat and clean. Nothing shall be swept or thrown into the corridors, halls,
elevator shafts or stairways.
     12. Tenant, its employees, or agents, or anyone else who desires to enter
the Building after normal working hours, will be required to identify themselves
and to sign in upon entry and sign out upon leaving, giving the location during
their stay and their time of arrival and departure. The Building will normally
be open for business from 7:00 a.m. until 6:00 p.m. Mondays through Fridays and
from 7:00 a.m. until 1:00 p.m., except holidays.
     13. Prior written approval, which shall be at Landlord’s sole discretion,
must be obtained for installation of any solar screen material, window shades,
blinds, drapes, awnings, window ventilators, or other similar equipment and any
window treatment of any kind whatsoever. Landlord will control all internal
lighting that may be visible from the exterior of the Building and shall have
the right to change any unapproved lighting, without notice to Tenant at
Tenant’s expense.
OFFICE EXHIBITS & RIDERS 1998

G-1



--------------------------------------------------------------------------------



 



     14. No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on, about, or from any part of the
Premises or the Building without the prior written consent of the Landlord.
Landlord will provide and maintain a directory in the building, and no other
directory shall be permitted.
     15. Tenant shall not make or permit any improper, objectionable or
unpleasant noises or odors in the Building, nor shall Tenant permit the
operation of any machinery or equipment in the Premises that could in any way
annoy any other Tenant in the Building, nor shall Tenant otherwise interfere in
any way with other Tenants or persons having business with them.
     16. Smoking of cigarettes, pipes, cigars or other tobacco products is
prohibited in the Building, in any enclosed corridor on the Property (whether
inside or outside of the Building) and in any area within fifty (50) feet of any
Building entrance, parking garage entrance or entrance to any such corridor.
Smoking shall be allowed in any area so designated by Landlord (designated
smoking area is in the garage) to the extent allowed by applicable law
(including without limitation any ordinance of the Town of Addison).
     17. Corridors doors, when not in use, shall be kept closed.
     18. No portion of the Premises or the Building shall at any time be used or
occupied as sleeping or lodging quarters.
     19. Intentionally omitted.
     20. Tenant agrees to cooperate and assist Landlord in the prevention of
canvassing, soliciting and peddling within the Building.
     21. Animals or birds shall not be kept in or about the Premises or the
Building.
     22. Tenant shall comply with parking rules and regulations as may be posted
and distributed from time to time.
     23. Landlord reserves the right to rescind any of these rules and
regulations and to make such other further rules and regulation as in its
judgment shall from time to time be needed for the safety, protection, care and
cleanliness of the Building, the operation thereof, the preservation of good
order therein and the protection and comfort of the Tenants and their agents,
employees and invitees.
OFFICE EXHIBITS & RIDERS 1998

G-2



--------------------------------------------------------------------------------



 



EXHIBIT H
JANITORIAL SPECIFICATIONS
     This Exhibit is attached to and a part of that certain Lease Agreement
executed by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New
Jersey corporation (“Landlord”), and T-NETIX, INC., 3 Delaware corporation
(“Tenant”). Any capitalized term used but not defined herein shall have the
meaning assigned to it in the provisions designated in the Lease as the
Supplemental Lease Provisions.
Cleaning services are to be provided five (5) days per week unless otherwise
specified. Cleaning hours are Sunday through Thursday between 6:00 PM and before
7:00 AM, the next day. The cleaning requirements are as follows:

I.   Office Areas

  A.   Daily

  1.   Dust and wipe clean all furniture, fixtures, shelving, cabinets. However,
desks with loose papers on the top will not be cleared.     2.   Spot clean all
vertical desk surfaces.     3.   Ash trays are to be emptied, washed and dried.
    4.   Hardwood floors will be swept daily.     5.   Office wastepaper will be
emptied. Liners will be replaced as required.     6.   Vacuum all carpet in
offices, moving light furniture other than desks, file cabinets, etc. Remove any
spot on carpet, when possible.     7.   Dust and spot mop all resilient tile
floor areas. All floor edges will be damp mopped.     8.   All telephones will
be cleaned and sanitized, if possible.     9.   Spot clean all surfaces and
columns. All glass partitions will be spot cleaned.     10.   Wipe clean all
metal door knobs, light switch plates, mirrors, kick plates, door saddles and
directional signs.     11.   Vacuum all traffic areas daily.

  B.   Weekly

  1.   Dust and clean all paneling, door trim, ornamental work, and grilles,
ventilating louvers, baseboards and entire doors.     2.   Resilient rile floors
will be buffed Bi-Monthly.

  C.   Monthly

  1.   Complete all high dusting.     2.   Dust and wipe clan all air diffusers
and ceiling ventilators.

  D.   Quarterly

  1.   Scrub and refinish all resilient tile floor areas.

  E.   Semi-Annually

  1.   Strip and refinish all resilient floor areas.

II.   RESTROOMS

  A.   Daily

  1.   All restroom floors are to be swept and washed with disinfectant.     2.
  Basins, toilet bowls, and urinals are to be washed and disinfected.     3.  
Clean and disinfect both sides of every toilet seat.     4.   Mirrors, shelves,
plumbing work, bright work, and enamel surfaces will be wiped down.

OFFICE EXHIBITS & RIDERS 1998

H-1



--------------------------------------------------------------------------------



 



  5.   Remove spots, stains, splashes from all wall areas, door frames, light
switches, etc.     6.   Waste receptacles will be emptied and cleaned. Soap,
toilet paper, toilet set covers, towel, and sanitary napkin/tampon dispensers
will be filled.     7.   Tile walls and dividing partitions will be spot
cleaned.
    8.   Dust top of all toilet partitions.

  B.   Weekly

  1.   Tile walls and dividing partitions will be washed and disinfected weekly.

  C.   Monthly

  1.   Thoroughly scrub floors. Pay special attention to corners and edges, base
of walls and grouting.

III.   COMMON AREAS

  A.   Daily

  1.   All hard surface floors are to be swept and/or dust mopped with dust
control treated mops or other effective tools, and left clean and free of dust
(includes cove base and/or carpet caps).     2.   Carpets are to be vacuumed,
and spot cleaned.     3.   Main lobby floors are to be wiped and washed.     4.
  Spot clean all walls where possible, dust floor to ceiling as needed.     5.  
Clean entrance glass. Clean entrance doors. Polish thresh plates. (Double doors
in/outside)     6.   Clean directory board.     7.   Waste receptacles are to be
emptied.     8.   All water fountains are to be sanitized and polished.     9.  
Lobby furniture is to be dusted and vacuumed.     10.   Remove trash in
stairwells.     11.   All interior glass is to be spot cleaned.

  B.   Weekly

  1.   Dust and clean all paneling, ornamental work, grilles, ventilating
louvers, stairwell banisters, baseboards and entire doors.     2.   Resilient
tile floors will be buffed Bi-Monthly.     3.   Stairwells will be swept and
mopped.

  C.   Monthly

  1.   Complete all high dusting     2.   Dust and wipe clean all air diffusers
and ceiling ventilators.

  D.   Quarterly

  1.   Scrub and refinish all resilient tile floor areas.

  E.   Semi-Annaually

  1.   Strip and refinish all resilient floor areas.

IV.   ELEVATORS

  A.   Daily

  1.   Clean and vacuum floors.

OFFICE EXHIBITS & RIDERS 1998

H-2



--------------------------------------------------------------------------------



 



  2.   Clean walls.     3.   Clean ceilings.     4.   Clean doors and scrub
tracks.

  B.   Weekly

  1.   Polish cab walls, control panel, and door.     2.   Clean and polish cab
walls, control panels, and door of garage elevator cabs.

  C.   Monthly

  1.   Thoroughly scrub floors of the garage elevator cabs. Pay special
attention to corners and edges.

  D.   Semi-Annually

  1.   Strip and finish resilient floor in the garage elevator cabs.

OFFICE EXHIBITS & RIDERS 1998

H-3



--------------------------------------------------------------------------------



 



RIDER 1
RENEWAL OPTION
     This Rider is attached to and a part of that certain Lease Agreement
executed by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New
Jersey corporation (“Landlord”), and T-NETIX, INC., a Delaware corporation
(“Tenant”). Any capitalized term used but not defined herein shall have the
meaning assigned to it in the provisions designated in the Lease as the
Supplemental Lease Provisions. Landlord and Tenant mutually agree as follows:

1.   If, and only if, on the Expiration Date and the date Tenant notifies
Landlord of its intention to renew the Term of this Lease (as provided below),
(i) Tenant is not then in default under this Lease, (ii) Tenant then occupies
and the Premises then consist of at least 51,283 square feet of Agreed Rentable
Area and (iii) this Lease is in full force and effect, then Tenant, but not any
assignee (other than an Affiliate, as defined in Rider 5) or subtenant of
Tenant, shall have and may exercise an option to renew this Lease for two (2)
additional terms of three (3) years each (each, a “Renewal Term”) upon the same
terms and conditions contained in this Lease with the exceptions that (x) this
Lease shall not be further available for renewal after the expiration of the
second Renewal Term, and (y) the rental (including parking rent, Additional Rent
and Basic Annual Rent) for each Renewal Term shall be the “Renewal Rental Rate”.
The “Renewal Rental Rate” is hereby defined to mean the then prevailing rents
(including, without limitation, those similar to the Basic Annual Rent and
Additional Rent) payable by renewal and new tenants having a credit standing
substantially similar to that of Tenant, for properties of equivalent quality,
size, utility and location as the Premises, including any additions thereto,
located within the area described below and leased for a term approximately
equal to the applicable Renewal Term and with a base year for purposes of
determining Additional Rent being calendar year in which the Renewal Term
commences. The Renewal Rental Rate will take into consideration the tenant
inducements offered in the transactions considered by Landlord in determining
the Renewal Rental Rate, and Tenant shall be entitled to receive such
inducements and Tenant’s base year shall be adjusted to the calendar year in
which the Renewal Term commences. The parking rent payable by Tenant shall also
be determined in connection with the determination of the Renewal Rental Rate.  
2.   If Tenant desires to renew this Lease, Tenant must notify Landlord in
writing of its intention to renew on or before the date which is at least six
(6) months but no more than twelve (12) months prior to the Expiration Date (or
expiration date of the first Renewal Term, as applicable). Landlord shall,
within the next thirty (30) days, notify Tenant in writing of Landlord’s
determination of the Renewal Rental Rate and Tenant shall, within the next
twenty (20) days following receipt of Landlord’s determination of the Renewal
Rental Rate, notify Landlord in writing of Tenant’s acceptance or rejection of
Landlord’s determination of the Renewal Rental Rate. If Tenant timely notifies
Landlord of Tenant’s acceptance of Landlord’s determination of the Renewal
Rental Rate, this Lease shall be extended as provided herein and Landlord and
Tenant shall enter into an amendment to this Lease to reflect the extension of
the Term and changes in Rent in accordance with this Rider; but an otherwise
valid exercise of the renewal option shall be fully effective whether or not
such amendment is executed. If Tenant does not notify Landlord in writing of
Tenant’s acceptance or rejection of Landlord’s determination of the Renewal
Rental Rate within such twenty (20) day period, this Lease shall end on the
Expiration Date (or expiration date of the first Renewal Term, as applicable)
and Landlord shall have no further obligations or liability under this Rider. If
Tenant timely notifies Landlord in writing of Tenant’s rejection of Landlord’s
determination of the Renewal Rental Rate, the parties shall work together to
agree on the Renewal Rental Rate and if the parties do not reach an agreement
within thirty (30) days after Tenant’s rejection notice, Tenant, by written
notice to Landlord (the “Arbitration Notice”) within ten (10) days after the
expiration of such thirty (30) day period, shall have the right to have the
Renewal Rental Rate determined in accordance with the arbitration procedures
described in paragraph 4 below. If the Renewal Rental Rate has not been
determined by the commencement date of the applicable Renewal Term, Tenant shall
pay Rent upon the terms and conditions in effect during the last month of the
immediately preceding Term (or Renewal Term, as applicable) for the Premises
until such time as the Renewal Rental Rate has been determined. Upon such
determination, the Rent for the Premises shall be retroactively adjusted to the
commencement of the applicable Renewal Term. If such adjustment results in an
underpayment of Rent by Tenant, Tenant shall pay Landlord the amount of such
underpayment within thirty (30) days after the determination thereof. If such
adjustment results in an overpayment of Rent by Tenant, Landlord shall credit
the overpayment against the next Rent due under the Lease. In the event an
Affiliate assignee of Tenant exercises the Renewal Option set forth herein,
Tenant shall remain liable under the Lease for all of the obligations of the
tenant hereunder during such Renewal Term, whether or not Tenant has consented
to or is notified of such renewal and Landlord shall have no obligation to
obtain the consent of Tenant or to notify Tenant of such renewal.   3.   The
market area with respect to which the Renewal Rental Rate will be determined is
the portion of the North Dallas Tollway Corridor in Dallas, Texas which lies
within a two-mile radius of the Building.   4.   If Tenant timely delivers an
Arbitration Notice, then:

  (i)   Landlord and Tenant shall each appoint a real estate broker who is a
member of the Commercial Board of Realtors of Dallas, Texas (who shall not be
required to be a disinterested broker) with at least ten (10) years experience
who is familiar with rental values for properties in the vicinity of the
Building. Each party will make the appointment no later than ten (10) days after
Landlord’s receipt of the Arbitration Notice. The agreement of the two brokers
as to the Renewal Rental Rate for the applicable Renewal Term will be binding
upon landlord and Tenant. If the two (2) brokers cannot agree upon the Renewal
Rental Rate within fifteen (15) days following their appointment, they shall
within ten (10) days thereafter agree upon a real estate broker (the
“Independent Broker”) with the qualifications set forth in subparagraph
(ii) below. Immediately thereafter, each of the brokers will submit his best
estimate of the Renewal Rental Rate for the applicable Renewal Term (together
with a written report supporting such estimate) to the Independent Broker and
such broker will choose between the two estimates. The estimate of the Renewal
Rental Rate chosen by the Independent Broker as the closest to the Renewal
Rental Rate will be binding upon Landlord and Tenant. Notification in writing of
this estimate shall be made to Landlord and Tenant within fifteen (15) days
following the selection of the Independent Broker.

OFFICE EXHIBITS & RIDERS 1998

1



--------------------------------------------------------------------------------



 



  (ii)   If either Tenant or Landlord fails to appoint a broker or fails to
notify the other party of such appointment within five (5) days after receipt of
notice that the prescribed time for appointing the brokers has passed, then the
other party’s broker will determine the Renewal Rental Rate for the Renewal Term
which must be reasonable within the context of the market. The Independent
Broker must be a disinterested, reputable, qualified real estate broker who is a
member of the Commercial Board of Realtors of Dallas, Texas with at least ten
(10) years experience who is familiar with rental values from properties in the
vicinity of the Building.     (iii)   If an Independent Broker must be chosen
under the procedure set out above, he will be chosen on the basis of objectivity
and competence, not on the basis of his relationship with the brokers or the
parties to this Lease, and the brokers will be so advised. Although the brokers
will be instructed to attempt in good faith to agree upon the broker, if for any
reason they cannot agree within the prescribed time, either Landlord or Tenant
may require the brokers to immediately submit its top choice for the Independent
Broker to the then highest ranking officer of the Dallas County Bar Association
who wilt agree to help and who has no attorney/client or other significant
relationship to either Landlord or Tenant or the brokers. Such officer will have
complete discretion to select the most objective and competent independent
broker from between the choice of each of the brokers, and will do so within
twenty (20) days after such choices are submitted to him.     (iv)   Either
Landlord or Tenant may notify the broker selected by the other party to demand
the submission of an estimate of the Renewal Rental Rate or a choice of the
Independent Broker as required under the procedure described above; and if the
submission of such an estimate or choice is required but the other party’s
broker fails to comply with the demand within ten (10) days after receipt of
such notice, then the Renewal Rental Rate or choice of the Independent Broker,
as the case may be, selected by the other broker (i.e., the notifying party’s
broker) will be binding upon Landlord and Tenant.     (v)   Landlord and Tenant
shall each bear the expense, if any, of the broker appointed by it, and the
expense of the Independent Broker and of any officer of the Dallas County Bar
Association who participates in the appraisal process described above will be
shared equally by Landlord and Tenant.     (vi)   If for any reason the Renewal
Rental Rate has not been determined prior to the commencement of the applicable
Renewal Term, then during such Renewal Term until the Renewal Rental Rate is
determined in accordance with the procedure described above, Tenant shall pay
Basic Annual Rent at the rate that is 125% of the rate of Basic Annual Rent
which applied prior to such Renewal Term. Later, when the Renewal Rental Rate
for the Renewal Term is determined, an adjustment will be made between Landlord
and Tenant for any overpayment or underpayment of the Renewal Rental Rate
resulting from the operation of this subparagraph. Any underpayment of the
Renewal Rental Rate for the period prior to such determination will be paid with
the installment of Basic Annual Rent next due after such determination, and any
overpayment of the Renewal Rental Rate shall be applied as an offset by Landlord
against Tenant’s next maturing installments of Rent.

OFFICE EXHIBITS & RIDERS 1998

2



--------------------------------------------------------------------------------



 



RIDER 2
EXPANSION OPTION
FIFTH FLOOR
     This Rider is attached to and a part of that certain Lease Agreement
executed by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New
Jersey corporation (“Landlord”), and T-NETIX, INC., a Delaware corporation
(“Tenant”). Any capitalized term used but not defined herein shall have the
meaning assigned to it in the provisions designated in the Lease as the
Supplemental Lease Provisions. Landlord and Tenant mutually agree as follows:

A.   Subject to the remaining provisions of this Rider, Tenant shall have the
option and right (the “Expansion Option”) to lease from Landlord all or any
portion of the area of the Building consisting of the entire fifth (5th) floor
of the Building and more particularly described on Schedule A attached hereto
(the “Expansion Space”). Tenant shall exercise the Expansion Option, if at all,
by delivering written notice of such exercise (such notice, the “Notice”), which
Notice shall contain a description of the size and location of the portion of
the Expansion Space desired by Tenant (or stating that it desires to expand by
the entire Expansion Space, as the case may be), on or before the date which is
six (6) months following the Commencement Date. If Tenant properly exercises the
Expansion Option as to a portion of the Expansion Space (such portion, the
“Initial Expansion Space”), the configuration of the Initial Expansion Space
must not, in Landlord’s reasonable judgment, cause the adjacent area to be a
non-leasable configuration or non-leasable amount of useable area, and the
locations of demising walls, corridors and exit locations in the Initial
Expansion Space must meet all applicable laws, codes and ordinances. Further, if
Tenant exercises the Expansion Option within the six (6) month period stated
above with respect to any Initial Expansion Space, then Tenant shall have the
option and right (the “Second Expansion Option”) to lease an additional portion
of the total Expansion Space contiguous to the Initial Expansion Space, up to
the size of the Initial Expansion Space (or the size of the total remaining
Expansion Space, whichever is less) (the “Second Expansion Space”), by
delivering a Notice to Landlord within nine (9) months after the expiration of
the initial six (6) month notice period stated above. The configuration of the
Second Expansion Space must meet the standards stated above for the
configuration of the Initial Expansion Space. If Tenant fails to exercise the
Expansion Option or the Second Expansion Option as set forth herein, then the
Expansion Option and/or the Second Expansion Option, as applicable, shall be of
no further force or effect; provided however, Tenant shall have a Right of First
Refusal pursuant to Rider 3 to this Lease with respect to any Expansion Space
not leased by Tenant hereunder. Notwithstanding anything to the contrary set
forth herein, in no event shall Tenant be permitted to exercise the Expansion
Option during the continuance of a default under the Lease.   B.   The
applicable Expansion Space shall be leased to Tenant upon all terms and
conditions of this Lease with the following exceptions:

  (a)   All Expansion Space (or portions thereof) leased by Tenant shall be
delivered to Tenant in “as is” condition.     (b)   Basic Annual Rent for the
applicable Expansion Space will be equal to the product of the Agreed Rentable
Area per square foot rent applicable to the Premises, as the same is adjusted
from time to time, under Item 3 of the Basic Lease Provisions, multiplied by the
Agreed Rentable Area of the applicable Expansion Space, it being the intent of
the parties that the Basic Annual Rent for the Expansion Space will be the same
rate per square foot as the Basic Annual Rent for the initial Premises at all
times during the initial Term.     (c)   Basic Monthly Rent for the applicable
Expansion Space will be equal to one-twelfth (l/12th) of the Basic Annual Rent
for the Expansion Space.     (d)   Basic Annual Rent and Additional Rent for the
applicable Expansion Space shall commence on the earlier to occur of (i) the
date on which the improvements in the Expansion Space are substantially
completed, provided that the initial date determined under this clause (i) shall
be adjusted backward (i.e., to an earlier date) by one (1) day for each day of
Tenant Delays (as such term is defined in the Expansion Space work letter),
(ii) the date that Tenant commences use of the Expansion Space, and (iii) the
date which is ninety (90) days after the date of the Notice applicable to such
Expansion Space.     (e)   Tenant’s Pro Rata Share Percentage for the entire
Premises shall each be recalculated based on the rentable area of the Premises
following the addition of the applicable Expansion Space to the Premises.    
(f)   The dates for submission of the initial space plan and construction plans
for the leasehold improvements to be constructed in the applicable Expansion
Space shall be agreed to by Landlord and Tenant within five (5) days after
Tenant elects to lease the applicable Expansion Space.     (g)   Tenant shall be
entitled to a finish allowance equal to the product of (i) the per square foot
Finish Allowance provided by Landlord with respect to the initial Premises (as
set forth in Exhibit D to this Lease), multiplied by (ii) the number of square
feet of the applicable Expansion Space, multiplied by (iii) a fraction, the
numerator of which is the number of full calendar months which remain in the
initial Term from and after the date Basic Annual Rent commences with respect to
the applicable Expansion Space and the denominator of which is the number of
full calendar months in the initial Term.     (h)   Tenant shall have no right
to occupy any portion of the Expansion Space and in no event shall Tenant occupy
any Expansion Space prior to (i) Substantial Completion of the leasehold
improvements to be constructed in the applicable Expansion Space, (ii) issuance
of a certificate of completion or other document or permit issued by the
applicable governmental authority authorizing Tenant’s occupancy of the
applicable Expansion Space and (iii) Landlord’s receipt of an Acceptance of
Premises Memorandum executed by Tenant and covering the applicable Expansion
Space.

C.   Within fifteen (15) days after Landlord’s receipt of a Notice, Tenant and
Landlord will enter into a work letter substantially in the form of Exhibit D
attached to this Lease, provided that such form shall be amended to (i) set
forth appropriate dates, (ii) amend the finish allowance to be the amount of
finish allowance calculated in accordance with clause (g) of Paragraph B of this
Rider and (iii) provide for such other matters as are necessary to reflect the
agreements of the parties with respect to the

OFFICE EXHIBITS & RIDERS 1998

1



--------------------------------------------------------------------------------



 



    finish out of the applicable Expansion Space. Pursuant to the work letter,
Landlord shall construct or cause to be constructed improvements in the
Expansion Space in substantial accordance with construction plans agreed to by
Landlord and Tenant.

D.   Upon Substantial Completion of the applicable Expansion Space improvements,
Landlord and Tenant shall execute an Acceptance of Premises Memorandum in
substantially the form of Exhibit E attached to this Lease. If Tenant occupies
any Expansion Space without executing the Acceptance of Premises Memorandum,
Tenant shall be deemed to have accepted such Expansion Space for all purposes.  
E.   Within fifteen (15) days after Landlord’s receipt of a Notice, Landlord and
Tenant will enter into an amendment to this Lease reflecting (i) the addition of
the applicable Expansion Space to the Premises, (ii) the increase in Basic
Annual Rent and Additional Rent payable under this Lease, (iii) the increase in
Tenant’s Pro Rata Share Percentage and (iv) such other amendments as are
necessary; provided however, an otherwise valid exercise of the Expansion Option
or Second Expansion Option shall be fully effective whether or not such
amendment is executed.   F.   The Landlord shall not be liable for the failure
to give possession of any Expansion Space by reason of force majeure as defined
in the Lease. Any rent otherwise due by Tenant with respect to such Expansion
Space shall, however, be abated until possession is delivered to Tenant and such
abatement shall constitute full settlement of all claims that Tenant might
otherwise have against Landlord by reason of any failure of Landlord to timely
give possession of such Expansion Space to Tenant during such time period as
such force majeure is continuing.   G.   Notwithstanding any other provision or
inference herein to the contrary, Tenant’s rights and Landlord’s obligations
under this Rider shall expire and be of no further force or effect on the
earliest of (i) an assignment of this Lease by Tenant other than pursuant to a
Permitted Transfer (as defined in Rider 5), (ii) a sublease of all or any
portion of the Premises by Tenant other than pursuant to a Permitted Transfer,
(iii) with respect to the Expansion Option only, the date which is six
(6) months following the Commencement Date, or (iv) with respect to the Second
Expansion Option only, the date which is fifteen (15) months following the
Commencement Date.

OFFICE EXHIBITS & RIDERS 1998

2



--------------------------------------------------------------------------------



 



SCHEDULE A TO RIDER 2
EXPANSION SPACE
(FLOOR PLAN) [g96878g9687803.gif]
OFFICE EXHIBITS & RIDERS 1998

1



--------------------------------------------------------------------------------



 



RIDER 3
TENANT’S RIGHT OF FIRST REFUSAL
(ALL TERMS, EXCEPT LEASE TERM, BASED ON THIRD PARTY STATEMENT)
     This Rider is attached to and a part of that certain Lease Agreement
executed by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New
Jersey corporation (“Landlord”), and T-NETIX, INC., a Delaware corporation
(“Tenant”). Any capitalized term used but not defined herein shall have the
meaning assigned to it in the provisions designated in the Lease as the
Supplemental Lease Provisions. Landlord and Tenant mutually agree as follows:

A.   If (i) Tenant does not exercise its Expansion Option set forth in Rider 2
of this Lease within the six (6) month notice period provided therein, or
(ii) Tenant exercises its Expansion Option but does not exercise its Second
Expansion Option set forth in Rider 2 within the nine (9) month notice period
provided therein, then prior to leasing any of the Expansion Space (as defined
in Rider 2) as to which Tenant’s Expansion Option or Second Expansion Option, as
applicable, has expired (herein called the “Right of First Refusal Space”) to a
prospective tenant that has made a bona fide offer to Landlord that Landlord is
willing accept other than the existing tenant, Landlord shall deliver to Tenant
a written statement (“Statement”) pursuant to which Landlord shall offer to
lease to Tenant the applicable Right of First Refusal Space upon the terms and
conditions set forth in the Statement, with the exception that, except as set
forth below, the term of the lease of the applicable Right of First Refusal
Space shall be coterminous with the Term of this Lease. The Statement shall set
forth all relevant business terms regarding the offer. Notwithstanding the
foregoing, if the remaining Term of this Lease as of the date of commencement of
Tenant’s obligation to pay Basic Annual Rent for the Right of First Refusal
Space is less than five (5) years, then the term of the lease of the Right of
First Refusal Space shall be extended to expire on the date which is five
(5) years after the date on which Tenant’s Basic Annual Rent obligation
commences for the Right of First Refusal Space. Tenant shall have seven (7)
business days after receipt of the Statement within which to notify Landlord in
writing that it desires to lease the applicable Right of First Refusal Space
upon the terms and conditions set forth in the Statement (with the exception
that the term will be determined as set forth above). Failure by Tenant to
notify Landlord within such seven (7) business day period shall be deemed an
election by Tenant not to lease the applicable Right of First Refusal Space and
Landlord shall have the right to lease such space to the prospective tenant upon
the terms and conditions set forth in the Statement. If Landlord enters into
such a lease with the prospective tenant within 180 days after the expiration of
such seven (7) business day period on substantially the terms set forth in the
Statement, Tenant shall have no further rights under this Rider with respect to
the Right of First Refusal Space covered by such lease. If Tenant properly
exercises its Right of First Refusal as set forth herein, Landlord and Tenant
will enter into an amendment to this Lease reflecting (i) the addition of the
applicable Right of First Refusal Space to the Premises, (ii) the increase in
Basic Annual Rent and Additional Rent payable under this Lease, (iii) the
increase in Tenant’s Pro Rata Share Percentage, (iv) the extension of the Term
of the Right of First Refusal Space, if applicable, and (v) such other
amendments as are necessary; provided however, an otherwise valid exercise of
the Right of First Refusal shall be fully effective whether or not such
amendment is executed. Notwithstanding anything to the contrary set forth
herein, Landlord shall not be obligated to deliver a Statement to Tenant during
the existence of a default (after expiration of all applicable notice and cure
periods) by Tenant under the Lease and Landlord shall be entitled to lease the
Right of First Refusal Space to a Prospect without being subject to the terms
set forth in this Rider.       Notwithstanding anything to the contrary set
forth above, in the event there is less than three (3) years remaining in the
Term of the Lease at the time Basic Annual Rent would commence under the lease
described in the Statement, Tenant’s lease of such Refusal Space set forth in
the Statement shall be for the term described in the Statement and shall not be
coterminous with the Term of the Lease and Tenant shall be entitled to the
finish allowance and concessions set forth in the Statement.   B.   If the term
for the Right of First Refusal Space set forth in the Statement is longer than
the remaining Term of the Lease and Tenant leases the Right of First Refusal
Space for the remaining Term of the Lease pursuant to Paragraph A above, then
the allowance(s) provided to Tenant in connection with such Right of First
Refusal Space shall equal the allowance(s) set forth in the Statement, if any,
multiplied by a fraction, the numerator of which is the number of full calendar
months of the term for the Right of First Refusal Space from and after the date
Basic Annual Rent commences with respect to the Right of First Refusal Space,
and the denominator of which is the number of full calendar months of the term
offered in the Statement.   C.   If the term for the Right of First Refusal
Space set forth in the Statement is shorter than the remaining Term of the Lease
and Tenant leases the Right of First Refusal Space for the remaining Term of the
Lease pursuant to Paragraph A above, then Tenant shall be entitled to the
allowance(s) set forth in the Statement, if any; however, the Basic Annual Rent
for Tenant’s lease of the Right of First Refusal Space over the portion of the
Term not covered by the Statement shall be at the net effective rate (i.e., the
average rate) of the Basic Rent payable pursuant to the Statement.   D.   If
Tenant leases the Right of First Refusal Space for a term of five (5) years from
the commencement of Tenant’s Basic Rent obligation for the Right of First
Refusal Space as described in Paragraph A above, then:

  (i)   If such term is longer than the term described in the Statement, the
Basic Annual Rent for the period not covered by the Statement shall be at the
net effective rate of the Basic Annual Rent payable by the prospective tenant
and Tenant shall be entitled to the allowance(s) set forth in the Statement.    
(ii)   If such term is shorter than the term described in the Statement, the
Basic Annual Rent for such term shall be at the net effective rate of the Basic
Annual Rent described in the Statement for such period, and the allowance(s)
provided to Tenant in connection with the Right of First Refusal Space shall
equal the allowance(s) set forth in the Statement, if any, multiplied by a
fraction, the numerator of which is the number of full calendar months of the
term for the Right of First Refusal Space from and after the date Basic Annual
Rent commences with respect to the Right of First Refusal Space [i.e., sixty
(60)], and the denominator of which is the number of full calendar months of the
term offered in the Statement.

OFFICE EXHIBITS & RIDERS 1998

1



--------------------------------------------------------------------------------



 



E.   Notwithstanding any provision or inference in this Rider to the contrary,
the Right of First Refusal shall expire and be of no further force or effect on
the earlier of (i) the expiation or earlier termination of the initial Term of
this Lease, (ii) an assignment of this Lease by Tenant to any party other than
pursuant to a Permitted Transfer, or (iii) a sublease of all or any portion of
the Premises by Tenant to any party other than pursuant to a Permitted Transfer.

OFFICE EXHIBITS & RIDERS 1998

2



--------------------------------------------------------------------------------



 



RIDER 4
CAP ON CERTAIN OPERATING EXPENSES
     This Rider is attached to and a part of that certain Lease Agreement
executed by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New
Jersey corporation (“Landlord”), and T-NETIX, INC., a Delaware corporation
(“Tenant”), Any capitalized term used but not defined herein shall have the
meaning assigned to it in the provisions designated in the Lease as the
Supplemental Lease Provisions. Landlord and Tenant mutually agree as follows:
     For the purpose of determining Additional Rent, Operating Expenses
(exclusive of the Non-Capped Operating Expenses, as hereinafter defined) for any
calendar year shall not be increased over the amount of Operating Expenses
(exclusive of Non-Capped Operating Expenses) during the calendar year in which
the term of this Lease commences by more than six percent (6%) per year on a
cumulative basis, compounded annually. For example, if Operating Expenses
(exclusive of Non-Capped Operating Expenses) during the calendar year in which
the term of this Lease commences were $100,000, the cap on Operating Expenses
(exclusive of Non-Capped Operating Expenses) for the fourth full calendar year
would be $126,247.70 ($100,000 times 1.06 times 1.06 times 1.06 times 1.06). It
is understood and agreed that there shall be no cap on Non-Capped Operating
Expenses, which are hereby defined to mean all Utility Expenses and Insurance
Premiums.
OFFICE EXHIBITS & RIDERS 1998

1



--------------------------------------------------------------------------------



 



RIDER 6
RIGHT TO SUBLEASE OR ASSIGN TO AFFILIATE
     This Rider is attached to and a part of that certain Lease Agreement
executed by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New
Jersey corporation (“Landlord”), and T-NETIX, INC., a Delaware corporation
(“Tenant”). Any capitalized term used but not defined herein shall have the
meaning assigned to it in the provisions designated in the Lease as the
Supplemental Lease Provisions. Landlord and Tenant mutually agree as follows:
     Notwithstanding the prohibition against assignment and subleasing contained
in Section 11.1 of the Supplemental Lease Provisions, Tenant may, without the
prior written consent of Landlord, (i) sublet the Premises or any part thereof
to an Affiliate or assign this Lease to an Affiliate or permit occupancy of any
portion of the Premises by an Affiliate or (ii) assign this Lease to a successor
to Tenant by purchase, merger, consolidation or reorganization, provided that
all of the following conditions are satisfied (each such Transfer a “Permitted
Transfer”): (1) Tenant is not in default under this Lease; (2) Tenant shall give
Landlord written notice at least fifteen (15) days prior to the effective date
of the proposed Permitted Transfer (provided that, if prohibited by
confidentiality in connection with a proposed purchase, merger, consolidation or
reorganization, then Tenant shall give Landlord written notice within ten
(10) days after the effective date of the proposed purchase, merger,
consolidation or reorganization); (3) with respect to a purchase, merger,
consolidation or reorganization or any Permitted Transfer which results in
Tenant ceasing to exist as a separate legal entity, (a) Tenant’s successor shall
own all or substantially all of the assets of Tenant, and (b) Tenant’s successor
shall have a net worth which is at least equal to the greater of Tenant’s net
worth at the date of this Lease or Tenant’s net worth as of the day prior to the
proposed purchase, merger, consolidation or reorganization. Tenant’s notice to
Landlord shall include reasonable information and documentation showing that
each of the above conditions has been satisfied. If Tenant is a partnership, the
term “Affiliate” shall mean (i) any corporation which, directly or indirectly,
controls or is controlled by or is under common control with the general partner
of Tenant, (ii) any corporation not less than fifty percent (50%) of whose
outstanding stock shall, at the time be owned directly or indirectly by Tenant’s
general partner or (iii) any partnership or joint venture in which Tenant or the
general partner of Tenant is a general partner or joint venturer (with joint and
several liability for all of the partnership’s or venture’s obligations). If
Tenant is a corporation or individual, the term “Affiliate” shall mean (i) any
corporation which, directly or indirectly, controls or is controlled by or is
under common control with Tenant or (ii) any corporation not less than fifty
percent (50%) of whose outstanding stock shall, at the time, be owned directly
or indirectly by Tenant or Tenant’s parent corporation. For purposes of this
Rider, “control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such
corporation, whether through the ownership of voting securities or by contract
or otherwise and ownership of the liabilities, losses, profits and tax benefits
for such entity.
OFFICE EXHIBITS & RIDERS 1998

1



--------------------------------------------------------------------------------



 



RIDER 6
EXTERIOR BUILDING SIGNAGE
     This Rider is attached to and a part of that certain Lease Agreement
executed by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New
Jersey corporation (“Landlord”), and T-NETIX, INC., a Delaware corporation
(“Tenant”). Any capitalized term used but not defined herein shall have the
meaning assigned to it in the provisions designated in the Lease as the
Supplemental Lease Provisions. Landlord and Tenant mutually agree as follows:

A.   So long as (i) Tenant’s right to possession of the Premises has not been
terminated; (ii) Tenant is in occupancy of the Premises and the Premises
contains at least 51,283 square feet of Agreed Rentable Area; and (iii) Tenant
has not assigned the Lease or sublet any part of the Premises other than
pursuant to a Permitted Transfer, Tenant shall have the right, at Tenant’s
expense (subject to the Finish Allowance [as defined in the Work Letter attached
to this Lease as Exhibit D], as hereinafter provided), to have a corporate
identification sign installed on the highest level of the exterior face of the
Building, the exact dimensions and location of which sign shall be subject to
Landlord’s approval (the “Building Sign”); provided that (w) Tenant obtains all
necessary approvals from any governmental authorities having jurisdiction over
Tenant, the Property, or the Building Sign, (x) the Building Sign conforms to
all applicable laws, rules and regulations of any governmental authorities
having jurisdiction over the Building Sign or the Property and all restrictive
covenants, if any, applicable to the Property, (y) the Building Sign conforms to
the signage specifications for the Property, and (z) Tenant obtains Landlord’s
written consent to any proposed signage and lettering prior to its fabrication
and installation. Subject to the conditions contained herein, Landlord shall
install such Building Sign, using a contractor selected by Landlord, provided
that Landlord obtains at least two competitive bids for such work and uses
reasonable discretion in its selection. Tenant shall pay all actual costs
associated with the Building Sign, including without limitation, installation
expenses, maintenance and repair costs, utilities and insurance; provided
however, Tenant shall be entitled to apply a portion of the Finish Allowance
equal to up to $0.50 per square foot of Agreed Rentable Area in the Premises
toward the costs incurred in connection with the Building Sign, subject to the
terms of the Work Letter. Tenant agrees that, subject to inclusion in Operating
Expenses, Landlord shall have the right, after notice to Tenant, to temporarily
remove and replace the Building Sign in connection with and during the course of
any repairs, changes, alterations, modifications, renovations or additions to
the Building. Tenant shall maintain the Building Sign in good condition
throughout the Term.   B.   To obtain Landlord’s consent to the Building Sign,
Tenant shall submit design drawings to Landlord showing the type and sizes of
all lettering; the colors, finishes and types of materials used. Upon expiration
or earlier termination of the Lease, Tenant shall, at its sole cost and expense,
remove the Building Sign and repair all damage caused by such removal. If during
the Term (and any extensions thereof) (a) Tenant’s right to possession of the
Premises has not been terminated; or (b) Tenant vacates the Premises for a
period of 120 or more consecutive days; or (c) Tenant assigns the Lease or
subleases any part of the Premises other than pursuant to a Permitted Transfer;
or (d) the Premises contains less than 51,283 square feet of Agreed Rentable
Area, then Tenant’s rights granted herein with respect to the Building Sign will
terminate and Landlord may remove the Building Sign at Tenant’s sole cost and
expense.

OFFICE EXHIBITS & RIDERS 1998

1



--------------------------------------------------------------------------------



 



RIDER 7
GENERATOR RIGHTS
     This Rider is attached to and a part of that certain Lease Agreement
executed by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New
Jersey corporation (“Landlord”), and T-NETIX, INC., a Delaware corporation
(“Tenant”). Any capitalized term used but not defined herein shall have the
meaning assigned to it in the provisions designated in the Lease as the
Supplemental Lease Provisions. Landlord and Tenant mutually agree as follows:
     Tenant shall have the right to use the existing 80-kilowatt Cummins ONAN
GenSet Model #80DGDA power generator which is currently connected to the sixth
(6th) floor of the Building (the “Existing Generator”), and which generator is
situated on a pad (the “Generator Pad”) in the Garage in the location shown on
Schedule A attached hereto. Further, subject to all of the terms and conditions
of Section 6.303 of the Lease, Tenant, at Tenant’s option and at Tenant’s sole
expense, may (i) remove the Existing Generator and install one (1) new emergency
power generator (subject to Landlord’s approval of such generator) (the
“Replacement Generator”) on the Generator Pad, and may expand the Generator Pad
by up to five lineal feet (5’), as shown on Schedule A; and (ii) may in addition
to use of the Existing Generator or the Replacement Generator, install one
(1) additional emergency power generator (subject to Landlord’s approval of such
generator) on a new pad to be installed in the location shown on Schedule A for
the Additional Generator (such additional generator, the “Additional Generator”,
and together with the Replacement Generator, collectively, the “New Generator”).
Tenant’s right to install the New Generator and extend the Generator Pad of
install a new generator pad is subject to the following conditions: (i) Tenant
receipt all necessary approvals from all governmental authorities having
jurisdiction over Tenant, the Property and the New Generator, and (ii) the
compliance of the New Generator, the Generator Pad (as expanded) and the new
generator pad with all applicable laws, rules and regulations of any
governmental authorities having jurisdiction over the New Generator or the
Property. Tenant acknowledges that the Existing Generator is Landlord’s property
and if Tenant removes the Existing Generator from the Generator Pad as permitted
herein, Tenant shall immediately deliver the same into Landlord’s possession.
Tenant shall further be responsible for the repair of any damage to the Existing
Generator caused by or during its removal. For purposes of this Lease, the
Existing Generator or the New Generator, as applicable, and the Generator Pad
and the new generator pad shall be considered Installations under Section 6.303.
Tenant, at its sole cost and expense, shall be responsible for the removal of
the Existing Generator, the installation of the New Generator, any expansion of
the Generator Pad and installation of the new generator pad permitted hereunder,
which shall include without limitation, reasonable environmental hazard
protection and pollution prevention. LANDLORD MAKES NO REPRESENTATIONS OR
WARRANTIES, EITHER EXPRESS OR IMPLIED, AS TO THE QUALITY, CONDITION OR FITNESS
FOR A PARTICULAR USE OR USES OF THE EXISTING GENERATOR, ALL OF SUCH
REPRESENTATIONS OR WARRANTIES BEING HEREBY EXPRESSLY EXCLUDED AND DENIED.
Tenant, at its sole cost and expense, shall be responsible for (i) compliance
with applicable laws, and (ii) the maintenance, repair, replacement, and
removal, with respect to the Existing Generator and/or the New Generator, as
applicable (provided if Tenant has not installed the Replacement Generator,
Tenant shall not be entitled to remove the Existing Generator at the end of the
Term). At the expiration or earlier termination of the Term, if Tenant has
installed a Replacement Generator or an Additional Generator, Tenant shall
remove the same if requested by Landlord, and repair any damage caused by such
removal; provided that at Landlord’s election, Landlord shall be entitled to
keep the Replacement Generator and in such event, title to such Replacement
Generator shall automatically pass to Landlord at the expiration or earlier
termination of the Lease. In the event Tenant installs the Replacement
Generator, or the Additional Generator and/or expands the Generator Pad as
permitted hereunder, Tenant shall reimburse Landlord within thirty (30) days
after Tenant’s receipt of an invoice, for the reasonable costs of landscaping
and/or fencing installed by Landlord to screen the Replacement Generator and/or
the Additional Generator from public view, if necessary in Landlord’s sole
discretion.
OFFICE EXHIBITS & RIDERS 1998

1



--------------------------------------------------------------------------------



 



SCHEDULE A TO RIDER 7
LOCATION OF GENERATOR PAD
AND PERMISSIBLE EXPANSION OF GENERATOR PAD
AND APPROVED LOCATION OF ADDITIONAL GENERATOR
(FLOOR PLAN) [g96878g9687804.gif]
OFFICE EXHIBITS & RIDERS 1998

1



--------------------------------------------------------------------------------



 



RIDER 8
TERMINATION OPTION
     This Rider is attached to and a part of that certain Lease Agreement
executed by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New
Jersey corporation (“Landlord”), and T-NETIX, INC., a Delaware corporation
(“Tenant”). Any capitalized term used but not defined herein shall have the
meaning assigned to it in the provisions designated in the Lease as the
Supplemental Lease Provisions. Landlord and Tenant mutually agree as follows:

A.   Tenant shall have the right to accelerate the Expiration Date of the Lease
(the “Termination Option”), with respect to the entire Premises only, to the
last day of the eighty-fourth (84th) full calendar month of the Term (the
“Accelerated Termination Date”), if:

  1.   Tenant is not in default under the Lease at the date Tenant provides
Landlord with a Termination Notice (hereinafter defined); and     2.   no part
of the Premises is sublet for a term extending past the Accelerated Termination
Date; and     3.   the Lease has not been assigned other than pursuant to a
Permitted Transfer; and     4.   Landlord receives notice of termination
(“Termination Notice”) not less than six (6) full calendar months prior to the
Accelerated Termination Date.

B.   If Tenant exercises its Termination Option, Tenant, simultaneously with
delivery of the Termination Notice, shall pay to Landlord an amount equal to the
unamortized portion of any concessions, commissions, allowances (including
without limitation the Finish Allowance, as defined in the Work Letter attached
to the Lease as Exhibit D), or other expenses incurred by Landlord in connection
with this Lease or the Premises, as it may have been expanded, plus an amount
equal to the difference between the Basic Annual Rent due for the Premises under
this Lease for the portion of the Term prior to the Accelerated Termination Date
and Basic Annual Rent that would have been payable at the rate of $15.50 per
square foot of Agreed Rentable Area in the Premises (the “Termination Fee”). The
parties acknowledge and agree that the Termination Fee is being paid in
consideration for Tenant’s right to accelerate the Termination Date and not as a
penalty. Tenant shall remain liable for all Basic Annual Rent, Additional Rent
and other sums due under the Lease up to and including the Accelerated
Termination Date even though billings for such may occur subsequent to the
Accelerated Termination Date. The “unamortized portion” of any of the foregoing
shall be determined using an interest rate of six percent (6%) per annum and an
amortization period of the initial Term of the Lease (or, with respect to any
additions to the Premises, the period from the date Tenant’s Rent obligation
commences for such additional space to the Expiration Date).   C.   If Tenant
fails to timely pay the Termination Fee due hereunder, Tenant’s exercise of the
Termination Option shall be null and void and of no force or effect.   D.   As
of the date Tenant provides Landlord with a Termination Notice, any unexercised
rights or options of Tenant to renew the Term of the Lease or to expand the
Premises (whether expansion options, rights of first or second refusal, rights
of first or second offer, or other similar rights), and any outstanding tenant
improvement allowance not claimed and properly utilized by Tenant in accordance
with the Lease as of such date, shall immediately be deemed terminated and no
longer available or of any further force or effect.

OFFICE EXHIBITS & RIDERS 1998
 1

 



--------------------------------------------------------------------------------



 



RIDER 9
EXCLUSIONS FROM OPERATING EXPENSES
     This Rider is attached to and a part of that certain Lease Agreement
executed by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New
Jersey corporation (“Landlord”), and T-NETIX, INC., a Delaware corporation
(“Tenant”). Any capitalized term used but not defined herein shall have the
meaning assigned to it in the provisions designated in the Lease as the
Supplemental Lease Provisions. Landlord and Tenant mutually agree as follows:
     Notwithstanding any contrary provision in subsection 2.201 of the
Supplemental Lease Provisions, Operating Expenses shall not include any of the
following:

(i)   costs of Landlord’s executive salaries;   (ii)   costs of fixturing,
furnishing, renovating or otherwise improving, decorating or redecorating other
tenant space within the Building (including permit, license and inspection
costs);   (iii)   leasing commissions, legal fees, marketing costs (other than
costs of signs in or on the Building or Property; provided, that to the extent
the costs of signs in or on the Building or Property are specifically for the
benefit of a particular tenant pursuant to its lease of space in the Building,
such costs shall not be included as Operating Expenses) and other expenses
incurred in leasing space within the Building or in connection with another
tenant in the Building;   (iv)   income, capital stock, estate, inheritance,
franchise or other taxes payable by Landlord unless the same shall have been
levied as a substitute for or supplement of Real Estate Taxes;   (v)   outside
legal fees and other costs incurred in connection with enforcing defaults by
other tenants of the Building;   (vi)   expenses in connection with services
that are not offered to Tenant or for which Tenant is charged for directly but
that are provided to another tenant or occupant of the Building at no additional
cost;   (vii)   Landlord’s charitable and political contributions;   (viii)  
costs for repair, replacements and general maintenance to the extent paid by
proceeds of insurance or by another tenant (other than through Operating
Expenses) or other third parties;   (ix)   rent under any ground leases
affecting the Building;   (x)   costs for services provided by Landlord’s
affiliates to the extent in excess of that which would be incurred in the
absence of such relationship;   (xi)   tax fines or penalties incurred as a
result of Landlord’s failure to make payments and/or to file any income tax or
informational returns when due;   (xii)   costs for correcting any original
design defects or latent defects in the original construction or renovation of
the Building;   (xiii)   costs for construction, materials or equipment or costs
necessary to make the Building comply with the any applicable laws in effect and
applicable to the Building prior to the Commencement Date of this Lease,
including without limitation, the Disability Acts in effect prior to the
Commencement Date of this Lease;   (xiv)   any wages, salaries or other
compensation paid to any employee not employed for or on behalf of the Building.
To the extent wages, salaries or other compensation are billed to the Building
for any employee not employed by Landlord full time on behalf of the Building,
Landlord shall reasonably prorate such employees time and bill to the Building
only such time as the employee reasonably devotes to the Building or Building
operations;   (xv)   costs arising from the presence of hazardous or toxic
materials, asbestos, PCB’s or toxic mold in or about the Building prior to the
Commencement Date that are necessary to make the Building comply with applicable
laws in existence prior to the Commencement Date of this Lease;   (xvi)  
expenses incurred by Landlord for the replacement of any item which are
reimbursed pursuant to a warranty claim;   (xvii)   non-cash items such as
depreciation of the Building or Landlord’s personal property at the Building
(except for amortization of expenditures, if any, specifically included in
Operating Expenses);   (xviii)   costs of any services sold or otherwise charged
to tenants for which Landlord is separately reimbursed by such tenants as an
additional charge or rental.   (xix)   costs of repairs or other work occasioned
by any casualty or condemnation which is paid for through insurance or
condemnation proceeds,   (xx)   costs of performing work expressly provided for
in this Lease to be performed at no cost to Tenant; and   (xxi)   damages or
penalties incurred because of Landlord’s gross negligence or due to violation by
Landlord of any of its obligations under this Lease or any other lease for the
Building or due to Landlord indemnity obligations to third parties.

OFFICE EXHIBITS & RIDERS 1998
 1

 



--------------------------------------------------------------------------------



 



RIDER 10
ANTENNA AGREEMENT
     This Rider is attached to and a part of that certain Lease Agreement
executed by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New
Jersey corporation (“Landlord”), and T-NETIX, INC., a Delaware corporation
(“Tenant”). Any capitalized term used but not defined herein shall have the
meaning assigned to it in the provisions designated in the Lease as the
Supplemental Lease Provisions. Landlord and Tenant mutually agree as follows:
1. License. Landlord licenses to Tenant the non-exclusive right to install,
operate, maintain, repair, replace and remove the Communications Equipment
(hereinafter defined) on the roof of the Building at the location approved by
Landlord (the “Roof Space”). For purposes hereof, Communications Equipment shall
mean up to four (4) two-way “send/receive” satellite dishes or antennas, and
related cabling, wiring and accessories used therewith approved by Landlord for
installation, operation and maintenance on the Roof Space. The Roof Space will
be used solely by Tenant in the ordinary course of its business. Tenant is
specifically prohibited from selling, reselling, or distributing services
associated with the Communications Equipment to tenants, subtenants or other
occupants of the Building or to third parties. Tenant’s use of the Roof Space
will be subject to the terms and conditions of this Rider 10. Tenant accepts the
Roof Space in its “as is” condition and acknowledges that Landlord makes no
representations or warranties whatsoever with respect thereto. Tenant
acknowledges that Landlord has previously granted rights to use the roof of the
Building and risers to others and that the rights granted to Tenant hereunder
are expressly subject and subordinate to the rights previously granted to
others, and the Communications Equipment shall not interfere with any rooftop
equipment now or hereafter installed pursuant to any such rights. Tenant further
acknowledges that Landlord shall have the right hereafter to grant similar or
other rights to third parties to use the roof or other space at the Building for
antennae, antenna dish or other devices for the reception or transmission of
communications, data or other signals, however any such rights granted
subsequent to the date hereof shall be subject and subordinate to Tenant’s
rights hereunder.
2. License Fee and Other Charges. Tenant shall pay Landlord a license fee in the
amount of Three Hundred and no/100 Dollars ($300.00) per month for each antenna
or satellite dish installed by Tenant. The license fee shall be (a) payable in
advance on the first day of each and every calendar month during the term of the
Lease, without deduction or set off, and (b) prorated for any partial calendar
month at the beginning or end of the term based upon the number of days in the
applicable month. Additionally, Tenant shall pay for all utilities consumed to
install, maintain, operate and remove the Communications Equipment, together
with the reasonable cost of any engineers or consultants employed by Landlord to
review or monitor same. Tenant shall be responsible for all costs associated
with such metering electrical consumption of the Communications Equipment,
including, but not limited to, the cost of installing, maintaining, repairing
and reading the metering devices and subpanels.
3. Design. Not less than fifteen (15) days prior to the date on which Tenant
desires to commence installation of the Communications Equipment, Tenant will
submit for Landlord’s approval detailed drawings and specifications, including
without limitation, (a) the proposed location, (b) dimensions, weight, material
composition and frequency, (c) methods of installation, attachment to the roof
of the Building and delivery to the roof, and (d) the routing of cabling from
the Communications Equipment to the Premises (“Tenant’s Plans”). Landlord’s
right of approval will extend to all aspects of the design and installation of
the Communications Equipment, including without limitation, the aesthetic
appearance of any Communications Equipment visible from the exterior of the
Building. Landlord’s approval of Tenant’s Plans will not constitute a
representation or warranty by Landlord that Tenant’s Plans comply with any
Operational Requirements (defined below). Tenant shall not cause any roof
penetrations in connection with the installation of the Communications
Equipment. If Landlord elects to hire structural, mechanical, roofing and/or
other engineers or consultants to review such plans and specifications, Tenant
shall reimburse Landlord for the reasonable costs thereof within thirty
(30) days after demand from Landlord. Installation of the Communications
Equipment shall be subject to and in compliance with Section 6.303 of the Lease
and shall be considered an Installation under Section 6.303 of the Lease.
4. Installation. Prior to the installation of the Communications Equipment,
Tenant shall secure and shall at all times thereafter maintain all required
approvals and permits of the Federal Communications Commission and all other
government authorities having jurisdiction over the Communications Equipment,
the Property and/or Tenant’s business, including it communications, operations
and facilities. Tenant shall at all time comply with all laws and ordinances and
all rules and regulations of municipal, state and federal governmental
authorities relating to the installation, maintenance, height, location, use,
operations, and removal of the Communications Equipment and shall fully
indemnify Landlord against any loss, cost, or expense which may be sustained or
incurred by its as a result of the installation, maintenance, operation, or
removal of the Communications Equipment. Landlord makes no representation that
applicable laws, ordinances or regulations permit the installation or operation
of the Communications Equipment at the Building. Tenant’s installation of the
Communications Equipment in the Roof Space will be performed (a) at the sole
cost of Tenant, (b) in a good and workmanlike manner, (c) in accordance with
Tenant’s Plans, all Operational Requirements, the instructions of Landlord and
the Building roofing contractor, and (d) without interfering with the use of any
portion of the Building by the occupants thereof.
5. Tenant’s Covenants.
     (a) Operational Requirements. Tenant will, at its expense, perform all acts
necessary to insure that Tenant, the Communications Equipment (including the
installation, maintenance, operation and removal), and the Roof Space (and
access thereto) are at all times in strict compliance with (i) all applicable
laws, including without limitation the OSHA Standards of Roof Access, (ii) the
requirements of Landlord’s insurance carriers, and (iii) the rules and
regulations of the Building. Items (i) — (iii) of the preceding sentence, as the
same may be amended from time to time, being the “Operational Requirements”. To
THE FULLEST EXTENT permitted by Applicable Law, Tenant will Indemnify and Defend
Landlord and Landlord’s agents and employees against all Claims arising from any
failure by Tenant or the Communications Equipment to comply with all Operational
Requirements.
OFFICE EXHIBITS & RIDERS 1998

1



--------------------------------------------------------------------------------



 



     (b) Condition of Communications Equipment; Repairs. Tenant will
(i) maintain and operate the Communications Equipment in a good and safe
condition; (ii) keep the Roof Space free from all trash, debris and waste
resulting from the use thereof by Tenant; and (iii) maintain the Roof Space and
repair all damage to the Roof Space, the Building (including the roof) occurring
in connection with the installation, use, maintenance, relocation or removal of
the Communications Equipment. To the extent any penetrations of the roof of the
Building are made by Tenant’s contractors during the installation, maintenance,
repair, replacement or removal of the Communications Equipment (without implying
any right to make such penetrations), Tenant will install and maintain water
proofing materials around all such penetrations and will provide waterproofing
certification with respect to such penetrations from Landlord’s roofing
contractor so that Landlord is assured that any such penetrations do not void,
limit or reduce any roof warranty in effect. If Tenant fails to perform any of
the foregoing obligations within five (5) days after Landlord’s written request,
Landlord may perform such obligations on Tenant’s behalf, and Tenant will
reimburse Landlord for all reasonable costs incurred in connection therewith
(plus 10% for Landlord’s overhead) within thirty (30) days after receipt of
Landlord’s invoice.
     (c) Costs; Liens. Tenant will pay or cause to be paid all costs for
materials provided or work performed by or at the direction of Tenant related to
the Communications Equipment or the Roof Space. Tenant will, within five
(5) days after notice from Landlord, discharge or bond around any mechanic’s
lien filed against the Building as a result of such claim.
     (d) Taxes. Tenant will pay all sales, use and personal property taxes
assessed against or attributable to the Communications Equipment. As an
additional license fee, Tenant will pay any increases in real property taxes
levied against the Building which are directly attributable to the
Communications Equipment or Tenant’s use of the Roof Space.
     (e) Surrender; Removal of Equipment. Upon expiration or earlier termination
of the Lease or Tenant’s right of possession of the Premises, Tenant will remove
the Communications Equipment from the Building and peaceably surrender the Roof
Space to Landlord in the same condition it was in as of the date hereof,
ordinary wear and tear excepted. Upon final removal of the Communications
Equipment, Tenant will repair and restore all roof penetrations, if any, and
provide waterproofing certification from the Building roofing contractor. If
Tenant fails to remove the Communications Equipment from the Building within
thirty (30) days after the termination of Tenant’s right to possess the Roof
Space, Landlord may remove and store or dispose of the Communications Equipment
in any manner Landlord deems appropriate. Tenant will reimburse Landlord for all
reasonable costs incurred by Landlord in connection therewith within fifteen
(15) days after Landlord’s request. If Tenant fails to remove its Communications
Equipment from the Roof Space after expiration or earlier termination of the
Lease, Tenant will, at the option of Landlord, be deemed in holdover as to this
Rider and the Roof Space only, subject to all provisions of this Rider except
the License Fee will be double the amount payable during the last month of the
term. Landlord may terminate such holdover by written notice at any time.
     (f) Access. Except in the event of an emergency (including equipment
malfunctions, lost traffic, and revenue-affecting malfunctions, in which event
Tenant will be permitted immediate access to the Roof Space), all maintenance,
repair, replacement and removal work on the portion of the Communications
Equipment located outside the Premises will be scheduled 24 hours in advance
with Landlord. All roof access by Tenant will be subject to Landlord’s
supervision and control and Tenant may be required to compensate Landlord for
reasonable trip charges and overtime resulting from employees or agents of
Landlord making trips to the Building to provide access to the Roof Space after
normal Building business hours.

6.   Certain Rights Reserved by Landlord.

     (a) Right to Relocate. Landlord may, upon fifteen (15) days’ prior written
notice, relocate the portion of the Communications Equipment located outside the
Premises, including Tenant’s cabling and/or conduit, to other space in the
Building (the “Substitute Space”), provided such relocation does not materially
and adversely affect the operation of the Communications Equipment. In such
event, the Substitute Space will be deemed to be the Roof Space for all purposes
hereunder. Landlord will reimburse Tenant for Tenant’s reasonable out-of-pocket
costs in connection with such relocation. If any repair or maintenance to the
Building necessitates the temporary relocation of the Communications Equipment,
such temporary relocation will be performed at Landlord’s expense.
     (b) Screening of Equipment. Landlord may require Tenant to install, at its
sole expense, a device screening the Communications Equipment in the Roof Space
from public view. Such screening device will be installed in accordance with
plans and specifications approved in writing in advance by Landlord and will
otherwise comply with all Operational Requirements and Landlord’s requirements
regarding construction, maintenance and removal.

7.   Interference.

     (a) Procedure. If, at any time during the term, (i) any electrical output,
electromagnetic output, radio frequency or other interference (collectively,
“Interference”) resulting from the operation of the Communications Equipment, in
the sole opinion of Landlord, adversely affects the equipment, machinery, or
systems of Landlord or other licensees or tenants of the Building or the roof of
the Building, and (ii) Tenant does not correct the Interference within 48 hours
after receipt of telephonic or written notice from Landlord, Landlord may, at
Landlord’s option, shut down or disconnect the Communications Equipment until
the Interference is remedied. Tenant will immediately cease operations (except
for intermittent testing on a schedule approved by Landlord) until the
Interference has been corrected to the satisfaction of Landlord.
     (b) Emergency If, in the reasonable opinion of Landlord, an emergency
situation exists and Landlord reasonably determines that the Interference is
attributable to the Communications Equipment, Landlord will give verbal notice
(either in person or by telephone) of the emergency situation to Tenant, who
will act immediately to remedy the emergency situation, and Landlord will have
the right to shut down the Communications Equipment immediately until the
emergency situation is resolved.
     (c) Waiver. To the fullest extent permitted by applicable law and in
addition to any waivers contained in the Lease, Tenant waives all claims against
Landlord and Landlord’s agents, employees and contractors arising, or alleged to
arise, out of any shutdown of the Communications Equipment, even if the shutdown
was caused solely or in part by the negligence of a Landlord
OFFICE EXHIBITS & RIDERS 1998

2



--------------------------------------------------------------------------------



 



Party, but not to the extent the shutdown was caused by the gross negligence or
willful misconduct of Landlord or its agents or contractors.
8. Service Interruptions; Equipment Malfunctions. Landlord will not be liable or
responsible to Tenant for any of the following (collectively, “Equipment
Malfunction”) (a) interruption or suspension of electrical service to the
Communications Equipment; (b) malfunction or non-functioning of the
Communications Equipment; or (c) repair, maintenance or loss of or damage to the
Communications Equipment. Tenant will be responsible for providing its own
backup power supply and power surge protection. To the fullest extent permitted
by applicable Law and in addition to any waivers, indemnities or obligations to
defend contained in the Lease, Tenant waives all Claims against the Landlord and
Landlord’s agents, employees or representatives arising, or alleged to arise,
from an Equipment Malfunction, even if due to the negligence of Landlord or
Landlord’s agents, employees or representatives, but not to the extent caused by
the gross negligence or willful misconduct of landlord or its agents, employees
or representatives. However, under no circumstances will Landlord or its agents,
employees or representatives be liable for consequential or special damage
arising out of an interruption or Equipment Malfunction.
9. Indemnities, Insurance. The Roof Space will be considered to be part of the
Premises for the purposes of any waiver contained in the Lease or any insurance
policy carried by Tenant. The Roof Space is not a Common Area under the Lease.
OFFICE EXHIBITS & RIDERS 1998

3



--------------------------------------------------------------------------------



 



RIDER 11
RIGHT TO AUDIT
     This Rider is attached to and a part of that certain Lease Agreement
executed by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New
Jersey corporation (“Landlord”), and T-NETIX, INC., a Delaware corporation
(“Tenant”). Any capitalized term used but not defined herein shall have the
meaning assigned to it in the provisions designated in the Lease as the
Supplemental Lease Provisions. Landlord and Tenant mutually agree as follows:
Tenant shall have the right to perform an annual audit at Tenant’s expense on
Landlord’s books and records to the extent necessary to verify Landlord’s
calculation of actual Additional Rent for the prior calendar year, provided that
such audit shall be conducted by a certified public accountant and farther
provided that the auditor’s report reflecting the results of such audit shall be
promptly delivered to Landlord. Any such audit shall be conducted, if at all,
(i) within sixty (60) days after Tenant notifies Landlord that Tenant will
conduct such audit, which notice must be received by Landlord within ninety
(90) days after Tenant’s receipt of the annual statement of actual Additional
Rent from Landlord, (ii) during Landlord’s normal business hours, (iii) at the
place where Landlord maintains its records (or such other place in the Dallas,
Texas area as Landlord shall deliver the appropriate records) and (iv) only
after Landlord has received ten (10) days prior written notice. If the audit
report reflects that estimated Additional Rent was overcharged or undercharged
in the audited calendar year and provided Landlord agrees with such audit (which
agreement shall not be unreasonably withheld), Tenant shall within twenty
(20) days after receipt of such report pay to Landlord the amount of any
underpayment or, if applicable, Landlord shall, at Tenant’s option, either
credit against the next Additional Rent payment or payments due from Tenant the
amount of any overpayment or pay to Tenant the amount of such overpayment, less
any amounts then owed to Landlord. The result of any audit by Tenant and all
information obtained by Tenant or its auditor shall be treated as confidential,
except as otherwise required by applicable law, and Tenant’s only obligation was
to its auditor shall be to include a confidentiality requirement in Tenant’s
contract with such auditor. Notwithstanding the foregoing, if Landlord and
Tenant determine that Operating Expenses for the year in question were less than
stated by more than five percent (5%), Landlord, within thirty (30) days after
its receipt of paid invoices therefor from Tenant, shall reimburse Tenant for
the reasonable amounts paid by Tenant to third parties in connection with such
audit by Tenant.
OFFICE EXHIBITS & RIDERS 1998
 1

 



--------------------------------------------------------------------------------



 



RIDER 12
EXPANSION OPTION
FIRST FLOOR
     This Rider is attached to and a part of that certain Lease Agreement
executed by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New
Jersey corporation (“Landlord”), and T-NETIX, INC., a Delaware corporation
(“Tenant”). Any capitalized term used but not defined herein shall have the
meaning assigned to it in the provisions designated in the Lease as the
Supplemental Lease Provisions. Landlord and Tenant mutually agree as follows:

A.   Subject to the remaining provisions of this Rider, Tenant shall have the
option and right (the “First Floor Expansion Option”) to lease from Landlord in
its entirety the approximately 2,445 square feet of Agreed Rentable Area on the
first (1st) floor of the Building described on Schedule A attached hereto (the
“First Floor Expansion Space”). Tenant shall exercise the First Floor Expansion
Option, if at all, by delivering written notice of such exercise (such notice,
the “First Floor Notice”), on or before the Commencement Date. If Tenant fails
to exercise the First Floor Expansion Option as set forth herein, then the First
Floor Expansion Option shall be of no further force or effect. Notwithstanding
anything to the contrary set forth herein, in no event shall Tenant be permitted
to exercise the First Floor Expansion Option during the continuance of a default
under the Lease.   B.   The First Floor Expansion Space shall be leased to
Tenant upon all terms and conditions of this Lease with the following
exceptions:

  (a)   The First Floor Expansion Space shall be delivered to Tenant in “as is”
condition.     (b)   Basic Annual Rent for the First Floor Expansion Space will
be equal to the product of the Agreed Rentable Area per square foot rent
applicable to the Premises, as the same is adjusted from time to time, under
Item 3 of the Basic Lease Provisions, multiplied by the Agreed Rentable Area of
the First Floor Expansion Space, it being the intent of the parties that the
Basic Annual Rent for the First Floor Expansion Space will be the same rate per
square foot as the Basic Annual Rent for the initial Premises at all times
during the initial Term.     (c)   Basic Monthly Rent for the applicable First
Floor Expansion Space will be equal to one-twelfth (l/12th) of the Basic Annual
Rent for the First Floor Expansion Space.     (d)   Basic Annual Rent and
Additional Rent for the First Floor Expansion Space shall commence on the
earlier to occur of (i) the date on which the improvements in the First Floor
Expansion Space are substantially completed, provided that the initial date
determined under this clause (i) shall be adjusted backward (i.e., to an earlier
date) by one (1) day for each day of Tenant Delays (as such term is defined in
the First Floor Expansion Space work letter), (ii) the date that Tenant
commences use of the First Floor Expansion Space, and (iii) the date which is
forty-five (45) days after the date of the First Floor Notice applicable to such
Expansion Space.     (e)   Tenant’s Pro Rata Share Percentage for the entire
Premises shall each be recalculated based on the rentable area of the Premises
following the addition of the First Floor Expansion Space to the Premises.    
(f)   The dates for submission of the initial space plan and construction plans
for the leasehold improvements to be constructed in the First Floor Expansion
Space shall be agreed to by Landlord and Tenant within five (5) days after
Tenant elects to lease the First Floor Expansion Space.     (g)   Tenant shall
be entitled to a finish allowance equal to the product of (i) the per square
foot Finish Allowance provided by Landlord with respect to the initial Premises
(as set forth in Exhibit D to this Lease), multiplied by (ii) the number of
square feet of the First Floor Expansion Space, multiplied by (iii) a traction,
the numerator of which is the number of full calendar months which remain in the
initial Term from and after the date Basic Annual Rent commences with respect to
the First Floor Expansion Space and the denominator of which is the number of
full calendar months in the initial Term.     (h)   Tenant shall have no right
to occupy any portion of the First Floor Expansion Space and in no event shall
Tenant occupy any portion of the First Floor Expansion Space prior to
(i) Substantial Completion of the leasehold improvements to be constructed in
the First Floor Expansion Space, (ii) issuance of a certificate of completion or
other document or permit issued by the applicable governmental authority
authorizing Tenant’s occupancy of the First Floor Expansion Space and
(iii) Landlord’s receipt of an Acceptance of Premises Memorandum executed by
Tenant and covering the First Floor Expansion Space.

C.   Within fifteen (15) days after Landlord’s receipt of the First Floor
Notice, Tenant and Landlord will enter into a work letter substantially in the
form of Exhibit D attached to this Lease, provided that such form shall be
amended to (i) set forth appropriate dates, (ii) amend the finish allowance to
be the amount of finish allowance calculated in accordance with clause (g) of
Paragraph B of this Rider and (iii) provide for such other matters as are
necessary to reflect the agreements of the parties with respect to the finish
out of the First Floor Expansion Space. Pursuant to the work letter, Landlord
shall construct or cause to be constructed improvements in the First Floor
Expansion Space in substantial accordance with construction plans agreed to by
Landlord and Tenant.   D.   Upon substantial completion of the First Floor
Expansion Space improvements, Landlord and Tenant shall execute an Acceptance of
Premises Memorandum in substantially the form of Exhibit E attached to this
Lease. If Tenant occupies any portion of the First Floor Expansion Space without
executing the Acceptance of Premises Memorandum, Tenant shall be deemed to have
accepted such First Floor Expansion Space for all purposes.   E.   Within
fifteen (15) days after Landlord’s receipt of a Notice, Landlord and Tenant will
enter into an amendment to this Lease reflecting (i) the addition of the First
Floor Expansion Space to the Premises, (ii) the increase in Basic Annual Rent
and Additional Rent payable under this Lease, (iii) the increase in Tenant’s Pro
Rata Share Percentage and (iv) such other

OFFICE EXHIBITS & RIDERS 1998

1



--------------------------------------------------------------------------------



 



    amendments as are necessary; provided however, an otherwise valid exercise
of the First Floor Expansion Option shall be fully effective whether or not such
amendment is executed.   F.   The Landlord shall not be liable for the failure
to give possession of the First Floor Expansion Space by reason of force majeure
as defined in the Lease. Any rent otherwise due by Tenant with respect to the
First Floor Expansion Space shall, however, be abated until possession is
delivered to Tenant and such abatement shall constitute full settlement of all
claims that Tenant might otherwise have against Landlord by reason of any
failure of Landlord to timely give possession of such First Floor Expansion
Space to Tenant during such time period as such force majeure is continuing.

OFFICE EXHIBITS & RIDERS 1998

2



--------------------------------------------------------------------------------



 



SCHEDULE A TO RIDER 12
FIRST FLOOR EXPANSION SPACE
(FLOOR PLAN) [g96878g9687806.gif]
OFFICE EXHIBITS & RIDERS 1998
 1

 



--------------------------------------------------------------------------------



 



RIDER H-1
ASBESTOS CONTAINING MATERIALS AND OTHER HAZARDOUS SUBSTANCES
     This Rider is attached to and a part of that certain Lease Agreement
executed by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New
Jersey corporation (“Landlord”), and T-NETIX, INC., a Delaware corporation
(“Tenant”). Any capitalized term used but not defined herein shall have the
meaning assigned to it in the provisions designated in the Lease as the
Supplemental Lease Provisions. Landlord and Tenant mutually agree as follows:
     A copy of the hazardous substances survey or surveys of the Building or
portions thereof prepared by independent contractor(s) (whether one or more, the
“Hazardous Substance Survey”) are available for Tenant’s inspection at the
office of the Property Manager. The purpose of the Hazardous Substance Survey is
to indicate the presence or absence of hazardous or toxic materials (as defined
in the Lease) at the Building based on the present levels or content of said
hazardous or toxic materials as presently set by the U.S. Environmental
Protection Agency (“EPA”) or the U.S. Occupational Safety and Health
Administration (“OSHA”). However, Landlord has been advised by its third-party
consultants that such presence does not violate lawful levels for such materials
or require removal or controls beyond those already implemented by Landlord.
Landlord has implemented an Operations and Maintenance Program (the “O&M
Program”) with respect to any ACM located in the Building, which is set forth in
a written document located in the Property Manager’s office. To reduce the risk
that the ACM at the Building is not improperly disturbed or handled by untrained
persons, all maintenance, repairs and/or renovations by Tenant to any area of
the Premises or Building shown on the survey to contain ACM must be coordinated
with and approved in advance by Landlord. Tenant shall cause all contractors and
subcontractors engaged by Tenant agree in writing to be bound by and will
perform their work subject to the O&M Program. Tenant agrees to cooperate with
Landlord in all reasonable procedures or actions necessary for the conduct of
the O&M Program. Landlord makes no representations or warranties whatsoever
(express or implied) to Tenant regarding: (x) the Hazardous Substance Survey
(including, without limitation, the contents, accuracy and/or scope thereof) and
Landlord has informed Tenant that said Hazardous Substance Survey is not a
comprehensive survey of the Building for all forms of hazardous or toxic
materials, including but not limited to asbestos and ACM and cannot be relied
upon as a representation that there are no other hazardous or toxic materials,
including but not limited to asbestos and ACM, at the Premises or Building,
whether addressed therein or not or (y) the presence or absence of other
hazardous or toxic materials in, at, or under the Premises, the Building or the
Land. Tenant (a) shall not rely on and has not relied on the Hazardous Substance
Survey, the same having been provided for informational purposes only and
(b) acknowledges that Tenant has taken such actions as Tenant deems appropriate
to fairly evaluate the Premises and has otherwise satisfied itself that the
Premises are acceptable and suitable from an environmental perspective. Tenant
shall furnish Landlord with a complete and legible copy of any study, report,
test, survey or investigation performed by or on behalf of Tenant at any time
involving hazardous or toxic materials the Premises and shall fully restore all
areas and improvements where samples were taken or work performed and repair all
damage resulting from any of the same. TENANT SHALL INDEMNIFY AND HOLD HARMLESS
LANDLORD FROM, AND SHALL REIMBURSE LANDLORD FOR AND WITH RESPECT TO, ANY AND ALL
CLAIMS, ACTIONS, LIABILITIES, DAMAGES, LOSSES, INJURIES OR DEATHS IN CONNECTION
WITH OR ARISING OUT OF OR FROM ANY INSPECTION, TESTING SAMPLING OR SIMILAR
ACTIVITY CONDUCTED BY TENANT, TENANT’S AGENTS OR CONTRACTORS AT THE PREMISES OR
THE BUILDING FOR HAZARDOUS OR TOXIC MATERIAL, WHETHER UNDER THIS RIDER OR
OTHERWISE UNDER OR IN CONNECTION WITH THIS LEASE.
OFFICE EXHIBITS & RIDERS 1998
 1

 



--------------------------------------------------------------------------------



 



RIDER H-2
TENANT’S STUDY, TESTING AND INSPECTION RIGHTS
     This Rider is attached to and a part of that certain Lease Agreement
executed by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New
Jersey corporation (“Landlord”), and T-NETIX, INC., a Delaware corporation
(“Tenant”). Any capitalized term used but not defined herein shall have the
meaning assigned to it in the provisions designated in the Lease as the
Supplemental Lease Provisions. Landlord and Tenant mutually agree as follows:
     Prior to commencement of any tenant finish work to be performed by
Landlord, Tenant shall have the right to make such studies and investigations
and conduct such tests and surveys of the Premises from an environmental
standpoint as Tenant deems necessary or appropriate, subject to the condition
that all such studies and investigations shall be completed prior to the
commencement of any tenant finish work to be performed by Landlord. Tenant shall
indemnify and hold harmless Landlord from, and reimburse Landlord for and with
respect to, any and all loss, damages and claims resulting from or relating to
Tenant’s studies, tests and investigations. If such study, test, investigation
or survey evidences hazardous or toxic materials which affect the Premises,
Tenant shall have the right to terminate this Lease provided such right shall be
exercised, if at all, prior to the commencement of any tenant finish work to be
performed by Landlord and, in any event, within five (5) business days after
Tenant receives the evidence of hazardous or toxic materials. If Tenant does not
exercise such right prior to commencement of any such tenant finish work and
within such five (5) business day period, Tenant’s right to terminate this Lease
shall be null and void and of no further force or effect.
OFFICE EXHIBITS & RIDERS 1998
 1

 